 EXHIBIT 10.2

 



 

OMNIBUS AMENDMENT NO. 4

 

This OMNIBUS AMENDMENT NO. 4, dated as of October 21, 2016 (this “Amendment”),
is entered into among INGRAM FUNDING INC., a Delaware corporation, as seller
(the “Seller”), INGRAM MICRO INC., a Delaware corporation, as initial servicer
(in such capacity, the “Servicer”) and as originator (in such capacity, the
“Originator”), The Bank of Nova Scotia (“BNS”), as administrative agent (in such
capacity, the “Administrative Agent”), as a Purchaser Agent (in such capacity,
the “Liberty Street Purchaser Agent”) and as a Purchaser, THE OTHER PURCHASERS
LISTED ON THE SIGNATURE PAGES HERETO (together with BNS, the “Purchasers”) and
THE OTHER PURCHASER AGENTS LISTED ON THE SIGNATURE PAGES HERETO (together with
the Liberty Street Purchaser Agent, the “Purchaser Agents”).

 

BACKGROUND

 

The parties to this Amendment are also parties to a Receivables Purchase
Agreement, dated as of April 26, 2010 (as amended by that certain Amendment No.
1 to Receivables Purchase Agreement, dated as of June 24, 2010, that certain
Omnibus Amendment No. 1, dated as of April 28, 2011, that certain Amendment No.
2 to Receivables Purchase Agreement, dated as of December 16, 2011, that certain
Omnibus Amendment No. 2, dated as of November 1, 2012, that certain Amendment
No. 4 to Receivables Purchase Agreement, dated as of November 1, 2013, and that
certain Omnibus Amendment No. 3, dated as of April 15, 2015, and as otherwise
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Receivables Purchase Agreement”). The Originator and the Seller are
also parties to a Receivables Sale Agreement, dated as of April 26, 2010 (as
amended by that certain Omnibus Amendment No. 1, dated as of April 28, 2011,
that certain Omnibus Amendment No. 2, dated as of November 1, 2012, and that
certain Omnibus Amendment No. 3, dated as of April 15, 2015, and as otherwise
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Receivables Sale Agreement”). The parties are entering into this
Amendment to amend or otherwise modify the Existing Receivables Purchase
Agreement and the Existing Receivables Sale Agreement (as amended, the
“Receivables Purchase Agreement” and the “Receivables Sale Agreement”,
respectively, and collectively, the “Agreements”).

 

Reference is made to that certain Amendment No. 3 and Waiver to Credit
Agreement, dated on or around the date hereof, by and among Ingram Micro Inc.,
Ingram Micro Luxembourg S.a r.l., the lenders party thereto, The Bank of Nova
Scotia, as the administrative agent for the lenders party thereto, and certain
other financial institutions party thereto (the “Revolver Amendment”).

 

AGREEMENT

 

1.       Definitions. Capitalized terms are used in this Amendment as defined in
Exhibit I of the Receivables Purchase Agreement.

 

2.       Waiver. At the request of the Seller and the Servicer, the Majority
Purchasers party hereto hereby waive any Termination Event which may exist prior
to the Effective Date

 

 

 

under clause (m) of Exhibit V to the Existing Receivables Purchase Agreement,
solely as a result of the Merger (as defined in the Revolver Amendment).

 

3.       Amendments to Receivables Purchase Agreement. The Seller, the Servicer,
the Majority Purchasers party hereto and the Administrative Agent agree that
effective on (and subject to the occurrence of) the Effective Date (as defined
below), the Existing Receivables Purchase Agreement (including the Exhibits,
Schedules and Annexes attached thereto) is hereby amended in its entirety in the
form of Exhibit A attached hereto.

 

4.       Amendments to Receivables Sale Agreement. The Originator, the Company
(as defined in the Receivables Sale Agreement), the Majority Purchasers party
hereto and the Administrative Agent agree that effective on (and subject to the
occurrence of) the Effective Date, the Existing Receivables Sale Agreement is
hereby amended as follows:

 

(a)       Section 1.1 of the Existing Receivables Sale Agreement is hereby
amended by adding the following definitions in alphabetical order:

 

““Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the United Kingdom Bribery Act 2010, as amended.

 

“Sanctions” means any sanctions administered or enforced by the U.S. Department
of the Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department
of State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or French governmental authorities.”.

 

(b)       Clause (v) of Section 4.1 of the Receivables Sale Agreement is hereby
amended and restated in its entirety to read as follows:

 

“(v) It is not (i) an “investment company,” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940
or (ii) an EEA Financial Institution.”.

 

(c)       Clause (y) of Section 4.1 of the Receivables Sale Agreement is hereby
amended and restated in its entirety to read as follows:

 

“(y) Sanctions and Anti-Bribery, Anti-Corruption and Anti-Money Laundering.

 

(i) No Originator, any of its Subsidiaries or, to the knowledge of such
Originator, any director, officer, employee or agent of such Originator or any
of its Subsidiaries is a Person that is, or is owned or controlled by Persons
that are: (x) the target of any Sanctions, or (y) located, organized or resident
in a country or territory that is, or whose government is, the subject of
Sanctions, currently, Crimea, Cuba, Iran, North Korea, Sudan and Syria.

 

(ii)       Each Originator and its Subsidiaries, and to such Originator’s
knowledge, such Originator’s directors, officers, agents and employees, are in

 

2

 

compliance with all applicable anti-bribery, anti-corruption or anti-money
laundering laws, regulations and rules in any applicable jurisdiction, in all
material respects, and such Originator has instituted and maintains risk-based
policies and procedures designed to prevent violation of such laws, regulations
and rules.”.

 

(d)       Section 5.1 of the Receivables Sale Agreement is hereby amended by
inserting a new clause (u) at the end thereof to read as follows:

 

“(u) Sanctions. It will not, directly or indirectly, use the proceeds of any
Purchase, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Person, or in any country or territory that, at the time
of such purchase, is, or whose government is, the subject of Sanctions, except
to the extent permissible for a Person required to comply with Sanctions, or
(ii) in any other manner that would result in a violation of Sanctions or
Anti-Corruption Laws by any Person (including any Person participating in any
Purchase, whether as underwriter, advisor, investor or otherwise).”.

 

(e)       Section 6.1(c)(i) is hereby amended and restated in its entirety to
read as follows:

 

“(i) Any Originator shall fail to perform or observe any other term, covenant or
agreement contained in clauses (a), (b), (d), (e), (g)(i), (i), (m)(iii) and (u)
of Section 5.1;”.

 

5.       Representations and Warranties of the Seller, the Servicer and the
Originator. Each of the Seller, the Servicer and the Originator hereby
represents and warrants, as to itself, (x) in the case of the Seller and the
Servicer, to the Administrative Agent, each Purchaser and each Purchaser Agent,
and (y) in the case of the Originator, to the Seller, as follows:

 

(a)       Representations and Warranties. Immediately after giving effect to
this Amendment, the representations and warranties made by such Person in the
Transaction Documents to which it is a party are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).

 

(b)       Enforceability. This Amendment and each other Transaction Document to
which it is a party, as amended hereby, constitute the legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

(c)       No Termination Event. After giving effect to the waiver set forth in
Section 2, no event has occurred and is continuing, or would result from the
transactions contemplated hereby, that constitutes a Termination Event or an
Unmatured Termination Event.

 

3

 

6.       Conditions.

 

(a)       This Amendment (but for the avoidance of doubt, not the waiver set
forth in Section 2, the amendments to the Existing Receivables Purchase
Agreement pursuant to Section 3 and the amendments to the Existing Receivables
Sale Agreement pursuant to Section 4) shall become effective on the date (the
“Closing Date”) when the Administrative Agent shall have received counterparts
hereto duly executed by the Seller, the Servicer, the Originator, the Majority
Purchasers party hereto and itself, or such condition shall have been waived.

 

(b)       The waiver set forth in Section 2, the amendments to the Existing
Receivables Purchase Agreement pursuant to Section 3 and the amendments to the
Existing Receivables Sale Agreement pursuant to Section 4 shall become effective
on the date (the “Effective Date”) when (i) the Closing Date shall have
occurred, (ii) the Servicer (on behalf of the Seller) shall have paid to the
Administrative Agent, for the benefit of and distribution to each Purchaser
Agent, for itself and each Purchaser in its Purchaser Group, an amendment fee in
an amount equal to the product of (A) 2.5 basis points (0.025%) times (B) the
Group Maximum Purchase Amount for such Purchaser Group, and (iii) the “Third
Amendment Effective Date” shall have occurred (as defined in the Revolver
Amendment) unless, in each case, such condition shall have been waived by the
Administrative Agent acting at the direction of the Majority Purchasers (and,
solely with respect to clause (iii), the Servicer);

 

provided that, in the event the Third Amendment Effective Date does not occur on
or before 11:59 p.m., New York City time, on February 12, 2017, then this
Amendment shall automatically terminate unless the Administrative Agent shall,
upon the instruction of the Majority Purchasers, agree to an extension. The
Administrative Agent shall promptly notify the Seller, the Servicer, the
Originator and each Purchaser Agent when the foregoing conditions have been
satisfied and when the Closing Date and Effective Date has occurred, and such
notice shall be conclusive and binding on all parties to the Agreements.

 

7.       Ratification. This Amendment constitutes an amendment to the
Agreements. Upon and after the Effective Date, all references to the Agreements
in any document shall be deemed to refer to the Agreements as amended by this
Amendment, unless the context otherwise requires. Except as amended above, the
Agreements are hereby ratified in all respects. Except as set forth above, the
execution, delivery and effectiveness of this Amendment shall not operate as an
amendment or waiver of any right, power or remedy of the parties hereto under
the Agreements, nor constitute an amendment or waiver of any provision of the
Agreements. This Amendment shall not constitute a course of dealing among the
parties hereto at variance with the Agreements such as to require further notice
by any of the Administrative Agent, the Purchaser Agents or the Purchasers to
require strict compliance with the terms of the Agreements in the future, as
amended by this Amendment, except as expressly set forth herein. Each of the
Seller, the Servicer and the Originator hereby acknowledges and expressly agrees
that each of the Administrative Agent, the Purchaser Agents and the Purchasers
reserves the right to, and does in fact, require strict compliance with all
terms and provisions of the Agreements, as amended herein.

 

4

 

8.       No Proceedings. Each of the parties hereto agrees, for the benefit of
the holders of the privately or publicly placed indebtedness for borrowed money
of (i) any Conduit Purchaser (other than the Regency Conduit Purchaser), not,
prior to the date which is one (1) year and one (1) day after the payment in
full of all privately or publicly placed indebtedness for borrowed money of any
such Conduit Purchaser outstanding, to acquiesce, petition or otherwise,
directly or indirectly, invoke, or cause any Conduit Purchaser to invoke an
Insolvency Proceeding by or against any such Conduit Purchaser and (ii) the
Regency Conduit Purchaser, not, prior to the date which is two (2) years and one
(1) day after the payment in full of all privately or publicly placed
indebtedness for borrowed money of the Regency Conduit Purchaser outstanding, to
(x) acquiesce, petition or otherwise, directly or indirectly, invoke, or cause
any Conduit Purchaser to invoke an Insolvency Proceeding by or against the
Regency Conduit Purchaser or (y) have any right to take any steps for the
purpose of obtaining payments of any amounts payable to it under the Receivables
Purchase Agreement by the Regency Conduit Purchaser. The provisions of this
Section 8 shall survive the termination of the Receivables Purchase Agreement.

 

9.       Severability. Each provision of this Amendment shall be severable from
every other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of any
provision hereof, and the unenforceability of one or more provisions of this
Amendment in one jurisdiction shall not have the effect of rendering such
provision or provisions unenforceable in any other jurisdiction.

 

10.       Miscellaneous. This Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

5

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers hereunto duly authorized as of the day and
year first above written.

 

  INGRAM FUNDING INC.,   as Seller       By:  /s/ Erik Smolders     Name: Erik
Smolders
Title: Corporate Treasurer

 

  INGRAM MICRO INC.,   as Servicer and Originator       By:  /s/ William D.
Humes     Name: William D. Humes
Title: Chief Financial Officer

 



 



 



Omnibus Amendment No. 4

 



 



 

  THE PURCHASER GROUPS:

 





  THE BANK OF NOVA SCOTIA,   as Purchaser Agent for the
Liberty Street Purchaser Group       By:  /s/ Diane Emanuel     Name: Diane
Emanuel
Title: Managing Director





 

 

THE BANK OF NOVA SCOTIA,

  as related Alternate Purchaser       By:  /s/ Diane Emanuel     Name: Diane
Emanuel
Title: Managing Director

 



  LIBERTY STREET FUNDING LLC,   as a Conduit Purchaser       By:  /s/ Jill A.
Russo     Name: Jill A. Russo
Title: Vice President





 







 



 

Omnibus Amendment No. 4

 



 

 



  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,   as Purchaser Agent
for the Victory Purchaser Group       By:  /s/ Richard Gregory Hurst     Name:
Richard Gregory Hurst
Title: Managing Director



 

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,   as Alternate
Purchaser       By:  /s/ Richard Gregory Hurst     Name: Richard Gregory Hurst
Title: Managing Director

 

  VICTORY RECEIVABLES CORPORATION,   as a Conduit Purchaser       By:  /s/ David
V. DeAngelis     Name: David V. DeAngelis
Title: Vice President



 





 



 



 

Omnibus Amendment No. 4

 



 

 

  HSBC SECURITIES (USA), INC.,   as Purchaser Agent for the Regency Purchaser
Group       By:  /s/ Laurie Lawler     Name: Laurie Lawler
Title: Manager

 

  HSBC BANK USA, N.A.,   as an Alternate Purchaser       By:  /s/ Jonathan Yip  
  Name: Jonathan Yip
Title: Vice President

 

  REGENCY ASSETS LIMITED,   as a Conduit Purchaser       By:  /s/ Michael
Carroll     Name: Michael Carroll
Title: Director

  



 



 



Omnibus Amendment No. 4

 



 

 

  THE BANK OF NOVA SCOTIA,   as Administrative Agent       By:  /s/ Diane
Emanuel     Name: Diane Emanuel
Title: Managing Director

 



 





 



 



 

Omnibus Amendment No. 4

 



 

EXHIBIT A



 

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT1


among


INGRAM FUNDING INC.,
as Seller


INGRAM MICRO INC.,
as Servicer


THE VARIOUS PURCHASER GROUPS FROM TIME TO TIME PARTY HERETO



 

and

THE BANK OF NOVA SCOTIA,

 

as Administrative Agent


Dated as of April 26, 2010

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

_____________________________

1 As amended by Amendment No. 1 to Receivables Purchase Agreement, dated as of
June 24, 2010, Omnibus Amendment No. 1, dated as of April 28, 2011, Amendment
No. 2 to Receivables Purchase Agreement, dated as of December 16, 2011, Omnibus
Amendment No. 2, dated as of November 1, 2012, Amendment No. 4 to Receivables
Purchase Agreement, dated as of November 1, 2013, Omnibus Amendment No. 3, dated
as of April 15, 2015, and Omnibus Amendment No. 4, dated as of October 21, 2016.

 



 

 



 

Table of Contents



 

Page



 



ARTICLE I AMOUNTS AND TERMS OF THE PURCHASES





Section 1.1. Purchase Facility 1 Section 1.2. Making Purchases 2 Section 1.3.
Receivables Interest Computation 3 Section 1.4. Settlement Procedures 4 Section
1.5. Fees 8 Section 1.6. Payments and Computations, Etc 8 Section 1.7. Increased
Costs 9 Section 1.8.  Requirements of Law 10 Section 1.9. Taxes 10 Section 1.10.
Inability to Determine Eurodollar Rate or LMIR 14


ARTICLE II REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS





Section 2.1. Representations and Warranties; Covenants 15 Section 2.2.
Termination Events 15



 



ARTICLE III INDEMNIFICATION  





Section 3.1. Indemnities by the Seller 18 Section 3.2. Indemnification by the
Servicer 21      





ARTICLE IV ADMINISTRATION AND COLLECTIONS





Section 4.1. Appointment of Servicer 21 Section 4.2. Duties of Servicer 22
Section 4.3. Blocked Account Arrangements 24 Section 4.4. Enforcement Rights 24
Section 4.5. Responsibilities of the Originator; Assignment of Rights Under
Receivables Sale Agreement 25 Section 4.6. Servicing Fee 26      



ARTICLE V THE AGENTS  





Section 5.1. Appointment and Authorization 26 Section 5.2. Delegation of Duties
28 Section 5.3. Exculpatory Provisions 28



 

-i-

 



Table of Contents (continued) Page

 



Section 5.4. Reliance by Agents 28 Section 5.5. Notice of Termination Events 29
Section 5.6. Non-Reliance on Administrative Agent, Purchaser Agents and Other
Purchasers 29 Section 5.7. Administrative Agent and Affiliates 30 Section 5.8.
Indemnification 30 Section 5.9. Successor Administrative Agent 30



 



ARTICLE VI MISCELLANEOUS  





Section 6.1. Amendments, Etc 31 Section 6.2. Notices, Etc 31 Section 6.3.
Successors and Assigns; Participations; Assignments 31 Section 6.4. Costs,
Expenses and Taxes 34 Section 6.5. No Proceedings; Limitation on Payments 35
Section 6.6. Confidentiality 35 Section 6.7. GOVERNING LAW AND JURISDICTION 36
Section 6.8. Execution in Counterparts 37 Section 6.9. Termination; Survival of
Termination 37 Section 6.10. WAIVER OF JURY TRIAL 37 Section 6.11. Sharing of
Recoveries 37 Section 6.12. Right of Setoff 38 Section 6.13. Entire Agreement 38
Section 6.14. Headings 38 Section 6.15. Conduit Purchaser’s Liabilities 38
Section 6.16. Purchaser Groups’ Liabilities 38



 



-ii-

 





 



EXHIBIT I – DEFINITIONS I-1 EXHIBIT II – CONDITIONS OF PURCHASES II-1 EXHIBIT
III – REPRESENTATIONS AND WARRANTIES III-1 EXHIBIT IV – COVENANTS IV-1 EXHIBIT V
– TERMINATION EVENTS V-1 EXHIBIT VI – SUPPLEMENTAL PERFECTION REPRESENTATIONS,  
    WARRANTIES AND COVENANTS VI-1                 SCHEDULE I – CREDIT AND
COLLECTION POLICY   SCHEDULE II – BLOCKED ACCOUNT BANKS AND BLOCKED ACCOUNTS  
SCHEDULE III – TRADE NAMES   SCHEDULE IV – SPECIAL CONCENTRATION PERCENTAGES  
SCHEDULE V – OFFICES OF ORIGINATOR   SCHEDULE VI – PURCHASER’S ACCOUNTS  
SCHEDULE VII – SELLER’S ACCOUNTS   SCHEDULE VIII – [INTENTIONALLY OMITTED]  
SCHEDULE IX – INGRAM COMPETITORS   SCHEDULE X – FISCAL MONTHS           ANNEX A
– FORM OF PURCHASE NOTICE   ANNEX B – FORM OF PAYDOWN NOTICE   ANNEX C – FORM OF
BLOCKED ACCOUNT AGREEMENT   ANNEX D-1 – FORM OF MONTHLY RECEIVABLES REPORT  
ANNEX D-2 – FORM OF INTERIM RECEIVABLES REPORT   ANNEX E – FORM OF GENERAL
CORPORATE OPINION   ANNEX F – FORM OF ENFORCEABILITY AND CHOICE OF LAW OPINION  
ANNEX G – FORM OF TRUE SALE OPINION AND NONCONSOLIDATION OPINION   ANNEX H –
FORM OF PERFECTION AND PRIORITY OPINION   ANNEX I – FORM OF ASSUMPTION AGREEMENT
  ANNEX J – FORM OF TRANSFER SUPPLEMENT   ANNEX K – CREDIT AGREEMENT  



 

 

-i-

 

RECEIVABLES PURCHASE AGREEMENT

 

This RECEIVABLES PURCHASE AGREEMENT (this “Agreement”) is entered into as of
April 26, 2010 among INGRAM FUNDING INC., a Delaware corporation, as seller (the
“Seller”), INGRAM MICRO INC., a Delaware corporation, as initial servicer (in
such capacity, together with its successors and permitted assigns in such
capacity, the “Servicer”), THE VARIOUS PURCHASERS AND PURCHASER AGENTS FROM TIME
TO TIME PARTY HERETO, and THE BANK OF NOVA SCOTIA, a bank organized under the
laws of France, acting through its New York Branch, as program administrator (in
such capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”) for each Purchaser Group.

 

PRELIMINARY STATEMENTS.

 

Certain terms that are capitalized and used throughout this Agreement are
defined in Exhibit I.

 

The Seller desires to sell, transfer and assign an undivided variable percentage
interest in a pool of receivables, and the Purchasers desire, from time to time
in their sole discretion, to acquire such undivided variable percentage interest
through the Administrative Agent, as such percentage interest shall be adjusted
as hereinafter set forth.

 

In consideration of the mutual agreements, provisions and covenants contained
herein, the parties hereto agree as follows:

 

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASES

 

Section 1.1. Purchase Facility. i) On the terms and subject to the conditions
hereof, the Seller may, from time to time before the Termination Date, request
that the Administrative Agent on behalf of each of the Conduit Purchasers, based
on its Purchaser Group’s Ratable Share, or, only if a Conduit Purchaser denies
such request or is unable to fund or otherwise fails to comply with such
request, ratably require that the Administrative Agent, on behalf of the related
Alternate Purchasers based on their respective Percentages, make such purchases
(each, a “Purchase”) of undivided percentage ownership interests with regard to
the Receivables Interest from the Seller from time to time from the date hereof.
If a Conduit Purchaser denies such a request or is unable to fund, such Conduit
Purchaser shall provide notice thereof to the Seller, the Administrative Agent
and the applicable Purchaser Agent. Each Alternate Purchaser shall, on the terms
and subject to the conditions hereof, upon the Seller’s request and related
Conduit Purchaser’s denial or other failure to make a Purchase, fund Purchases
before the Termination Date, based on its Purchaser Group’s Ratable Share of
each Purchase requested under Section 1.2(a) (and, in the case of each Alternate
Purchaser in a Purchaser Group, its respective Percentage). Furthermore, on each
Business Day that is not a Termination Day, the Seller may make Reinvestments
out of collections as contemplated by Section 1.4(b)(ii). Under no circumstances
shall any Purchaser fund any Purchase or shall the Seller make any Reinvestment
hereunder if, after giving effect to such Purchase or Reinvestment (i) such
Purchaser’s Capital

 

 

 

would exceed its Maximum Purchase Amount, (ii) the Aggregate Capital would
(after giving effect to all Purchases and Reinvestments on such date) exceed the
Program Limit or (iii) the Receivables Interest would exceed 100%. Nothing in
this Agreement shall be deemed to be or construed as a commitment by any Conduit
Purchaser to purchase or reinvest in the Pool Assets or the Receivables
Interest.

 

(b)       The Seller may, upon at least ten (10) Business Days’ notice to the
Administrative Agent, terminate the purchase facility provided in this
Section 1.1 in whole or, from time to time, irrevocably reduce in part the
unused portion of the Program Limit (but not below $100,000,000 (unless the
Program Limit is reduced to $0) or the amount which would cause the Group
Capital of any Purchaser Group to exceed its Group Maximum Purchase Amount
(after giving effect to such reduction)); provided that each partial reduction
shall (except for a reduction to $0) be in the amount of at least $5,000,000 or
an integral multiple of $5,000,000 in excess thereof. Such reduction shall,
unless otherwise agreed to in writing by the Seller, the Administrative Agent
and each Purchaser Agent be applied ratably to reduce the Group Maximum Purchase
Amount of each Purchaser Group.

 

Section 1.2. Making Purchases. ii) Each Purchase hereunder may be made on any
Business Day upon the Seller’s irrevocable written notice in the form of Annex A
(each, a “Purchase Notice”) delivered to the Administrative Agent and each
Purchaser Agent in accordance with Section 6.2 (which notice must be received by
the Administrative Agent and each Purchaser Agent before 4:00 p.m., New York
City time) at least one (1) Business Day prior to the requested Purchase Date,
which notice shall specify: (A) the amount of Capital requested to be paid to
the Seller (which amount shall not be less than $250,000), (B) the requested
Purchase Date and (C) the pro forma calculation of the Receivables Interest
after giving effect to the increase in the Aggregate Capital.

 

(b)       On the date of each Purchase hereunder, each applicable Purchaser
shall, upon satisfaction of the applicable conditions set forth in Exhibit II,
make available to the Seller in same day funds, an amount equal to the Capital
then being funded by such Purchaser at the account set forth on Schedule VII or
such other account as may be designated in writing by the Seller from time to
time.

 

(c)       [Reserved].

 

(d)       To secure all of the Seller’s obligations (monetary or otherwise) to
the Secured Parties under this Agreement and the other Transaction Documents to
which it is a party, whether now or hereafter existing or arising, due or to
become due, direct or indirect, absolute or contingent, the Seller hereby grants
to the Administrative Agent, for the benefit of itself and each of the other
Secured Parties, a security interest in all of the Seller’s right, title and
interest (including any undivided interest of the Seller) in, to and under all
of its Property, whether now or hereafter owned, existing or arising, including
the following: (i) all Pool Receivables, (ii) all Related Security with respect
to such Pool Receivables, (iii) all Records, (iv) all of the Seller’s right,
title and interest in each post office box and related post office box address
and Blocked Account to which Collections are sent, all amounts on deposit
therein, all certificates and instruments, if any, from time to time evidencing
such Blocked Accounts and amounts on deposit therein, and all related agreements
between the Seller and the Blocked Account Banks,

 

-2-

 

(v) all Collections with respect to the foregoing, and (vi) all proceeds of, and
all amounts received or receivable under any or all of, the foregoing
(collectively, the “Pool Assets”). The Administrative Agent, for the benefit of
itself, the Purchaser Agents and the Purchasers, shall have, with respect to the
Pool Assets, and in addition to all the other rights and remedies available to
the Administrative Agent and the Purchasers hereunder, all the rights and
remedies of a secured party under any applicable UCC. Notwithstanding anything
to the contrary contained herein or in any other Transaction Document, the
Seller’s interest in the foregoing is expressly subordinated in all respects to
the payment of the Capital, the Yield on the Aggregate Capital and all fees and
all other amounts payable by the Seller hereunder and under the other
Transaction Documents to the Purchasers, the Administrative Agent, the Affected
Persons and all Indemnified Parties. In connection with the grant of the
transfer of ownership of the Pool Assets set forth in Section 1.2(c) or the
security interest in the Pool Assets set forth in this Section 1.2(d) by signing
this Agreement in the space provided, the Seller hereby authorizes the filing
of, as applicable, UCC financing statements in all necessary jurisdictions. Upon
termination of this Agreement in accordance with Section 6.9, and so long as no
suits, actions, proceedings or claims are pending or threatened against any
Indemnified Party asserting any damages, losses or liabilities covered under
Section 3.1 or Section 3.2, (i) the security interest in the Pool Assets granted
to the Administrative Agent pursuant to this Section 1.2(d) shall be
automatically released in full and (ii) the Administrative Agent shall take (at
the Seller’s expense) such actions as are reasonably requested by the Seller to
terminate and release all of its right, title and interest (including any
security interest) in the Pool Assets.

 

(e)       The Seller may (i) with the written consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed), add additional
Persons as Purchasers (either to an existing Purchaser Group or by creating new
Purchaser Groups) or (ii) permit an existing Purchaser to increase its Maximum
Purchase Amount in connection with a corresponding increase in the Program Limit
(up to a maximum Program Limit of $925,000,000); provided, however, that the
Maximum Purchase Amount of any Purchaser may only be increased with the prior
written consent of such Purchaser. Each new Purchaser (or Purchaser Group) shall
become a party hereto, by executing and delivering to the Administrative Agent
and the Seller, an Assumption Agreement in the form of Annex I (which Assumption
Agreement shall, in the case of any new Purchaser or Purchasers, be executed by
each Person in such new Purchaser’s Purchaser Group).

 

Section 1.3. Receivables Interest Computation. The Receivables Interest shall be
initially computed on the date of the initial Purchase hereunder. Thereafter
until the Final Payout Date, the Receivables Interest shall be automatically
recomputed (or deemed to be recomputed) on each Business Day other than a
Termination Day, it being understood that the Servicer shall not be required to
provide evidence of such automatic recomputation except as provided in Section
2(a) of Exhibit II. On any day that is a Termination Day, the Receivables
Interest shall (until the event(s) giving rise to such Termination Day are
satisfied or waived by the Administrative Agent with the consent of the Majority
Purchasers) be deemed to be 100%. With respect to each calculation of the
Receivables Interest and the Required Reserve used in such calculation shall be
measured using the information reported in the most recent Monthly Receivables
Report or Interim Receivables Report. The Receivables Interest shall become zero
when the Aggregate Capital and Aggregate Yield thereon shall have been paid in
full, all the amounts owed by the Seller hereunder to each Purchaser, the
Administrative Agent, and any

 

-3-

 

other Indemnified Party or Affected Person, are paid in full and the Servicer
shall have received all accrued and unpaid Servicing Fees.

 

Section 1.4. Settlement Procedures. iii) The collection of the Pool Receivables
shall be administered by the Servicer in accordance with the terms of this
Agreement. All Collections of Pool Receivables shall be remitted on a daily
basis to the Blocked Accounts. The Servicer shall promptly, and in any event
within one (1) Business Day, identify and remove from each Blocked Account (and
remit to the Originator) any amounts deposited therein which are not Collections
of Pool Receivables.

 

(b)       The Servicer shall, on each day on which Collections of Pool
Receivables are received (or deemed received) by the Seller or the Servicer:

 

(i)       set aside and hold in trust (in a Blocked Account or other account
reasonably acceptable to the Administrative Agent and subject to a Blocked
Account Agreement) for each Purchaser and the Administrative Agent, as
applicable, an amount equal to (A) first, the Aggregate Yield accrued and unpaid
through such day for each Portion of Capital and not previously set aside; (B)
second, to the extent funds are available therefor an amount equal to the
Administrative Agent Fee accrued and unpaid through such day and not previously
set aside; (C) third, to the extent funds are available therefor an amount equal
to the Program Fees and other Fees accrued and unpaid through such day and not
previously set aside; (D) fourth, to the extent funds are available therefor the
Servicing Fee accrued and unpaid through such day and not previously set aside;
and (E) fifth, all other amounts (other than Capital) payable hereunder or under
the other Transaction Documents to each of the Secured Parties and any other
Person;

 

(ii)       subject to Section 1.4(f), if such day is not a Termination Day,
remit to the Seller, on behalf of each Purchaser Group, the remainder of such
Collections that were not set aside pursuant to clause (i) above. Such remainder
shall be automatically reinvested in Pool Assets (a “Reinvestment”), ratably
according to each Purchaser’s Capital, and the Receivables Interest shall be
automatically recomputed pursuant to Section 1.3;

 

(iii)       if such day is a Termination Day, set aside, segregate and hold in
trust (in a Blocked Account or other account reasonably acceptable to the
Administrative Agent and subject to a Blocked Account Agreement) for the benefit
of the Purchasers after setting aside the amounts required pursuant to clause
(i) above, the entire remainder of Collections in respect of the Aggregate
Capital; provided, however, that if such day is a Termination Day because the
Receivables Interest would exceed 100%, then Collections required to be so set
aside pursuant to this clause (iii) shall be limited to the amount equal to the
amount necessary to reduce the Receivables Interest to 100%, which amount shall
be deposited to the Administrative Agent’s Distribution Account with respect to
each Purchaser’s Portion(s) of Capital on the next Business Day for ratable
application to such Capital; provided, further, that if amounts are set aside
and held in trust on any Termination Day of the type described in clause (i) of
the definition of “Termination Day” and on such day or thereafter (so long as
such funds are not theretofore applied in accordance with the immediately
preceding proviso), the conditions set forth in Section 2

 

-4-

 

of Exhibit II are satisfied or waived by the Administrative Agent with the
consent of the Majority Purchasers, such previously set-aside amounts shall be
reinvested in accordance with Section 1.4(b)(ii) on the day of such subsequent
satisfaction or waiver; and

 

(iv)       release to the Seller (subject to Section 1.4(f)) for its own account
any Collections in excess of: the sum of (x) amounts reinvested in accordance
with Section 1.4(b)(ii) or the second proviso to Section 1.4(b)(iii) plus (y)
the amounts that are required to be set aside pursuant to Section 1.4(b)(i) and
Section 1.4(b)(iii) plus (z) all reasonable and appropriate out-of-pocket costs
and expenses of the Servicer for servicing, collecting and administering the
Pool Receivables.

 

(c)       The Servicer shall, in accordance with the priorities set forth in
Section 1.4(d), below, deposit (i) (A) into each applicable Purchaser’s account
as set forth in Schedule VI (or such other account designated in writing by such
applicable Purchaser or its Purchaser Agent), on each Settlement Date
Collections held for each Purchaser with respect to such Purchaser’s Portion(s)
of Capital pursuant to Section 1.4(b)(i)(A) and (C) and (B) into the
Administrative Agent’s Distribution Account on each Settlement Date (or in the
case of funds to be applied pursuant to the first proviso to Section
1.4(b)(iii), on the next Business Day), Collections held for each Purchaser with
respect to such Purchaser’s Portion(s) of Capital pursuant to Section
1.4(b)(i)(E) and Section 1.4(b)(iii), (ii) into an account designated by the
Servicer, on each Settlement Date, the portion of the Collections set aside
pursuant to Section 1.4(b)(i)(D); provided, that so long as Ingram is the
Servicer and such day is not a Termination Day, the Servicer may retain the
portion of the Collections set aside pursuant to Section 1.4(b)(i)(D) in respect
of Servicing Fees and (iii) in the Administrative Agent’s account as set forth
in Schedule VI (or such other account designated in writing by the
Administrative Agent, on each Settlement Date), Collections held for the
Administrative Agent pursuant to Section 1.4(b)(i)(B).

 

(d)       The Servicer and the Administrative Agent shall distribute the amounts
described (and at the times set forth) in Section 1.4(c)(i), as applicable, in
each case, as follows:

 

(i)       if such distribution occurs on a day that is not a Termination Day,
first, by the Servicer to each Purchaser Agent (for the benefit of the relevant
Purchasers within such Purchaser Agent’s Purchaser Group) ratably according to
the Yield accrued during the preceding Settlement Period, all accrued Yield with
respect to each Portion of Capital maintained by such Purchasers during the
preceding Settlement Period (it being understood that each Purchaser Agent shall
distribute such amounts to the Purchasers within its Purchaser Group ratably
according to the amount of Yield owing to each Purchaser); second, by the
Administrative Agent to its own account, all Administrative Agent Fees due to
the Administrative Agent, third, by the Servicer to each Purchaser Agent (for
the benefit of the relevant Purchasers within such Purchaser Agent’s Purchaser
Group) ratably according to the Capital maintained by the Purchasers in the
related Purchaser Group, all Program Fees and other Fees due to the Purchasers
or the Purchaser Agents, fourth, if the Servicer has set aside amounts in
respect of the Servicing Fee pursuant to Section 1.4(b)(i)(D) and has not
retained such amounts pursuant to Section 1.4(c), by the Servicer to the
Servicer’s own account (payable in arrears on each Settlement Date) in payment
in full of the aggregate of the Servicing Fees so set aside,

 

-5-

 

and fifth, by the Administrative Agent all other amounts (other than Capital)
payable to each Secured Party and any other Person; and

 

(ii)       if such distribution occurs on a Termination Day, first, by the
Servicer to each Purchaser Agent ratably (based on the aggregate accrued and
unpaid Yield payable to all Purchasers at such time) (for the benefit of the
Purchasers within such Purchaser Agent’s Purchaser Group), all accrued Yield
with respect to each Portion of Capital funded or maintained by the Purchasers
within such Purchaser Agent’s Purchaser Group, second, by the Servicer to the
Administrative Agent for its own account all Administrative Agent Fees due to
the Administrative Agent, third, by the Servicer to each Purchaser Agent (for
the benefit of the relevant Purchasers within such Purchaser Agent’s Purchaser
Group) ratably according to the Capital maintained by such Purchasers, all
Program Fees and other Fees due to the Purchasers or the Purchaser Agents, it
being understood that each Purchaser Agent shall distribute the amounts
described in the first and third clauses of this Section 1.4(d)(ii) to the
Purchasers within its Purchaser Group ratably according to the Yield and Capital
of such Purchasers, respectively, fourth, if Ingram is not the Servicer, by the
Servicer to the Servicer’s own account in payment in full of the Servicing Fees,
fifth, by the Administrative Agent to each Purchaser Agent ratably according to
the aggregate of the Capital of each Purchaser in each such Purchaser Agent’s
Purchaser Group (for the benefit of the relevant Purchasers within such
Purchaser Agent’s Purchaser Group) in payment in full of each Purchaser’s
Capital (or in the case of amounts set aside pursuant to the first proviso to
Section 1.4(b)(iii), the amount necessary to reduce the Receivables Interest to
100%); sixth, if the Aggregate Capital and accrued Aggregate Yield have been
reduced to zero, all Program Fees and all other Fees due to the Purchasers, the
Purchaser Agents and the Administrative Agent, have been reduced to zero, and
the Servicing Fees payable to the Servicer (if other than Ingram) have been paid
in full, by the Administrative Agent on behalf of (a) each Purchaser Group
ratably, based on the amounts payable to each Purchaser Group (for the benefit
of the Purchasers within such Purchaser Group), (b) itself and (c) any other
Indemnified Party or Affected Person, in payment in full of any other amounts
owed thereto by the Seller or the Servicer hereunder or under the other
Transaction Documents, including, amounts payable pursuant to Section 6.4, and,
seventh, by the Servicer to the Servicer’s own account (if the Servicer is
Ingram) in payment in full of the unpaid amount of all accrued Servicing Fees. 

 

After the Aggregate Capital, Aggregate Yield, all Program Fees and other Fees,
Servicing Fees and any other amounts payable by the Seller and the Servicer to
each Purchaser Group, the Administrative Agent or any other Indemnified Party or
Affected Person hereunder, have been paid in full, all additional or remaining
Collections with respect to the Pool Receivables shall be paid to the Seller for
its own account.

 

(e)       For the purposes of this Section 1.4:

 

(i)       if on any day the Outstanding Balance of any Receivable is reduced or
adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, discount
or other adjustment made by the Seller or any Affiliate of the Seller, or the
Servicer or any Affiliate of the Servicer,

 

-6-

 

or any setoff or dispute between the Seller or any Affiliate of the Seller, or
the Servicer or any Affiliate of the Servicer and an Obligor, the Seller shall
be deemed to have received on such day a Collection of such Receivable in the
amount of such reduction or adjustment for application pursuant to Section
1.4(b);

 

(ii)       if on any day any of the representations or warranties of the Seller
in Section 1(g) or (o) of Exhibit III or Sections 2, 3 or 4 of Exhibit VI or of
the Servicer in Section 2(l) of Exhibit III is not true with respect to any Pool
Receivable, the Seller shall be deemed to have received on such day a Collection
of such Pool Receivable for application pursuant to Section 1.4(b) (Collections
deemed to have been received pursuant to clause (i) or (ii) of this clause (e)
are hereinafter sometimes referred to as “Deemed Collections”);

 

(iii)       except as provided in clause (i) or (ii) of this Section 1.4(e), or
as otherwise required by applicable Law or the relevant Contract, all
Collections received from an Obligor with respect to any Pool Receivable shall
be applied to the Pool Receivables of such Obligor in the order of the age of
such Pool Receivables, starting with the oldest such Pool Receivable, unless
such Obligor designates its payment for application to specific Pool
Receivables; and

 

(iv)       if and to the extent the Administrative Agent, any Purchaser Agent or
any Purchaser shall be required for any reason to pay over to an Obligor (or any
trustee, receiver, custodian or similar official in any Insolvency Proceeding)
any amount received by it hereunder, such amount shall be deemed not to have
been so received by such Person such that the Capital of such Person shall be
increased, without duplication of any increase in Capital pursuant to the
proviso to the definition thereof, by the amount of such paid over amount. The
Administrative Agent or such Purchaser or Purchaser Agent shall promptly notify
the Servicer of any amounts covered by this clause (iv).

 

(f)       If at any time the Seller shall wish to cause the reduction of
Aggregate Capital, the Seller may do so as follows:

 

(i)       the Seller shall give the Administrative Agent and each Purchaser
Agent at least one (1) Business Day’s prior written notice thereof (which notice
must be received by the Administrative Agent and each Purchaser Agent before
4:00 p.m., New York City time on the day of such notice or otherwise shall be
deemed to be received on the following Business Day) in substantially the form
of Annex B (including the amount of such proposed reduction and the proposed
date on which such reduction will commence or occur),

 

(ii)       if the Seller elects that such reduction be effected through the
application of Collections, then

 

(A)       on the proposed date of commencement of such reduction and on each day
thereafter, the Servicer shall cause Collections not to be reinvested until the
amount thereof not so reinvested shall equal the desired amount of reduction,
and

 

-7-

 

(B)       the Servicer shall hold such Collections in trust for the benefit of
each Purchaser ratably according to its Capital, for payment to each such
Purchaser (or its related Purchaser Agent for the benefit of such Purchaser) by
depositing such Collections in the Administrative Agent’s Distribution Account
on the date on which the desired reduction amount is reached pursuant to clause
(ii) above and the Administrative Agent shall distribute such amounts to each
Purchaser ratably according to its Capital, and the Aggregate Capital shall be
reduced by the aggregate amount to be paid and the Capital of each Purchaser
shall be reduced in the amount to be paid to such Purchaser (or its related
Purchaser Agent for the benefit of such Purchaser) only when, in each case so
paid; provided that, with respect to any Portion of Capital, the Seller shall
choose a reduction amount, and the date of commencement thereof, so that such
reduction shall commence and conclude in the same Collection Period.

 

(iii)       Unless a Termination Event or Unmatured Termination Event then
exists, if the Seller elects that such reduction be effected by a one-time
payment of cash (and not through the application of Collections), then on the
proposed date of such reduction, the Seller shall deposit in the Administrative
Agent’s Distribution Account, the amount of such reduction and the
Administrative Agent shall distribute such amounts ratably according to each
Purchaser’s Capital in immediately available funds for payment to each Purchaser
(or its related Purchaser Agent for the benefit of such Purchaser). Upon payment
of such funds, the Aggregate Capital shall be reduced by the aggregate amount
paid and the Capital of each Purchaser shall be reduced in the amount paid to
such Purchaser (or its related Purchaser Agent for the benefit of such
Purchaser) when, in each case, so paid.

 

Section 1.5. Fees.The Seller shall pay to each Purchaser Agent for the benefit
of the Purchasers in the related Purchaser Group, in accordance with the
provisions set forth in Section 1.4(d), certain fees (the “Fees”) in the amounts
and on the dates set forth in the applicable fee letter agreement for such
Purchaser Group dated as of November 1, 2012, among the Originator, the Seller
and the applicable Purchaser Agent (each a “Fee Letter”).

 

Section 1.6. Payments and Computations, Etc. iv) All amounts to be paid or
deposited by the Seller or the Servicer hereunder shall be made without
reduction for offset or counterclaim and shall be paid or deposited no later
than 3:00 p.m. (New York City time) on the day when due in the same day funds to
the account of such Purchaser maintained by the applicable Purchaser Agent (or
such other account as may be designated from time to time by such Purchaser
Agent to the Seller and the Servicer), the Administrative Agent’s Distribution
Account or to the account of the Administrative Agent, as applicable. All
amounts received after 4:00 p.m. (New York City time) will be deemed to have
been received on the immediately succeeding Business Day.

 

(b)       The Seller or the Servicer, as the case may be, shall, to the extent
permitted by Law, pay interest on any amount not paid or deposited by the Seller
or the Servicer, as the case may be, when due hereunder, at an interest rate
equal to the Default Rate, payable on demand.

 

-8-

 

(c)       All computations of interest under clause (b) above and all
computations of Yield, Program Fees and other amounts hereunder shall be made on
the basis of a year of 360 (or 365 or 366, as applicable, with respect to Yield
or other amounts calculated by reference to the Alternate Base Rate) days for
the actual number of days elapsed. Whenever any payment or deposit to be made
hereunder shall be due on a day other than a Business Day, such payment or
deposit shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of such payment or deposit.

 

Section 1.7. Increased Costs. v) If the Administrative Agent, any Purchaser,
Alternate Purchaser or other Program Support Provider or any of their respective
Affiliates (each an "Affected Person") determines that any Regulatory Change
(other than any Regulatory Change relating to taxes) affects or would affect the
amount of capital or liquidity required or expected to be maintained by such
Affected Person, and such Affected Person determines that such Regulatory Change
has or would have the effect of reducing the rate of return on capital of such
Affected Person (or its parent) as a consequence of such Affected Person's
obligations hereunder or with respect hereto to a level below that which such
Affected Person (or its parent) could have achieved but for such Regulatory
Change (an "Increased Cost") (taking into consideration its policies with
respect to capital adequacy or liquidity requirements), then, upon demand by
such Affected Person (with a copy to the Administrative Agent), the Seller shall
promptly (and in any event within five (5) Business Days) pay to the
Administrative Agent for the account of such Affected Person, from time to time
as specified by such Affected Person, additional amounts sufficient to
compensate such Affected Person in the light of such circumstances, to the
extent that such Affected Person determines such reduction in rate of return to
be allocable to the existence of such Affected Person’s obligations hereunder or
with respect hereto. Each Affected Person shall notify the Seller upon becoming
aware of any event which is reasonably likely to result in a Regulatory Change;
provided, however, that failure to so notify the Seller of any such event shall
not affect such Affected Person's right to compensation under this Section 1.7
or any other provision of this Agreement. A certificate (with supporting
documentation if available and applicable) as to such amounts submitted to the
Seller and the Administrative Agent by such Affected Person shall be rebuttable,
presumptive evidence of such amounts so owing. The term "Regulatory Change"
means (i) the adoption after the date hereof of any Law (including any
applicable Law regarding capital adequacy) or any change therein or in the
interpretation or application thereof, in each case adopted, issued or occurring
after the date hereof, (ii) any request, guideline or directive from Financial
Accounting Standards Board ("FASB") (including for the avoidance of doubt FASB's
Interpretation No. 46(R), as amended by Statement of Financial Accounting
Standards No. 167, effective as of November 15, 2009 (or any future statement or
interpretation issued by the FASB or any successor thereto)), or any central
bank or other Governmental Authority (whether or not having the force of law) in
each case issued or occurring after the date of this Agreement or (iii) the
compliance, commenced after the date hereof, by any Program Support Provider or
Purchaser with the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, or any rules or
regulations promulgated in connection therewith by any such agency; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and (y) all requests,

 

-9-

 

rules, guidelines and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed a "Regulatory
Change", regardless of the date enacted, adopted or issued.

 

(b)       If, due to any Regulatory Change (other than any change (x) referred
to in Section 1.8 or (y) with respect to taxes), there shall be any increase in
the cost to any Affected Person of agreeing to purchase or purchasing, or
maintaining the ownership of the Receivables Interest (or its portion thereof)
in respect of which Yield is computed by reference to the Eurodollar Rate or
LMIR, then, without duplication of amounts payable pursuant to clause (a) above,
upon demand by such Affected Person, the Seller shall promptly (and in any event
within five (5) Business Days of the Seller’s receipt of such demand) pay to
such Affected Person, from time to time as specified by such Affected Person,
additional amounts sufficient to compensate such Affected Person for such
increased costs; provided; however, that such Affected Person shall use
commercially reasonable efforts to mitigate any and all such increased costs. A
certificate with supporting documentation, if available and applicable as to
such amounts submitted to the Seller and the Administrative Agent by such
Affected Person shall be rebuttable, presumptive evidence of such amounts so
owing.

 

Section 1.8. Requirements of Law. In the event that any Affected Person
determines that any Regulatory Change (other than a Regulatory Change relating
to taxes):

 

(i)       [Reserved];

 

(ii)       does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, purchases, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Affected Person that are not otherwise included in the
determination of the Eurodollar Rate, LMIR or the Alternate Base Rate hereunder;
or

 

(iii)       does or shall impose on such Affected Person any other condition;

 

and, the result of any of the foregoing is (x) to increase the cost to such
Affected Person of acting as Administrative Agent, or of agreeing to purchase or
purchasing or maintaining the ownership of undivided percentage ownership
interests with regard to the Pool Assets (or interests therein) or any Portion
of Capital in respect of which Yield is computed by reference to the Eurodollar
Rate, LMIR or the Alternate Base Rate or (y) to reduce any amount receivable
hereunder (whether directly or indirectly) funded or maintained by reference to
the Eurodollar Rate, LMIR or the Alternate Base Rate, then, in any such case,
upon demand by such Affected Person and without duplication of amounts payable
under Section 1.7, the Seller shall promptly (and in any event within five (5)
Business Days of the Seller’s receipt of such demand) pay to such Affected
Person any additional amounts necessary to compensate such Affected Person for
such additional cost or reduced amount receivable; provided; however, that such
Affected Person shall use commercially reasonable efforts to mitigate any and
all such increased costs or reduced amount receivable. All such amounts shall be
payable as incurred. A

 

-10-

 

certificate from such Affected Person to the Seller certifying, in reasonably
specific detail, the basis for, calculation of, and amount of such additional
costs or reduced amount receivable shall be rebuttable, presumptive evidence of
such amounts so owing; provided, however, that no Affected Person shall be
required to disclose any confidential or tax planning information in any such
certificate.

 

Section 1.9. Taxes. (a) The Seller agrees that any and all payments by the
Seller under this Agreement shall be made free and clear of and without
deduction for any and all current or future taxes, stamp or other taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding (i) income or franchise taxes, in either case, imposed on the
Affected Person receiving such payment by the Seller hereunder by the
jurisdiction (or any political subdivision thereof) under whose law such
Affected Person is organized or a jurisdiction (or any political subdivision
thereof) in which such Affected Person is treated as a resident for tax
purposes, (ii) income, franchise or branch profits taxes imposed on the Affected
Person by reason of a present or former connection between the jurisdiction
imposing such tax and such Affected Person other than a connection arising
solely from such Affected Person entering into, enforcing or receiving payment
under the Transaction Documents or conducting a transaction or transactions
thereunder, and (iii) U.S. federal withholding taxes imposed under FATCA (all
such nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as "Nonexcluded Taxes"). If the Seller
shall be required by Law to deduct any Nonexcluded Taxes from or in respect of
any sum payable hereunder to any Purchaser or any Program Support Provider or
the Administrative Agent, then the sum payable shall be increased by the amount
necessary to yield to such Affected Person (after payment of all Nonexcluded
Taxes) an amount equal to the sum it would have received had no such deductions
been made.

 

(b)       In addition, the Seller shall pay any and all stamp, documentary or
similar taxes, or any other excise or property taxes or similar levies that
arise on account of any payment being, or being required to be, made hereunder
or from the execution, delivery, registration, recording or enforcement of the
Agreement (hereinafter referred to as “Other Taxes”) to the relevant
Governmental Authority imposing such Other Taxes in accordance with applicable
Law.

 

(c)       Subject to Section 1.9(h), the Seller shall indemnify the
Administrative Agent, each Purchaser and each Program Support Provider for any
Nonexcluded Taxes and Other Taxes levied, imposed or assessed on (and whether or
not paid directly by) the Administrative Agent, a Purchaser or a Program Support
Provider (and whether or not such Nonexcluded Taxes or Other Taxes are correctly
or legally asserted by the relevant Governmental Authority). Promptly upon
having knowledge that any such Nonexcluded Taxes or Other Taxes have been
levied, imposed or assessed, and promptly upon notice thereof by the
Administrative Agent, any Purchaser or any Program Support Provider, the Seller
shall pay such Nonexcluded Taxes or Other Taxes directly to the relevant
Governmental Authority (provided, however, that neither the Administrative
Agent, nor any Purchaser or any Program Support Provider shall be under any
obligation to provide any such notice to the Seller).

 

(d)       Each Purchaser agrees that, prior to the date on which the first
payment hereunder is due thereto, it will deliver, in accordance with applicable
procedures under United States

 

-11-

 

Treasury Regulations or other authoritative guidance, to its Purchaser Agent,
the Administrative Agent and the Servicer either:

 

(i)       two (2) duly completed copies of (x) the United States Internal
Revenue Service Form W-9 or successor form, (y) the United States Internal
Revenue Service Form W-8ECI or successor form or (z) the United States Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable, claiming eligibility of
the Purchaser for benefits of an income tax treaty to which the United States is
a party or successor form, as applicable, in each case together with all
required attachments, certifications, documentation and other information
required to establish a complete exemption from United States federal backup
withholding and withholding tax for payments by the Seller or the Servicer to
such Purchaser; or

 

(ii)       in the case of a Purchaser that is not legally entitled to deliver
any of the forms listed in Section 1.9(d)(i) above, (x) a certificate to the
effect that such Purchaser is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Seller within
the meaning of Section 881(c)(3)(B) of the Code or (C) a controlled foreign
corporation receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code and (y) two (2) duly completed copies of United
States Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, or
applicable successor form, in each case together with all required attachments,
certifications, documentation and other information required to establish a
complete exemption from United States federal backup withholding and withholding
tax for payments by the Seller or the Servicer to such Purchaser.

 

Each such Purchaser also agrees to deliver to its Purchaser Agent, the
Administrative Agent and the Servicer two (2) further copies of such forms,
attachments, certifications, documentation and other information required to
establish such exemption, on or before the date that any such form, attachment,
certification, documentation or other information expires or becomes obsolete,
promptly after the occurrence of any event requiring a change in the most recent
form, attachment, certification, documentation or other information previously
delivered by it and promptly following reasonable request by the Servicer,
unless in any such case a change in Law or the official interpretation thereof
has occurred prior to the date on which any such delivery would otherwise be
required which would prevent such Purchaser from duly completing and delivering
any such form, attachment, certification, documentation or other information
with respect to it and such Purchaser so advises the Servicer, its Purchaser
Agent and the Administrative Agent.

 

(e)       For any period with respect to which a Purchaser has failed to provide
its Purchaser Agent, the Administrative Agent and the Servicer with the
appropriate form, attachment, certification, documentation or other information
described above (other than if such failure is due to a change in Law occurring
after the date on which such form, attachment, certification, documentation or
other information was originally required to be provided under this Section),
such Purchaser shall not be entitled to indemnification or additional amount,
with respect to any Nonexcluded Taxes imposed on payments of interest until such
forms, attachments, certifications, documentation or other information are so
provided and then only for periods for which the Seller and Servicer may rely on
such forms or certificates to reduce or

 

-12-

 

eliminate United States federal backup withholding and withholding on payments
to such Purchaser. Where, as a result of a change in Law occurring after the
date on which a form, attachment, certification, documentation or other
information is originally required to be provided under this Section, a
Purchaser has failed to provide its Purchaser Agent, the Administrative Agent
and the Servicer with the appropriate form, attachment, certification,
documentation or other information described in Section 1.9(d), such Purchaser
shall be required to provide, in accordance with applicable procedures under
United States Treasury Regulations or other authoritative guidance, such forms,
attachments, certifications, documentation and other information as it is
legally entitled to provide consistent with such change in Law to obtain a
reduced rate of withholding, if any, that are reasonably requested by its
Purchaser Agent, the Administrative Agent or the Servicer and will not be
entitled to additional amounts or indemnification with respect to taxes imposed
as a result of a breach of its obligations, if any, to provide such forms,
attachments, certifications, documentation and other information.

 

(f)       Any Affected Person who makes a demand for payment of any amounts
pursuant to this Section 1.9 shall promptly deliver to the Seller and the
Servicer a certificate setting forth in reasonable detail the computation of
such amounts and specifying the basis therefor.

 

(g)       If the Seller fails to pay any Nonexcluded Taxes when due or fails to
remit to the Administrative Agent any requested receipts or other required
documentary evidence of payment of Nonexcluded Taxes or Other Taxes, the Seller
shall indemnify the Administrative Agent or any other Affected Person, as
applicable, for the full amount of any incremental taxes, interest or penalties
arising therefrom or with respect thereto other than any penalties, interest or
expense to the extent arising from the failure of the Affected Person to pay
such Nonexcluded Taxes or other taxes on a timely basis; provided, that if
(i) written demand therefor has not been made by such Affected Person reasonably
promptly from the date, if any, on which such Affected Person had actual
knowledge of the imposition of such Nonexcluded Taxes by the relevant
Governmental Authority, or (ii) such incremental taxes, interest or penalties
have accrued after the Seller has fully indemnified or paid all of the
additional amounts pursuant to this Section, then such penalties, interest and
other liabilities shall be excluded from indemnification under this Section 1.9.

 

(h)       If an Affected Person shall become aware that it is entitled to
receive a refund from a relevant taxing or governmental authority for taxes
which it has been indemnified by the Seller pursuant to this Section, or for
which the Seller has paid additional amounts pursuant to this Section, it shall
promptly notify the Seller of the availability of such refund and shall, within
thirty (30) days after receipt of a request by the Seller (whether as a result
of notification that it has made to the Seller or otherwise), make a claim to
such taxing or governmental authority for such refund at the Seller’s expense.
If an Affected Person receives a refund for any taxes as to which it has been
indemnified by the Seller pursuant to this Section, or for which the Seller has
paid additional amounts pursuant to this Section, it shall promptly notify such
Seller of such refund and shall within thirty (30) days from the date of receipt
of such refund pay over the amount of such refund without interest (other than
interest paid or credited by the relevant taxing or governmental authority with
respect to such refund) to the Seller (but only to the extent of indemnity
payments made, or additional amounts paid, by the Seller under this Section with
respect to the taxes giving rise to such refund), net of all out-of-pocket
expenses of such Affected Person; provided, however, that the Seller, upon the
request of such Affected Person agrees to

 

-13-

 

repay the amount paid over to the Seller (plus penalties, interest or other
charges due to the appropriate authorities in connection therewith) to such
Affected Person in the event such Affected Person is required to repay such
refund to such relevant authority.

 

(i)       Each Purchaser agrees that, upon the occurrence of any event giving
rise to the operation of Section 1.9 with respect to such Purchaser, it will, if
requested by the Seller, use reasonable best efforts to designate another office
for receiving payments with respect to the Receivables Interests with the object
of avoiding the consequences of such event; provided, that such designation is
made on terms that, in the reasonable judgment of such Purchaser, do not cause
such Purchaser to suffer any legal, regulatory or economic disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Seller or the rights of any Purchaser pursuant to Section
1.9.

 

(j)       The parties hereto agree that the Purchases and Reinvestments
hereunder are intended to be treated for federal income tax purposes (and
conforming state tax purposes) as one or more loans and each party hereto agrees
that it will so treat, and will cause any consolidated, combined, unitary or
similar tax group of which it is a member to so treat, the Purchases and
Reinvestments for federal income tax purposes (and conforming state tax
purposes) as one or more loans. Each Purchaser that sells a participating
interest in the interests of such Purchaser hereunder shall obtain, for the
benefit of the Seller and its Affiliates, an agreement from the Participant that
it will treat the Purchases and Reinvestments hereunder in the manner described
in this Section 1.9(j).

 

(k)       If a payment made to a Purchaser under this Agreement would be subject
to U.S. federal withholding tax imposed by FATCA if such Purchaser were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Purchaser shall deliver to its Purchaser Agent, the Administrative Agent and the
Servicer at the time or times prescribed by law and at such time or times
reasonably requested by the Servicer, the Administrative Agent or the Purchaser
Agent, such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Servicer, the Administrative Agent or the Purchaser
Agent as may be necessary for the Servicer, the Administrative Agent or the
Purchaser Agent to comply with their obligations under FATCA and to determine
that such Purchaser has complied with such Purchaser's obligations under FATCA
or to determine the amount to deduct and withhold from such payment. For
purposes of this Section 1.9, the term “Law” includes FATCA.

 

Section 1.10. Inability to Determine Eurodollar Rate or LMIR. In the event that
any Purchaser Agent shall have determined prior to the first day of any
Settlement Period (or solely with respect to LMIR, on any day) (which
determination shall be conclusive and binding upon the parties hereto) by reason
of circumstances, affecting the interbank Eurodollar market, either (a) dollar
deposits in the relevant amounts and for the relevant Settlement Period are not
available, (b) adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate or LMIR for such Settlement Period (or portion thereof) or (c)
the Eurodollar Rate determined pursuant hereto does not accurately reflect the
cost to any Purchaser (as conclusively determined by the related Purchaser) of
maintaining any Portion of Capital during such Settlement Period (or portion
thereof), such Purchaser Agent shall promptly give telephonic notice of such

 

-14-

 

determination, confirmed in writing, to the Seller prior to the first day of
such Settlement Period (or solely with respect to LMIR, promptly after such
determination). Upon delivery of such notice (a) no Portion of Capital shall be
funded by the Purchasers in the related Purchaser Group thereafter at the
Alternate Rate determined by reference to the Eurodollar Rate or LMIR, unless
and until such Purchaser Agent shall have given notice to the Seller that the
circumstances giving rise to such determination no longer exist (which notice
such Purchaser Agent shall give to the Seller promptly after such circumstances
no longer exist) and (b) with respect to any outstanding Portions of Capital
then funded at the Alternate Rate determined by reference to the Eurodollar
Rate, such Alternate Rate shall automatically be converted to the Alternate Rate
determined by reference to the Alternate Base Rate at the respective last days
of the then current Settlement Periods relating to such Portions of Capital (or
solely with respect to LMIR, immediately).

 

If, on or before the first day of any Settlement Period (or solely with respect
to LMIR, on any day), the Administrative Agent shall have been notified by any
Purchaser, Purchaser Agent or Alternate Purchaser that, such Person has
determined (which determination shall be final and conclusive absent manifest
error) that, any enactment, promulgation or adoption of or any change in any
applicable Law or any change in the interpretation or administration thereof by
a Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Person with any
guideline, request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency shall make it unlawful or
impossible for such Person to fund or maintain any Portion of Capital at the
Alternate Rate and based upon the Eurodollar Rate or LMIR, the Administrative
Agent shall notify the Seller thereof. Upon receipt of such notice, until the
Administrative Agent notifies the Seller that the circumstances giving rise to
such determination no longer apply (which notice the Administrative Agent shall
give to the Seller promptly after the Administrative Agent has received notice
from the Purchaser Agents that such circumstances no longer exist), (a) no
Portion of Capital shall be funded at the Alternate Rate determined by reference
to the Eurodollar Rate or LMIR and (b) the Yield for any outstanding Portions of
Capital then funded at the Alternate Rate determined by reference to the
Eurodollar Rate or LMIR shall be converted to the Alternate Rate determined by
reference to the Alternate Base Rate either (i) on the last day of the then
current Settlement Period (or solely with respect to LMIR, immediately) if such
Person may lawfully continue to maintain such Portion of Capital at the
Alternate Rate determined by reference to the Eurodollar Rate or LMIR to such
day, or (ii) immediately, if such Person may not lawfully continue to maintain
such Portion of Capital at the Alternate Rate determined by reference to the
Eurodollar Rate or LMIR to such day.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS

 

Section 2.1. Representations and Warranties; Covenants. The Seller and the
Servicer each hereby makes the representations and warranties applicable to it,
and hereby agrees to perform and observe the covenants applicable to it, set
forth in Exhibits III, IV and VI.

 

Section 2.2. Termination Events. (a) If any of the Termination Events set forth
in Exhibit V exists, the Administrative Agent may (and at the direction of the
Required Purchasers,

 

-15-

 

shall), by notice to the Seller, declare the Termination Date to have occurred
(in which case the Termination Date shall be deemed to have occurred); provided
that, automatically upon the occurrence of any event (without any requirement
for the passage of time or the giving of notice) described in clause (g) of
Exhibit V, the Termination Date shall occur; provided, however, no such
Termination Event shall be waived without the consent of the Administrative
Agent and the Majority Purchasers.

 

(b)       Remedies.  (i) Upon, or at any time after, the declaration or
automatic occurrence of the Termination Date pursuant to Section 2.2(a), no
Purchases or Reinvestments will be made (unless waived in writing by the
Administrative Agent and the Majority Purchasers), and the Administrative Agent,
on behalf of each Purchaser and each Purchaser Agent shall have, in addition to
all other rights and remedies under this Agreement, any other Transaction
Document or otherwise, (A) all other rights and remedies provided under the UCC
of each applicable jurisdiction and other applicable Laws (including all the
rights and remedies of a secured party upon default under the UCC (including the
right to sell any or all of the Pool Receivables subject hereto)) and (B) all
rights and remedies with respect to the Pool Receivables granted pursuant to
Section 1.2(d), all of which rights shall be cumulative.

 

(ii)       Specific Remedies.  (A) Without limiting clause (i) above or any
other provision herein or in any other Transaction Document, the parties hereto
agree that the terms of this Section 2.2(b)(ii) are agreed upon in accordance
with Section 9-603 of the New York UCC, that they do not believe the terms of
this Section 2.2 to be “manifestly unreasonable” for purposes of Section 9-603
of the New York UCC, and that they believe that compliance therewith shall
constitute a “commercially reasonable” disposition under Section 9-610 of the
New York UCC, and further agree as follows:

 

(B)       On and following the Termination Date, the Administrative Agent shall
have all rights, remedies and recourse granted in any Transaction Document and
any other instrument executed to provide security for or in connection with the
payment and performance of the Transaction Documents or existing at common law
or equity (including specifically those granted by the New York UCC and the UCC
of any other state which governs the creation or perfection (and the effect
thereof) of any security interest in the Pool Receivables), and such rights and
remedies: (A) shall be cumulative and concurrent; (B) may be pursued separately,
successively or concurrently against the Seller and any other party obligated
under the Transaction Documents, or any of such Pool Receivables at the sole
discretion of the Administrative Agent; (C) may be exercised as often as
occasion therefor shall arise, it being agreed by each of the Seller, Originator
and Servicer that the exercise or failure to exercise any of the same shall in
no event be construed as a waiver or release thereof or of any other right,
remedy or recourse; and (D) are intended to be and shall be, non-exclusive.  For
the avoidance of doubt, with respect to any disposition of the Pool Receivables
or any part thereof (including any purchase by the Administrative Agent or any
Affiliate) in accordance with the terms of this Section 2.2(b)(ii) for
consideration which is insufficient, after payment of all related costs and
expenses of every kind, to pay in full all Aggregate Capital, Aggregate Yield
thereon, Program Fees and all other amounts owed to the Secured Parties under
the Transaction Documents, (1) such

 

-16-

 

disposition shall not act as, and shall not be deemed to be, a waiver of any
rights by the Administrative Agent and the Administrative Agent shall have a
claim for such deficiency and (2) the Administrative Agent shall not be liable
or responsible for any such deficiency.

 

Upon the declaration or automatic occurrence of the Termination Date pursuant to
Section 2.2(a), the Administrative Agent shall have the right, in accordance
with this Section 2.2(b)(ii) to dispose of the Pool Receivables or any part
thereof upon giving at least ten (10) days’ prior notice to the Seller and the
Servicer of the time and place of disposition, for cash or upon credit or for
future delivery, with each of the Seller, Originator and Servicer hereby waiving
all rights, if any, to require the Administrative Agent or any other Person to
marshal the Pool Receivables, and the Administrative Agent may, at its option
and in its complete discretion:

 

(i)       dispose of the Pool Receivables or any part thereof at a public
disposition;

 

(ii)       dispose of the Pool Receivables or any part thereof at a private
disposition, in which event such notice shall also contain the terms of the
proposed disposition, and the Seller shall have until the time of such proposed
disposition during which to redeem the Pool Receivables or to procure a Person
willing, ready and able to acquire the Pool Receivables on terms at least as
favorable to the Seller, and if such an acquirer is so procured, then the
Administrative Agent shall dispose of the Pool Receivables to the acquirer so
procured;

 

(iii)       dispose of the Pool Receivables or any part thereof in bulk or
parcels;

 

(iv)       dispose of the Pool Receivables or any part thereof to any Affiliate
thereof at a public disposition;

 

(v)       bid for and acquire, unless prohibited by applicable Law, free from
any redemption right, the Pool Receivables or any part thereof.  The
Administrative Agent upon so acquiring the Pool Receivables or any part thereof
shall be entitled to hold or otherwise deal with or dispose of the same in any
manner not prohibited by applicable law; or

 

(vi)       enforce any other remedy available to the Administrative Agent at law
or in equity.

 

From time to time the Administrative Agent may, but shall not be obligated to,
postpone the time and change the place of any proposed disposition of any of the
Pool Receivables for which notice has been given as provided above and may
retain the Pool Receivables until such time as the proposed disposition occurs
if, in the sole discretion of the Administrative Agent, such postponement or
change is necessary or appropriate in order that the provisions of this
Agreement applicable to such disposition may be fulfilled or in order to obtain
more favorable conditions under which such disposition may take

 

-17-

 

place.  Each of the Seller, Originator and Servicer acknowledges and agrees that
private dispositions may be made at prices and upon other terms less favorable
than might have been attained if the Pool Receivables were disposed of at public
disposition. For the avoidance of doubt, to the extent permitted by law, the
Administrative Agent shall not be obligated to make any disposition of the Pool
Receivables or any part thereof notwithstanding any prior notice of a proposed
disposition. No demand, advertisement or notice, all of which are hereby
expressly waived by each of the Seller, Originator and Servicer, to the extent
permitted by Law, shall be required in connection with any disposition of the
Pool Receivables or any part thereof, except for the notices described in this
clause (ii). 

 

In case of any disposition by the Administrative Agent of any of the Pool
Receivables on credit extended by the Administrative Agent to the purchaser
thereof, which may be elected at the option and in the complete discretion of
the Administrative Agent, the Pool Receivables so disposed may be retained by
the Administrative Agent until the disposition price is paid by the purchaser,
but the Administrative Agent shall not incur any liability in case of failure of
the purchaser to pay for the Pool Receivables so disposed.  In case of any such
failure, such Pool Receivables so disposed may be again disposed.

 

After deducting all costs or expenses of every kind (including Attorney Costs
incurred by the Administrative Agent) relating to the disposition of the Pool
Receivables, the Administrative Agent shall apply the residue of the proceeds of
any such disposition or dispositions, if any, to pay the Aggregate Capital,
Aggregate Yield thereon, all Program Fees and all other amounts owed to the
Secured Parties under the Transaction Documents in such order and manner as the
Administrative Agent in its discretion may deem advisable and as permissible and
required under the Transaction Documents.  The excess, if any, shall be paid to
the Seller in accordance with the Transaction Documents.  The Administrative
Agent shall not incur any liability to any Person party to any of the
Transaction Documents as a result of the dispositions of the Receivables at any
private or public disposition that complies with the provisions of this
Section 2.2(b)(ii).

 

Notwithstanding a foreclosure upon any of the Pool Receivables or exercise of
any other remedy by the Administrative Agent in connection with any Termination
Date, none of the Seller, Originator or Servicer shall be subrogated, if any
such right then exists, thereby to any rights of the Administrative Agent
against the Pool Receivables, or the Seller, Originator or Servicer or any
property of the Seller, Originator or Servicer, nor shall the Seller, Originator
or Servicer be deemed to be the owner of any interest in any Receivable, nor
shall the Seller, Originator or Servicer exercise any rights or remedies with
respect to the Seller, Originator or Servicer or the Pool Receivables until the
Aggregate Capital, Aggregate Yield, all Program Fees and other Fees and any
other amounts payable by the Seller, the Originator and the Servicer to the
Secured Parties, have been paid in full and fully and indefeasibly performed and
discharged.

 

The Administrative Agent shall have no duty to prepare or process the Pool
Receivables for disposition.

 

-18-

 

ARTICLE III

INDEMNIFICATION

 

Section 3.1. Indemnities by the Seller. Without limiting any other rights that
the Administrative Agent, each Purchaser Agent, each Program Support Provider
and each Purchaser and their respective Affiliates, employees, agents,
successors, transferees or assigns (each, an “Indemnified Party”) may have
hereunder or under applicable Law, the Seller hereby agrees to indemnify each
Indemnified Party from and against any and all claims, damages, losses,
liabilities, penalties, reasonable and documented costs and expenses (including
Attorney Costs) (all of the foregoing being collectively referred to as
“Indemnified Amounts”) arising out of or resulting from this Agreement or any
other Transaction Document (whether directly or indirectly), the transactions
contemplated thereby or the use of proceeds of Purchases or Reinvestments or the
ownership or acquisition of any portion of the Receivables Interest, or any
interest therein, or any action taken or omitted by any of the Indemnified
Parties in connection therewith (including any action taken by the
Administrative Agent as attorney-in-fact for the Seller or the Servicer
hereunder or under any other Transaction Document), whether arising by reason of
the acts to be performed by the Seller hereunder or otherwise, or arising in
respect of any Pool Receivable or any Contract, excluding, however, (a)
Indemnified Amounts to the extent finally determined by a court of competent
jurisdiction to have resulted from gross negligence or willful misconduct on the
part of such Indemnified Party and (b) Indemnified Amounts in respect of taxes,
which shall be governed exclusively by Section 1.9; provided, however, that
nothing contained in this sentence shall limit the liability of the Seller or
the Servicer or limit the recourse of any Indemnified Party to the Seller or the
Servicer for any amounts otherwise specifically provided to be paid by the
Seller or the Servicer hereunder. Any Indemnified Amounts shall be paid by the
Seller to the applicable Indemnified Party within five (5) Business Days
following such Indemnified Party’s written demand therefor, setting forth, in
reasonable detail, the calculation of such amount and the basis of such demand.
Without limiting the foregoing, and subject to the exclusions and timing set
forth in the preceding sentences, the Seller shall pay each Indemnified Party
any and all amounts necessary to indemnify such Indemnified Party from and
against any and all Indemnified Amounts relating to or resulting from any of the
following:

 

(i)       the failure of any Pool Receivable included in the calculation of the
Net Receivables Balance as an Eligible Receivable to be an Eligible Receivable,
the failure of any information contained in a Monthly Receivables Report or
Interim Receivables Report to be true and correct, or the failure of any other
information provided to a Purchaser or the Administrative Agent with respect to
Pool Receivables or this Agreement to be true and correct;

 

(ii)       the failure of any representation or warranty or statement (i) made
in writing, or (ii) deemed made in connection with the daily Reinvestment of
Collections pursuant to Section 1.4 by Ingram, as Servicer or otherwise, under
or in connection with this Agreement, the Receivables Sale Agreement or any
other Transaction Document to have been true and correct in all respects when
made;

 

-19-

 

(iii)       the failure by the Seller or the Servicer to comply with any
covenant set forth in Exhibit IV or Exhibit VI or the failure by the Originator
to comply with any covenant set forth in the Receivables Sale Agreement;

 

(iv)       the failure by the Seller or Ingram, as Servicer or otherwise, to
comply with any applicable Law with respect to any Pool Receivable or the
related Contract; or the failure of any Pool Receivable or the related Contract
to conform to any such applicable Law;

 

(v)       the failure to vest in the Administrative Agent, for the benefit of
the Secured Parties, a valid and enforceable (A) perfected security interest in
the Pool Receivables and the Related Security and Collections with respect
thereto and (B) first priority perfected security interest in the Pool Assets,
in each case, free and clear of any Adverse Claim;

 

(vi)       the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable Laws with respect to (i) any Pool
Receivables and the Related Security and Collections in respect thereof, or (ii)
the Pool Assets, whether at the time of any Purchase or Reinvestment or at any
subsequent time;

 

(vii)       any dispute, claim, offset or defense of the Obligor to the payment
of any Pool Receivable (including, a defense based on such Pool Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale or lease of the goods or the rendering of services
related to such Pool Receivable or the furnishing or failure to furnish any such
goods or services or relating to collection activities with respect to such Pool
Receivable (if such collection activities were performed by the Seller or any of
its Affiliates acting as Servicer or by any agent or independent contractor
retained by the Seller or any of its Affiliates);

 

(viii)       any failure of the Seller or Ingram, as Originator, Servicer or
otherwise or any other Originator, to perform its duties or obligations in
accordance with the provisions hereof or any other Transaction Document to which
it is a party or to perform its duties or obligations under the Contracts;

 

(ix)       any products liability claim, environmental liability claim, personal
injury claim, property damage suit or other claim, investigation, litigation or
proceeding arising out of or in connection with (a) merchandise, insurance or
services which are the subject of any Contract, (b) any Transaction Document or
(c) a Pool Receivable or the related Contract;

 

(x)       the commingling of Collections of Pool Receivables at any time with
other funds of the Seller or any Ingram Entity;

 

(xi)       any investigation, litigation or proceeding related to this Agreement
or any other Transaction Document or the use of proceeds of Purchases or
Reinvestments or the

 

-20-

 

ownership of the Receivables Interest or in respect of any Pool Asset, Pool
Receivable, Related Security or Contract;

 

(xii)       any reduction in Capital as a result of the distribution of
Collections pursuant to Section 1.4(d), in the event that all or a portion of
such distributions shall thereafter be rescinded or otherwise must be returned
for any reason;

 

(xiii)       the Seller’s or the Originator’s failure to pay when due any taxes
(including sales, excise or personal property taxes) payable in connection with
the Pool Receivables;

 

(xiv)       the failure to vest in the Seller all right, title and interest in
the Pool Receivables purchased by the Seller from the Originator pursuant to the
Receivables Sale Agreement, free and clear of any Adverse Claim;

 

(xv)       any failure of the Seller to give reasonably equivalent value to the
Originator in consideration of the transfer by the Originator to the Seller of
any Receivables, or any attempt by any Person to void any such transfer under
statutory provisions or common law or equitable action, including any provision
of the Bankruptcy Code;

 

(xvi)       any failure of a Blocked Account Bank to comply with the terms of
the applicable Blocked Account Agreement which results from any act or failure
to act on the part of the Seller or the Servicer; or

 

(xvii)       any rebate or discount granted to the Obligor of any Pool
Receivable to the extent such rebate or discount gives rise to a Deemed
Collection and a payment with respect to such Deemed Collection was not timely
received as otherwise required hereunder.

 

Section 3.2. Indemnification by the Servicer. Without limiting any other rights
that any Indemnified Party may have hereunder or under applicable Law, the
Servicer hereby agrees to indemnify each Indemnified Party from and against any
and all Indemnified Amounts subject to the limitations set forth in clauses (a)
and (b) of the first sentence of Section 3.1 that arise out of or relate to
(whether directly or indirectly): (a) the failure of any information contained
in any Monthly Receivables Report or Interim Receivables Report to be true and
correct at the time delivered, or the failure of any other information provided
to such Indemnified Party by, or on behalf of, the Servicer to be true and
correct at the time delivered, (b) the failure of any representation, warranty
or statement made or deemed made by the Servicer (or any of its officers) under
or in connection with this Agreement or any other Transaction Document to which
it is a party to have been true and correct as of the date made or deemed made
in all respects when made, (c) the failure by the Servicer to comply with any
applicable Law with respect to any Pool Receivable or the related Contract, (d)
any dispute, claim, offset or defense of the Obligor to the payment of any Pool
Receivable in, or purporting to be in, the Receivables Pool resulting from or
related to the collection activities with respect to such Pool Receivable or (e)
the Servicer’s performance of, or failure to perform, any of its duties or
obligations under or in connection with (whether directly or indirectly) the
provisions hereof or any other Transaction

 

-21-

 

Document to which it is a party. Any Indemnified Amounts shall be paid by the
Servicer to the applicable Indemnified Party within five (5) Business Days
following such Indemnified Party’s written demand therefor, setting forth, in
reasonable detail, the calculation of such amount and the basis of such demand.
The agreements of the Servicer contained in this Section 3.2 shall survive the
replacement or termination of any Person acting as Servicer hereunder with
respect to any Indemnified Amounts arising in connection with such Person’s
acting as Servicer.

 

ARTICLE IV

ADMINISTRATION AND COLLECTIONS

 

Section 4.1. Appointment of Servicer. (a) The servicing, administering and
collection of the Pool Receivables shall be conducted by the Person designated
from time to time as Servicer in accordance with this Section 4.1. Until the
Administrative Agent gives notice to Ingram (in accordance with this
Section 4.1) of the designation of a new Servicer as provided in the following
sentence or until the Servicer resigns in accordance with this Section 4.1,
Ingram is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms hereof. The Seller hereby
acknowledges and agrees to such designation. During the existence of a
Termination Event, the Administrative Agent may (or at the direction of the
Required Purchasers shall) designate as Servicer any Person (including itself)
to succeed Ingram or any successor Servicer, on the condition in each case that
any such Person so designated shall agree to perform the duties and obligations
of the Servicer pursuant to the terms hereof.

 

(b)       Upon the designation of a successor Servicer as set forth in
Section 4.1(a), Ingram agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrative Agent reasonably determines will
facilitate the transition of the performance of such activities to the new
Servicer, and Ingram shall (at its own expense) cooperate with and assist such
new Servicer in effecting such transition. Such cooperation shall include access
to and transfer of records and use by the new Servicer of all licenses, hardware
or software reasonably necessary to collect the Pool Receivables and the Related
Security.

 

(c)       Ingram acknowledges that the Administrative Agent and each member in
each Purchaser Group have relied on Ingram’s agreement to act as initial
Servicer hereunder in making their decision to execute and deliver this
Agreement. Accordingly, Ingram agrees that it will not resign as Servicer until
thirty (30) days prior written notice of the occurrence of a “Servicer
Resignation Event” (as defined below) has been delivered to the Administrative
Agent and each Purchaser Agent. As used herein a “Servicer Resignation Event”
shall mean Ingram’s determination that by reason of a change in legal
requirements the performance of its duties as Servicer under this Agreement
would cause it to be in violation of such legal requirements and (i) the
Administrative Agent, with the consent of the Majority Purchasers, does not
elect to waive the obligations of the Servicer to perform the duties which such
change in legal requirements renders Ingram legally unable to perform and (ii)
Ingram is unable to delegate those duties to a Sub-Servicer.

 

(d)       The Servicer may delegate all or any portion of its duties and
obligations hereunder to any subservicer (each, a “Sub-Servicer”); provided
that, in each such delegation, (i)

 

-22-

 

such Sub-Servicer shall agree in writing to perform the duties and obligations
of the Servicer so delegated pursuant to the terms hereof, (ii) the Servicer
shall remain primarily liable to each Purchaser, the Administrative Agent and
each Purchaser Agent for the performance of the duties and obligations so
delegated, (iii) the Seller, the Administrative Agent and each member of each
Purchaser Group shall have the right to look solely to the Servicer for
performance of such duties and obligations, (iv) the terms of any agreement with
any Sub-Servicer shall provide that the Administrative Agent may terminate such
agreement upon the termination of the Servicer hereunder by giving notice of its
desire to terminate such agreement to the Servicer (and the Servicer shall
provide appropriate notice to such Sub-Servicer) and (v) if any such delegation
is to any Person other than an Affiliate of Ingram, the Administrative Agent and
the Majority Purchasers shall have consented in writing in advance to such
delegation.

 

Section 4.2. Duties of Servicer. (a) The Servicer shall take or cause to be
taken all such action as may be necessary or advisable to administer and collect
each Pool Receivable from time to time, all in accordance with this Agreement,
all applicable Laws and the Credit and Collection Policy, with reasonable care
and diligence and, in any event, with no less care and diligence than it uses in
the administering and collecting of its own assets and shall be responsible for
compliance with the reporting requirements applicable to it set forth in this
Agreement. The Servicer shall set aside for the accounts of the Seller and the
Purchasers the amount of the Collections to which each is entitled in accordance
with Article I but when no Termination Event exists, shall not be required to
segregate the respective allocable shares of Purchasers, prior to the remittance
thereof in accordance with said Article. The Servicer may, in accordance with
the Credit and Collection Policy, alter, amend, or otherwise modify the terms of
any Pool Receivable; provided, however, that in the case of any such alteration,
amendment, or modification which would cause such Pool Receivable to no longer
be an Eligible Receivable, and as a result thereof, cause the Receivables
Interest to exceed 100%, the Servicer shall be deemed to have received a
Collection of such Receivable from the Seller in an amount equal to the lesser
of (x) the Outstanding Balance of such Pool Receivable and (y) the amount
necessary to reduce such Receivables Interest to 100%; and provided, further,
that if a Termination Event or Unmatured Termination Event exists and Ingram is
still serving as Servicer, Ingram may make such alteration, amendment or
modification only in accordance with its customary procedures and consistent
with past practices and only if the Servicer believes in good faith that such
alteration, amendment or modification would maximize Collections (and, if a
Termination Event then exists, with the prior written approval of the
Administrative Agent and the Majority Purchasers). The Servicer shall hold for
the benefit of the Seller and the Administrative Agent (for the benefit of the
Purchasers and individually) in accordance with their respective interests, all
records and documents (including, computer tapes or disks) with respect to each
Pool Receivable. Notwithstanding anything to the contrary contained herein,
during the existence of a Termination Event, the Administrative Agent may direct
the Servicer (whether the Servicer is Ingram or any other Person) to commence or
settle any legal action to enforce collection of any Pool Receivable or to
foreclose upon or repossess any Related Security.

 

(b)       The Servicer shall within one (1) Business Day following actual
receipt of collected funds turn over to the Originator the collections of any
Excluded Receivable or indebtedness that is not a Pool Receivable, less all
reasonable and appropriate out-of-pocket costs and expenses of such Servicer of
servicing, collecting and administering such collections; provided, however, the
Servicer shall not be under any obligation to remit any such funds to the

 

-23-

 

Originator unless and until the Servicer has received from the Originator
supporting documentation, which may consist of a ledger entry showing the
invoice amount matching the applicable collected payment amount, showing that
the Originator is entitled to such funds hereunder and under applicable Law. The
Servicer shall as soon as practicable upon demand, deliver to the Originator all
records in its possession that evidence or relate to any Excluded Receivable or
indebtedness that is not a Pool Receivable, and copies of records in its
possession that evidence or relate to any Excluded Receivable or indebtedness
that is not a Pool Receivable.

 

(c)       Notwithstanding anything to the contrary contained in this Article IV,
the Servicer shall have no obligation to collect, enforce or take any other
action described in this Article IV with respect to any Excluded Receivable or
indebtedness that is not a Pool Receivable other than to deliver to the
Originator the collections and records with respect to any such Excluded
Receivable or indebtedness as described in Section 4.2(b). It is expressly
understood and agreed by the parties that such Servicer’s duties in respect of
any Excluded Receivable or indebtedness that is not a Pool Receivable are set
forth in this Section 4.2 in their entirety. Upon delivery by such Servicer of
all collections and records relating to any Excluded Receivable or indebtedness
that is not a Pool Receivable to the Originator, such Servicer shall have
discharged in full all of its responsibilities to make any such delivery.

 

(d)       The Servicer’s obligations hereunder shall terminate on the Final
Payout Date (or, if earlier, the date on which a successor Servicer is
designated by the Administrative Agent or the effectiveness of a Servicer
resignation pursuant to Section 4.1(a)).

 

After such termination the Servicer shall promptly deliver to the Seller all
books, records and related materials that the Seller previously provided to the
Servicer in connection with this Agreement.

 

Section 4.3. Blocked Account Arrangements. Prior to the initial Purchase
hereunder, in accordance with Section 1 of Exhibit II, the Originator and the
Seller shall have entered into Blocked Account Agreements, with each Blocked
Account Bank, and delivered original counterparts of each such agreement to the
Administrative Agent. Solely during the existence of a Termination Event or
Unmatured Termination Event, or if at any time the Debt Ratings of Ingram are
less than “BB” by S&P or “Ba2” by Moody’s, the Administrative Agent may, or at
the direction of the Required Purchasers shall, at any time give notice to each
Blocked Account Bank that the Administrative Agent is exercising its rights
under the Blocked Account Agreements to do any or all of the following: (i) to
have the exclusive control of the Blocked Accounts transferred to the
Administrative Agent (on behalf of itself, the Purchaser Agents and the
Purchasers) and to exercise exclusive control over the funds deposited therein,
(ii) to have the proceeds (including Collections) of Pool Assets that are sent
to the respective Blocked Accounts be redirected pursuant to the Administrative
Agent’s instructions rather than deposited in the applicable Blocked Account,
and (iii) to take any or all other actions permitted under the applicable
Blocked Account Agreement; provided, that the amounts described in clause (ii)
above shall continue to be applied in accordance with Section 1.4 (other than as
a Reinvestment pursuant to Section 1.4(b)(ii) unless such redirection is solely
the result of Ingram’s Debt Ratings being less than “BB” by S&P or “Ba2” by
Moody’s). The Seller hereby agrees that if the Administrative Agent, at any
time, takes any action set forth in the preceding sentence, the Administrative
Agent shall have exclusive control (on behalf of itself, the Purchaser Agents
and

 

-24-

 

the Purchasers) of the proceeds (including Collections) of all Pool Receivables
and the Seller hereby further agrees to take any other action that the
Administrative Agent may reasonably request to transfer such control (for the
avoidance of doubt, such actions may not include contacting Obligors or similar
actions except as otherwise permitted hereunder during the existence of a
Termination Event, including pursuant to Section 4.4 below). Any proceeds of
Pool Receivables received by the Seller or the Servicer thereafter shall be sent
promptly (but in any event within one (1) Business Day) to the Administrative
Agent. The parties hereto hereby acknowledge that if at any time the
Administrative Agent takes control of any Blocked Account, the Administrative
Agent shall, in the case of collections other than of a Pool Receivable,
distribute or cause to be distributed such funds in accordance with
Section 4.2(b) (including the proviso thereto) and Article I (in each case as if
such funds were held by the Servicer thereunder). Upon termination of this
Agreement in accordance with Section 6.9, the Administrative Agent shall take
such actions as are reasonably requested by the Seller to terminate and release
all of its right, title and interest in and control of the Blocked Accounts.

 

Section 4.4. Enforcement Rights. x) At any time during the existence of a
Termination Event:

 

(i)       the Administrative Agent may, or at the direction of the Required
Purchasers shall, instruct the Seller or the Servicer to give notice of the
Purchaser Groups’ interest in Pool Receivables to each Obligor, which notice
shall direct that payment of all amounts payable under such Pool Receivables be
made directly to the Administrative Agent or its designee (on behalf of such
Purchaser Groups), and upon such instruction from the Administrative Agent, the
Seller or the Servicer, as the case may be, shall give such notice at the
expense of the Seller; provided, that if the Seller or the Servicer, as the case
may be, fails to so notify and direct each Obligor, the Administrative Agent (at
the Seller’s expense) may so notify and direct the Obligors; and

 

(ii)       the Administrative Agent may request the Seller and the Servicer to,
and upon such request the Seller and the Servicer shall (A) assemble all of the
records reasonably necessary or desirable to collect the Pool Receivables and
the Related Security, and make the same available to the Administrative Agent or
its designee (on behalf of itself, the Purchaser Agents and the Purchasers) at a
place selected by the Administrative Agent, (B) obtain consent to assign the
license for the use of, to the new Servicer, all software reasonably necessary
to collect the Pool Receivables and the Related Security, and deliver such
software to the Administrative Agent or its designee (on behalf of itself, the
Purchaser Agents and the Purchasers) and (C) segregate all cash, checks and
other instruments received by it from time to time constituting Collections with
respect to the Pool Receivables in a manner acceptable to the Administrative
Agent and, promptly upon receipt, remit all such cash, checks and instruments
duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee.

 

(b)       Each of the Seller and the Servicer hereby authorizes the
Administrative Agent (on behalf of each Purchaser Group), and irrevocably
appoints the Administrative Agent as its attorney-in-fact with full power of
substitution and with full authority in the place and stead of the Seller and
the Servicer, which appointment is coupled with an interest and which may be
exercised by the Administrative Agent only during the existence of a Termination
Event, to take

 

-25-

 

any and all steps in the name of the Seller and the Servicer and on behalf of
the Seller and the Servicer necessary or desirable, in the determination of the
Administrative Agent, to collect any and all amounts or portions thereof due
under any and all Pool Assets, Pool Receivables or Related Security, including,
endorsing the name of the Seller or the Servicer on checks and other instruments
representing Collections and enforcing such Pool Assets, Pool Receivables,
Related Security and the related Contracts. Notwithstanding anything to the
contrary contained in this clause (b), none of the powers conferred upon such
attorney-in-fact pursuant to the immediately preceding sentence shall subject
such attorney-in-fact to any liability if any action taken by it shall prove to
be inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever, except to the extent finally
determined by a court of competent jurisdiction to have arisen from its own
gross negligence or willful misconduct.

 

Section 4.5. Responsibilities of the Originator; Assignment of Rights Under
Receivables Sale Agreement. (a) Anything herein to the contrary notwithstanding,
the Seller shall cause the Originator (pursuant to the Receivables Sale
Agreement) to (i) perform all of its obligations, if any, under the Contracts
related to the Pool Receivables to the same extent as if interests in such Pool
Receivables had not been transferred to the Seller or the Administrative Agent
on behalf of the Purchasers, and the exercise by the Administrative Agent, the
Purchaser Agents or the Purchasers of their respective rights hereunder shall
not relieve the Originator from such obligations, and (ii) pay when due any
taxes, including, any sales taxes payable in connection with the Pool
Receivables and their creation and satisfaction of the Pool Receivables without
duplication of any such amounts paid pursuant to Section 1.9. None of the
Administrative Agent, the Purchaser Agents, or any of the Purchasers shall have
any obligation or liability with respect to any Pool Assets or any related
Contract, nor shall any of them be obligated to perform any of the obligations
of the Seller or the Originator under any of the foregoing.

 

(b)       The Seller shall cause the Originator (pursuant to the Receivables
Sale Agreement) to hold in trust and promptly turn over to the Servicer (if the
Servicer is not Ingram) any Collections received by the Originator on the
Seller’s behalf.

 

(c)       The Seller hereby assigns to the Purchasers, consistent with the
Receivables Sale Agreement, all rights of the Seller against the Originator
under the Receivables Sale Agreement and hereby agrees that (i) the
Administrative Agent and the Purchasers shall be third-party beneficiaries of
the Seller’s rights under the Receivables Sale Agreement, (ii) the Seller will
enforce its rights under the Receivables Sale Agreement at the direction, and
not without the consent, of the Administrative Agent and the Majority Purchasers
and (iii) the Administrative Agent shall be entitled to enforce such rights
against the Originator as if the Administrative Agent had been party to the
Receivables Sale Agreement.

 

(d)       Ingram hereby irrevocably agrees that if at any time it shall cease to
be the Servicer hereunder, it shall act (if the then current Servicer so
requests) as the data-processing agent of the Servicer and, in such capacity,
Ingram shall conduct the data-processing functions of the administration of the
Pool Receivables and the Collections thereon in substantially the same way that
Ingram conducted such data-processing functions while it acted as the Servicer.

 

-26-

 

(e)       The Seller hereby agrees that during the period that this Agreement is
in effect, the prior consent of the Administrative Agent shall be required in
order for the Seller to grant any consent, authorization or approval under the
Receivables Sale Agreement.

 

Section 4.6. Servicing Fee. (a) The Servicer shall be paid monthly in arrears on
each Settlement Date a monthly fee equal to the product of (i) the Servicing Fee
Rate, (ii) the average outstanding Pool Receivables for the applicable month
ending most recently prior to such Settlement Date, (iii) the number of days in
immediately preceding Settlement Period and (iv) 1/365. The Servicing Fee shall
be paid through the distributions contemplated by Section 1.4(d) or as otherwise
contemplated by Section 1.4(c).

 

(b)       If the Servicer ceases to be Ingram or an Affiliate thereof, the
servicing fee shall be the greater of: (i) the amount calculated pursuant to
clause (a), and (ii) an alternative amount determined upon the agreement of the
successor Servicer and the Administrative Agent.

 

ARTICLE V

THE AGENTS

 

Section 5.1. Appointment and Authorization. (a) Each Purchaser and Purchaser
Agent hereby irrevocably designates and appoints The Bank of Nova Scotia, as the
“Administrative Agent” hereunder and authorizes the Administrative Agent to take
such actions and to exercise such powers as are delegated to the Administrative
Agent hereby and to exercise such other powers as are reasonably incidental
thereto. The Administrative Agent shall hold, in its name, for the benefit of
each Purchaser, ratably, the Receivables Interest. The Administrative Agent
shall not have any duties other than those expressly set forth herein or any
fiduciary relationship with any Purchaser or Purchaser Agent, and no implied
obligations or liabilities shall be read into this Agreement, or otherwise
exist, against the Administrative Agent. The Administrative Agent does not
assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Seller or the Servicer.
Notwithstanding any provision of this Agreement or any other Transaction
Document to the contrary, in no event shall the Administrative Agent ever be
required to take any action which exposes the Administrative Agent to personal
liability or which is contrary to the provision of any Transaction Document or
applicable Law.

 

(b)       Each Purchaser hereby irrevocably designates and appoints the
respective institution identified as the Purchaser Agent for such Purchaser’s
Purchaser Group on the signature pages hereto or in the Assumption Agreement or
Transfer Supplement pursuant to which such Purchaser becomes a party hereto, and
each authorizes such Purchaser Agent to take such action on its behalf under the
provisions of this Agreement and to exercise such powers and perform such duties
as are expressly delegated to such Purchaser Agent by the terms of this
Agreement, if any, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Purchaser Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any
Purchaser or other Purchaser Agent or the Administrative Agent, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of such

 

-27-

 

Purchaser Agent shall be read into this Agreement or otherwise exist against
such Purchaser Agent.

 

(c)       Except as otherwise specifically provided in this Agreement (and
except for the consent rights specified in Section 5.9), the provisions of this
Article V are solely for the benefit of the Purchaser Agents, the Administrative
Agent and the Purchasers, and neither the Seller nor Servicer shall have any
rights as a third-party beneficiary or otherwise under any of the provisions of
this Article V, except that this Article V shall not affect any obligations, if
any, which any Purchaser Agent, the Administrative Agent or any Purchaser may
have to the Seller or the Servicer under the other provisions of this Agreement.
Furthermore, no Purchaser shall have any rights as a third-party beneficiary or
otherwise under any of the provisions hereof in respect of a Purchaser Agent
which is not the Purchaser Agent for such Purchaser.

 

(d)       In performing its functions and duties hereunder, the Administrative
Agent shall act solely as the agent of the Purchasers and the Purchaser Agents
and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Seller or the Servicer or any of
their successors and assigns. In performing its functions and duties hereunder,
each Purchaser Agent shall act solely as the agent of its respective Purchaser
and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Seller, the Servicer, any other
Purchaser, any other Purchaser Agent or the Administrative Agent, or any of
their respective successors and assigns.

 

Section 5.2. Delegation of Duties. The Administrative Agent may execute any of
its duties through agents or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

Section 5.3. Exculpatory Provisions. None of the Purchaser Agents, the
Administrative Agent or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted (i) with the consent
or at the direction of the Majority Purchasers or Required Purchasers, as
applicable (or in the case of any Purchaser Agent, the Purchasers within its
Purchaser Group that have a majority of the aggregate Maximum Purchase Amount of
such Purchaser Group), or (ii) in the absence of such Person’s gross negligence
or willful misconduct. The Administrative Agent shall not be responsible to any
Purchaser, Purchaser Agent or other Person for (i) any recitals,
representations, warranties or other statements made by the Seller, the
Servicer, the Originator or any of their Affiliates, (ii) the value, validity,
effectiveness, genuineness, enforceability or sufficiency of any Transaction
Document, (iii) any failure of the Seller, the Servicer, the Originator or any
of their Affiliates to perform any obligation hereunder or under the other
Transaction Documents to which it is a party (or under any Contract), or
(iv) the satisfaction of any condition specified in Exhibit II. The
Administrative Agent shall not have any obligation to any Purchaser or Purchaser
Agent to ascertain or inquire about the observance or performance of any
agreement contained in any Transaction Document or to inspect the properties,
books or records of the Seller, the Servicer, the Originator or any of their
respective Affiliates.

 

Section 5.4. Reliance by Agents. (a) Each Purchaser Agent and the Administrative
Agent shall in all cases be entitled to rely, and shall be fully protected in
relying, upon any

 

-28-

 

document or other writing or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person and upon
advice and statements of legal counsel (including counsel to the Seller),
independent accountants and other experts selected by the Administrative Agent.
Each Purchaser Agent and the Administrative Agent shall in all cases be fully
justified in failing or refusing to take any action under any Transaction
Document unless it shall first receive such advice or concurrence of the
Majority Purchasers (or in the case of any Purchaser Agent, the Purchasers
within its Purchaser Group that have a majority of the aggregate Maximum
Purchase Amount of such Purchaser Group), and assurance of its indemnification,
as it deems appropriate.

 

(b)       The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement in accordance with a
request of the Majority Purchasers, the Required Purchasers or all the Purchaser
Agents, as applicable, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all Purchasers, the Administrative Agent
and Purchaser Agents.

 

(c)       The Purchasers within each Purchaser Group with a majority of the
Maximum Purchase Amount of such Purchaser Group shall be entitled to request or
direct the related Purchaser Agent to take action, or refrain from taking
action, under this Agreement on behalf of such Purchasers. Such Purchaser Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement in accordance with a request of such majority Purchasers,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all of such Purchasers within such Purchaser Agent’s Purchaser
Group.

 

(d)       Unless otherwise advised in writing by a Purchaser Agent or by any
Purchaser on whose behalf such Purchaser Agent is purportedly acting, each party
to this Agreement may assume that (i) such Purchaser Agent is acting for the
benefit of each of the Purchasers in respect of which such Purchaser Agent is
identified as being the “Purchaser Agent” in the definition of “Purchaser Agent”
hereto, as well as for the benefit of each assignee or other transferee from any
such Person, and (ii) each action taken by such Purchaser Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each Purchaser Agent and its Purchaser(s)
shall agree amongst themselves as to the circumstances and procedures for
removal, resignation and replacement of such Purchaser Agent.

 

Section 5.5. Notice of Termination Events. Neither any Purchaser Agent nor the
Administrative Agent shall be deemed to have knowledge or notice of the
existence of any Termination Event or Unmatured Termination Event unless such
Administrative Agent has received notice from any Purchaser, Purchaser Agent,
the Servicer or the Seller stating that a Termination Event or an Unmatured
Termination Event has occurred hereunder and describing such Termination Event
or Unmatured Termination Event. In the event that the Administrative Agent
receives such a notice, it shall promptly give notice thereof to each Purchaser
Agent whereupon each such Purchaser Agent shall promptly give notice thereof to
its related Purchasers. In the event that a Purchaser Agent receives such a
notice (other than from the Administrative Agent), it shall promptly give notice
thereof to the Administrative Agent. The Administrative Agent shall take such
action concerning a Termination Event or an Unmatured Termination Event as may
be directed by the Required Purchasers (unless such action otherwise

 

-29-

 

requires the consent of all Purchasers), but until the Administrative Agent
receives such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, as the
Administrative Agent deems advisable and in the best interests of the Purchasers
and the Purchaser Agents.

 

Section 5.6. Non-Reliance on Administrative Agent, Purchaser Agents and Other
Purchasers. Each Purchaser expressly acknowledges that none of the
Administrative Agent, the Purchaser Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrative Agent,
or any Purchaser Agent hereafter taken, including any review of the affairs of
the Seller, Ingram, the Servicer or the Originator, shall be deemed to
constitute any representation or warranty by the Administrative Agent or such
Purchaser Agent, as applicable. Each Purchaser represents and warrants to the
Administrative Agent and the Purchaser Agents that, independently and without
reliance upon the Administrative Agent, Purchaser Agents or any other Purchaser
and based on such documents and information as it has deemed appropriate, it has
made and will continue to make its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, Ingram, the Servicer or the Originator, and the
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items specifically
required to be delivered hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Purchaser Agent with any information
concerning the Seller, Ingram, the Servicer or the Originator or any of their
Affiliates that comes into the possession of the Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

Section 5.7. Administrative Agent and Affiliates. Each of the Purchasers, each
of the Purchaser Agents and the Administrative Agent and any of their respective
Affiliates may extend credit to, accept deposits from and generally engage in
any kind of banking, trust, debt, entity or other business with the Seller,
Ingram, the Servicer or the Originator or any of their Affiliates. With respect
to the acquisition of the Receivables Interest pursuant to this Agreement, each
of the Purchaser Agents and the Administrative Agent shall have the same rights
and powers under this Agreement as any Purchaser and may exercise the same as
though it were not such an agent, and the terms “Purchaser” and “Purchasers”
shall include, to the extent applicable, each of the Purchaser Agents and the
Administrative Agent in their individual capacities.

 

Section 5.8. Indemnification. Each Alternate Purchaser shall indemnify and hold
harmless the Administrative Agent (but solely in its capacity as Administrative
Agent) and its officers, directors, employees, representatives and agents (to
the extent not reimbursed by the Seller, the Servicer or the Originator and
without limiting the obligation of the Seller, the Servicer, or the Originator
to do so), ratably (based on its Maximum Purchase Amount) from and against any
and all liabilities, obligations, losses, damages, penalties, judgments,
settlements, costs, expenses and disbursements of any kind whatsoever (including
in connection with any investigative or threatened proceeding, whether or not
the Administrative Agent or such Person shall be designated a party thereto)
that may at any time be imposed on, incurred by or asserted against the
Administrative Agent or such Person as a result of, or related to, any of the
transactions contemplated by the Transaction Documents or the execution,
delivery or performance of the Transaction Documents or any other document
furnished in connection

 

-30-

 

therewith (but excluding any such liabilities, obligations, losses, damages,
penalties, judgments, settlements, costs, expenses or disbursements resulting
solely from the gross negligence or willful misconduct of the Administrative
Agent or such Person as finally determined by a court of competent
jurisdiction).

 

Section 5.9. Successor Administrative Agent. The Administrative Agent may, upon
at least ten (10) days’ notice to the Seller, each Purchaser and Purchaser
Agent, resign as Administrative Agent. Such resignation shall not become
effective until a successor Administrative Agent is appointed by the remaining
Purchasers, and, if no Termination Event then exists, with the consent of the
Seller (such consent not to be unreasonably withheld or delayed) if such
appointment is to a Person other than an existing Purchaser or Purchaser Agent,
and has accepted such appointment. Upon such acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights and duties of the resigning Administrative Agent, and the resigning
Administrative Agent shall be discharged from its duties and obligations under
the Transaction Documents, if any. After any resigning Administrative Agent’s
resignation hereunder, the provisions of Sections 3.1 and 3.2 and this Article V
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent.

 

-31-

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.1. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Transaction Document, or consent to any departure by the
Seller or the Servicer therefrom, shall be effective unless in a writing signed
by the Administrative Agent and the Majority Purchasers and, in the case of any
amendment, by the other parties thereto and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such material amendment or
waiver shall be effective until the Rating Agency Condition shall have been
satisfied with respect thereto; provided, further, that no such amendment or
waiver shall, unless signed by each Purchaser directly affected thereby, (i)
increase the Maximum Purchaser Amount of an Alternate Purchaser, (ii) reduce the
Capital or rate of Yield to accrue thereon or any Fees or other amounts payable
hereunder, (iii) postpone any date fixed for the payment of any scheduled
distribution in respect of the Capital or Yield with respect thereto or any Fees
or other amounts payable hereunder, (iv) change the definitions of “Required
Purchasers” or “Majority Purchasers”, (v) change the number of Purchasers or
Alternate Purchasers which shall be required to take any action under this
Section 6.1 or any other provision of this Agreement, (vi) release all or
substantially all of the property with respect to which a security or ownership
interest therein has been granted hereunder to the Administrative Agent or the
Purchasers, (vii) extend or permit the extension of the Termination Date (it
being understood that a waiver of a Termination Event shall not constitute an
extension of the Termination Date) or (viii) change the definition of “Eligible
Receivable”, “Aggregate Capital”, “Net Receivables Balance” or “Required
Reserve" or amend or modify any defined term (or any defined term used directly
or indirectly in such defined term) used in such definitions in a manner that
would change the computation of the Receivables Interest; and provided, finally,
that immaterial amendments to the amount payable by or services provided to the
Seller under the Wilmington Trust Service Agreement may be made without the
consent of the Administrative Agent or any Purchaser, but with notice to the
Administrative Agent. No failure on the part of the Purchasers, the Purchaser
Agents or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.

 

Section 6.2. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication) and sent or delivered, to each party hereto, at
its address set forth under its name on the signature pages hereof or at such
other address as shall be designated by such party in a written notice to the
other parties hereto. Notices and communications by facsimile shall be effective
when received (and shall be followed by hard copy sent by first class mail), and
notices and communications sent by other means shall be effective when received.

 

Section 6.3. Successors and Assigns; Participations; Assignments.

 

(a)       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Except as otherwise provided in Section 4.1(d), neither the Seller nor
the Servicer may assign or transfer any of its

 

-32-

 

rights or delegate any of its duties hereunder or under any Transaction Document
without the prior written consent of the Administrative Agent and each Purchaser
Agent.

 

(b)       Participations. Except as otherwise specifically provided herein, any
Purchaser may sell to one or more Persons (each a “Participant”) participating
interests in the interests of such Purchaser hereunder; provided that (i) the
Purchaser shall have given prior written notice of such Participant to the
Seller and the Servicer and (ii) such Participant is not a competitor of Ingram
listed on Schedule IX. Such Purchaser shall remain solely responsible for
performing its obligations hereunder, and the Seller, each Purchaser Agent and
the Administrative Agent shall continue to deal solely and directly with such
Purchaser in connection with such Purchaser’s rights and obligations hereunder.
A Purchaser shall not agree with a Participant to restrict such Purchaser’s
right to agree to any amendment or consent hereto, except those that require the
consent of all Purchasers. Each Purchaser that sells a participating interest in
the interests of such Purchaser hereunder to a Participant shall, as agent of
the Seller solely for the purpose of this Section 6.3(b), record in book entries
maintained by such Purchaser the name and the amount of the participating
interest of each Participant entitled to receive payments in respect of such
participating interests.

 

(c)       Assignments by Certain Alternate Purchasers. Any Alternate Purchaser
may assign to one or more Persons (each a “Purchasing Alternate Purchaser”),
acceptable to the related Purchaser Agent in its sole discretion, and, if no
Termination Event then exists, with the consent of the Seller (such consent not
to be unreasonably withheld or delayed), any portion of its Maximum Purchase
Amount pursuant to a supplement hereto, substantially in the form of Annex J
with any changes as have been approved by the parties thereto (each, a “Transfer
Supplement”), executed by each such Purchasing Alternate Purchaser, such selling
Alternate Purchaser, such related Purchaser Agent and the Administrative Agent
and, if applicable, Seller. Upon (i) the execution of the Transfer Supplement,
(ii) delivery of an executed copy thereof to the Seller, such Purchaser Agent
and the Administrative Agent and (iii) payment by the Purchasing Alternate
Purchaser to the selling Alternate Purchaser of the agreed purchase price, if
any, such selling Alternate Purchaser shall be released from its obligations
hereunder to the extent of such assignment and such Purchasing Alternate
Purchaser shall for all purposes be an Alternate Purchaser party hereto and
shall have all the rights and obligations of an Alternate Purchaser hereunder to
the same extent as if it were an original party hereto. The amount of the
Maximum Purchase Amount of the selling Alternate Purchaser allocable to such
Purchasing Alternate Purchaser shall be equal to the amount of the Maximum
Purchase Amount of the selling Alternate Purchaser transferred regardless of the
purchase price, if any, paid therefor. The Transfer Supplement shall be an
amendment hereof only to the extent necessary to reflect the addition of such
Purchasing Alternate Purchaser as an “Alternate Purchaser” and any resulting
adjustment of the selling Alternate Purchaser’s Maximum Purchase Amount.

 

(d)       Assignments to Alternate Purchasers and other Program Support
Providers. Any Conduit Purchaser may at any time assign any portion of the
Receivables Interest or grant participating interests in its portion of the
Receivables Interest to one or more of its related Alternate Purchasers or other
Program Support Providers (subject to the consent of the Seller if the short
term unsecured debt of such Alternate Purchaser or Program Support Provider at
the time of such assignment is not rated at least “A-1” by S&P or “P-1” by
Moody’s or if such assignment would increase the amount of withholding tax
payable by the Seller). In the event of

 

-33-

 

any such assignment or grant by such Conduit Purchaser to a related Alternate
Purchaser or other Program Support Provider, such assigning or granting Conduit
Purchaser shall be released from its obligations hereunder to the extent of such
assignment and such Alternate Purchaser or Program Support Provider shall for
all purposes have all the rights and obligations of such assigning or granting
Conduit Purchaser hereunder to the same extent as if it were the original
Conduit Purchaser. The Seller agrees that each related Alternate Purchaser and
Program Support Provider of any Conduit Purchaser hereunder shall be entitled to
the benefits of Section 1.7 and Section 1.8.

 

(e)       [Reserved]

 

(f)       Enforcement through Agents. Without limiting any other rights that may
be available under applicable Law, the rights of the Purchasers may be enforced
through it or by its agents, including the related Purchaser Agent and the
Administrative Agent.

 

(g)       Other Assignment by Conduit Purchasers. Each party hereto agrees and
consents (i) to any Conduit Purchaser’s assignment, participation, grant of
security interests in or other transfers of any portion of, or any of its
beneficial interest in, the Receivables Interest (or portion thereof), including
to any collateral agent in connection with its commercial paper program and (ii)
to the complete assignment by any Conduit Purchaser of all of its rights and
obligations hereunder to any other Person, and upon such assignment such Conduit
Purchaser shall be released from all obligations and duties, if any, hereunder;
provided, however, that such Conduit Purchaser may not, without the prior
consent of its related Alternate Purchasers, make any such transfer of its
rights hereunder unless the assignee (i) is principally engaged in the purchase
of assets similar to the assets being purchased hereunder, (ii) has as its
Purchaser Agent the Purchaser Agent of the assigning Conduit Purchaser and (iii)
issues commercial paper or other notes with credit ratings substantially
comparable to the ratings of the assigning Conduit Purchaser; provided, further,
that such Conduit Purchaser may not, if no Termination Event exists, make any
such assignment without the consent of the Seller if such assignment is to an
assignee other than (i) an assignee administered by a Purchaser Agent which
issues commercial paper or other notes with credit ratings the same as or higher
than the ratings of the assigning Conduit Purchaser (so long as such assignment
does not increase the amount of withholding tax payable by the Seller) or (ii)
any other Conduit Purchaser party to this Agreement. Any assigning Conduit
Purchaser shall deliver to any assignee a Transfer Supplement with any changes
as have been approved by the parties thereto, duly executed by such Conduit
Purchaser, assigning any portion of its interest in the Receivables Interest to
its assignee. Such assigning Conduit Purchaser shall promptly (i) notify each of
the other parties hereto of such assignment and (ii) take all further action
that the assignee reasonably requests in order to evidence the assignee’s right,
title and interest in such interest in the Receivables Interest and to enable
the assignee to exercise or enforce any rights of such Conduit Purchaser
hereunder. Upon the assignment of any portion of its interest in the Receivables
Interest, the assignee shall have all of the rights hereunder with respect to
such interest.

 

(h)       Federal Reserve Assignments. Any Purchaser Group may at any time
assign all or any portion of its rights under this Agreement to any Federal
Reserve Bank, as collateral to secure any obligation of such Purchaser Group to
such Federal Reserve Bank. Such assignment may be made at any time without
notice or other obligation with respect to the assignment.

 

-34-

 

(i)       Opinions of Counsel. If required by the Administrative Agent or the
applicable Purchaser Agent or to maintain the ratings of the Notes of any
Conduit Purchaser, each Transfer Supplement must be accompanied by an opinion of
counsel of the assignee as to such matters as the Administrative Agent or such
Purchaser Agent may reasonably request.

 

(j)       The Register.  The Administrative Agent shall maintain, in its name at
its office, a copy of each Transfer Supplement delivered to and accepted by it
and a register (the “Register”) for the recordation of the names and addresses
of the Purchasers and the Maximum Purchase Amount of, and the Capital of, each
Purchaser from time to time, which Register shall be available for inspection by
the Seller or any Purchaser (but, in the case of any Purchaser, only with
respect to the entries in the Register applicable to such Purchaser and the
names of any other Purchasers) at any reasonable time upon reasonable prior
notice.  The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error (which manifest error shall include, for the
avoidance of doubt, any error that is obvious from the face of a calculation and
any clearly demonstrable error in failing to update the Register with an
increase in the Capital of a Purchaser attributable to additional Purchases
hereunder), and the parties hereto shall treat each Person whose name is
recorded in the Register as a Purchaser hereunder for all purposes of this
Agreement.  No Transfer Supplement shall be effective until it is entered in the
Register.

 

Section 6.4. Costs, Expenses and Taxes. In addition to the rights of
indemnification granted under Section 3.1, Seller shall pay to the
Administrative Agent, each Purchaser, each Purchaser Agent and any Program
Support Provider, on demand all reasonable and documented out-of-pocket costs
and expenses in connection with the preparation, execution, delivery of this
Agreement and the other Transaction Documents. In addition to the rights of
indemnification granted under Section 3.1, the Seller shall pay to the
Administrative Agent, each Purchaser, each Purchaser Agent and any Program
Support Provider, on demand all reasonable and documented out-of-pocket costs
and expenses in connection with (i) the administration (including amendments or
waivers of any provision) of this Agreement or the other Transaction Documents,
(ii) the sale of the Receivables Interest (or any portion thereof), by the
Seller to the Administrative Agent on behalf of such parties, (iii) the
perfection (and continuation) of the Administrative Agent’s rights in the Pool
Receivables, Collections and other Pool Assets, and (iv) the enforcement by the
Administrative Agent, and each Purchaser Agent on behalf of itself or any member
of the Purchaser Group for which such Purchaser Agent acts as the Purchaser
Agent, of the obligations of the Seller, the Servicer or the Originator under
the Transaction Documents or of any Obligor under a Pool Receivable, including
reasonable Attorney Costs for the Administrative Agent, each Purchaser, each
Purchaser Agent and any Program Support Provider, relating to any of the
foregoing or to advising the Administrative Agent, any Purchaser Agent, any
Purchaser and any Program Support Provider about its rights and remedies under
any Transaction Document or any related Program Support Agreement and all
reasonable costs and expenses (including Attorney Costs) of the Administrative
Agent, each Purchaser, each Purchaser Agent and any Program Support Provider in
connection with the enforcement or administration of the Transaction Documents
or any Program Support Agreement. The Seller and Servicer shall, subject to the
provisos set forth in Section 1(h) and Section 2(f) of Exhibit IV, reimburse the
Administrative Agent, each Purchaser, each Purchaser Agent and any Program
Support Provider, for the cost of such Person’s auditors (which may be employees
of such Person) auditing the books, records and procedures of the Seller or the
Servicer. The Seller shall

 

-35-

 

reimburse each Conduit Purchaser for all reasonable and documented costs and
expenses (other than taxes) incurred by such Conduit Purchaser in connection
with the Transaction Documents or the transactions contemplated thereby,
including costs related to the Rating Agencies and Attorney Costs of the
Administrative Agent and each Purchaser Agent on behalf of itself and each
member of the Purchaser Group for which such Purchaser Agent acts as the
Purchaser Agent. The Administrative Agent, each Purchaser Agent, and each
Purchaser agree, however, that unless a Termination Event or Unmatured
Termination Event exists all of such entities will be represented by a single
law firm. Any amounts payable under this Section 6.4 shall be paid by the Seller
to the applicable Person within five (5) Business Days following written demand
therefor, setting forth, in reasonable detail, the calculation of such amount
and the basis of such demand.

 

Section 6.5. No Proceedings; Limitation on Payments. (a) Each of the parties
hereto agrees, for the benefit of the holders of the privately or publicly
placed indebtedness for borrowed money of (i) any Conduit Purchaser (other than
the Regency Conduit Purchaser), not, prior to the date that is one (1) year and
one (1) day after the payment in full of all privately or publicly placed
indebtedness for borrowed money of any such Conduit Purchaser outstanding, to
acquiesce, petition or otherwise, directly or indirectly, invoke, or cause any
Conduit Purchaser to invoke an Insolvency Proceeding by or against any such
Conduit Purchaser and (ii) the Regency Conduit Purchaser, not, prior to the date
which is two (2) years and one (1) day after the payment in full of all
privately or publicly placed indebtedness for borrowed money of the Regency
Conduit Purchaser outstanding, to (x) acquiesce, petition or otherwise, directly
or indirectly, invoke, or cause any Conduit Purchaser to invoke an Insolvency
Proceeding by or against the Regency Conduit Purchaser or (y) have any right to
take any steps for the purpose of obtaining payments of any amounts payable to
it under this Agreement by the Regency Conduit Purchaser. The provisions of this
clause (a) shall survive the termination of this Agreement.

 

(b)       Notwithstanding any provisions contained in this Agreement to the
contrary, no Conduit Purchaser shall or shall be obligated to, pay any amount,
if any, payable by it pursuant to this Agreement or any other Transaction
Document unless (i) such Conduit Purchaser has received funds which may be used
to make such payment and which funds are not required to repay its Notes when
due and (ii) after giving effect to such payment, either (x) such Conduit
Purchaser could issue Notes to refinance all outstanding Notes and Discretionary
Advances (assuming such outstanding Notes and Discretionary Advances matured at
such time) in accordance with the program documents governing such Conduit
Purchaser’s securitization program or (y) all Notes and Discretionary Advances
are paid in full. Any amount which such Conduit Purchaser does not pay pursuant
to the operation of the preceding sentence shall not constitute a claim under §
101 of the Bankruptcy Code or under any similar laws in other jurisdictions
against or obligation of such Conduit Purchaser for any such insufficiency
unless and until such Conduit Purchaser satisfies the provisions of clauses (i)
and (ii) above. The provisions of this clause (b) shall survive any termination
of this Agreement.

 

Section 6.6. Confidentiality. (a) Each of the Seller and Servicer agrees to
maintain the confidentiality of this Agreement and the other Transaction
Documents (and all drafts thereof) (other than the Ancillary Documents) in
communications with third parties and otherwise; provided that this Agreement
may be disclosed (i) to third parties to the extent such disclosure is made
pursuant to a written agreement of confidentiality in form and substance

 

-36-

 

reasonably satisfactory to the Administrative Agent, (ii) pursuant to the order
of any court or administrative agency or in any pending legal or administrative
proceeding (provided that to the extent permitted by applicable Law, notice of
the same shall be provided to the Administrative Agent and the Administrative
Agent shall have an opportunity to challenge such disclosure), (iii) upon the
request or demand of any regulatory authority having jurisdiction over the
Seller or Servicer or as otherwise required by applicable Law (including
disclosure reasonably determined by the Seller or the Servicer to be necessary
or desirable to comply with federal or state securities laws), (iv) to the
extent that such information becomes publicly available other than by reason of
disclosure by the Seller or Servicer in breach of this Section 6.6(a) or (v) to
directors, officers, employees, legal counsel, independent auditors, Affiliates,
Rating Agencies and other experts or agents of the Seller or Servicer who need
to know such information, provided that the Seller or Servicer, as applicable,
shall be responsible for assuring that each such Person maintains the
confidentiality of such nonpublic information in accordance with the terms of
this Section 6.6.

 

(b)       Each of the Administrative Agent, the Purchaser Agents and the
Purchasers agrees to maintain the confidentiality of any information regarding
the Seller, the Originator or the Pool Receivables obtained in accordance with
the terms of this Agreement but the Administrative Agent and each Purchaser
Agent may reveal such information (i) to Rating Agencies (or posted on a website
solely available to NRSROs as contemplated by SEC rules), loss notes investors
in Purchasers, purchasers or prospective purchasers of the securities issued in
connection with, or to lenders or prospective lenders or other investors
(including the Purchasers or any prospective Purchasers) providing financing
for, the transactions pursuant to the Transaction Documents, provided that each
such Person maintains the confidentiality of such nonpublic information, (ii)
pursuant to the order of any court or administrative agency or in any pending
legal or administrative proceeding (provided that to the extent permitted by
applicable Law notice of the same shall be provided to the Seller and the
Servicer and the Seller or the Servicer shall have an opportunity to challenge
such disclosure), (iii) upon the request or demand of any regulatory authority
having jurisdiction over the Administrative Agent, a Purchaser Agent or a
Purchaser or any of their Affiliates or as otherwise required by applicable Law,
(iv) to the extent that such information becomes publicly available other than
by reason of disclosure by the Administrative Agent, the Purchaser Agents or the
Purchasers in breach of this Section 6.6(b) or (v) to employees, legal counsel,
independent auditors, Affiliates and other experts or agents of the
Administrative Agent, the Purchaser Agents and the Purchasers, as applicable,
shall be responsible for assuring that each such Person maintains the
confidentiality of such nonpublic information in accordance with the terms of
this Section 6.6.

 

(c)       Notwithstanding any provisions herein or in any other Transaction
Document, to the extent not inconsistent with applicable securities Law, each of
the parties hereto (and each party’s employees, representatives or other agents)
may disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure (as such terms are defined in Section 1.6011-4 of
the Treasury Regulations) contemplated by the Transaction Documents and all
materials of any kind (including opinions or other tax analyses) that are
provided to such parties relating to such tax treatment and tax structure.

 

-37-

 

Section 6.7. GOVERNING LAW AND JURISDICTION. (a) THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)       ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.

 

Section 6.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

 

Section 6.9. Termination; Survival of Termination. This Agreement shall
terminate on the Final Payout Date. The provisions of Sections 1.7, 1.8, 1.9,
3.1, 3.2, 6.4, 6.5, 6.6, 6.7, 6.10, 6.15 and 6.16 shall survive any termination
of this Agreement.

 

Section 6.10. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH OF THE PARTIES HERETO AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES
THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

Section 6.11. Sharing of Recoveries. Each Purchaser agrees that if it receives
any recovery, through set-off, judicial action or otherwise, on any amount
payable or recoverable hereunder in a greater proportion than should have been
received hereunder or otherwise

 

-38-

 

inconsistent with the provisions hereof, then the recipient of such recovery
shall purchase for cash an interest in amounts owing to the other Purchasers (as
return of Capital or otherwise), without representation or warranty except for
the representation and warranty that such interest is being sold by each such
other Purchaser free and clear of any Adverse Claim created or granted by such
other Purchaser, in the amount necessary to create proportional participation by
the Purchaser in such recovery. If all or any portion of such amount is
thereafter recovered from the recipient, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.

 

Section 6.12. Right of Setoff. During the existence of a Termination Event or
Unmatured Termination Event, each Purchaser is hereby authorized (in addition to
any other rights it may have) to setoff, appropriate and apply (without
presentment, demand, protest or other notice which are hereby expressly waived)
any deposits and any other indebtedness held or owing by such Purchaser
(including by any branches or agencies of such Purchaser) to, or for the account
of, the Seller against amounts owing by the Seller hereunder (even if contingent
or unmatured); provided that such Purchaser (or the related Purchaser Agent)
shall notify Seller concurrently with such setoff.

 

Section 6.13. Entire Agreement. This Agreement and the other Transaction
Documents required to be delivered hereunder embody the entire agreement and
understanding between the parties hereto, and supersede all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.

 

Section 6.14. Headings. The captions and headings of this Agreement and in any
Exhibit, Schedule or Annex are for convenience of reference only and shall not
affect the interpretation hereof or thereof.

 

Section 6.15. Conduit Purchaser’s Liabilities. The obligations of the Conduit
Purchasers under this Agreement are solely the corporate obligations of such
Conduit Purchaser. No recourse shall be had for any obligation or claim arising
out of or based upon this Agreement against any stockholder, employee, officer,
member, manager, director, agent or incorporator of any Conduit Purchaser and
any and all such personal liability against such Persons for breaches by the
related Conduit Purchaser of its obligations, covenants or agreements is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement; provided, however, that this Section 6.15 shall not relieve any
such Person of any liability it might otherwise have for its own gross
negligence, willful misconduct or unlawful conduct. The agreements provided in
this Section 6.15 shall survive termination of this Agreement.

 

Section 6.16. Purchaser Groups’ Liabilities. The obligations of each Purchaser
Agent, the Administrative Agent and each Purchaser under the Transaction
Documents are solely the corporate obligations of such Person. Except with
respect to any claim arising out of the willful misconduct or gross negligence
of the Administrative Agent, any Purchaser Agent or any Purchaser, no claim may
be made by the Seller or the Servicer or any other Person against the
Administrative Agent, any Purchaser Agent or any Purchaser or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or any other

 

-39-

 

Transaction Document, or any act, omission or event occurring in connection
therewith; and each of Seller or Servicer hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

Section 6.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document, or (iii) the variation of the
terms of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

 

-40-

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 



      INGRAM FUNDING INC.,          as Seller                       By:        
  Name: Alain Monie           Title: President                















c/o Ingram Micro Inc. 3351 Michelson Drive, Suite 100 Irvine, CA 92612-0697
Attention:  Corporate Treasurer   With a copy to: 3351 Michelson Drive, Suite
100 Irvine, CA 92612-0697 Attention:  General Counsel  

      INGRAM MICRO INC.,           as Servicer                       By:        
  Name: Alain Monie           Title: President and Chief Operating Officer      
         




      By:           Name: William D. Humes           Title: Senior Executive
Vice President and Chief Financial Officer                





3351 Michelson Drive, Suite 100 Irvine, CA 92612-0697 Attention: Corporate
Treasurer   With a copy to: 3351 Michelson Drive, Suite 100 Irvine, CA
92612-0697 Attention: General Counsel

 



 




 





S-1

 













 

      THE PURCHASER GROUPS:                   THE BANK OF NOVA SCOTIA, as
Purchaser Agent for the Liberty Street Purchaser Group                       By:
          Name:           Title:  

 



250 Vesey Street, 23rd Floor









New York, New York 10281 Attention: Peter Gartland Telephone No.: (212) 225-5115
Facsimile No.: (212) 225-5274    

 

 

 







                THE BANK OF NOVA SCOTIA, as related Alternate Purchaser        
                            By:           Name:           Title:  

 



 



 





S-2

 

 

      LIBERTY STREET FUNDING LLC,         as Conduit Purchaser                  
  By:           Name:           Title:                

 

 

c/o Global Securitization Services, LLC









114 West 47th Street, Suite 2310 New York, New York 10036 Attention: Andrew L.
Stidd Telephone No.: (212) 302-5151 Facsimile No.: (212) 302-8767   With a copy
to:   The Bank of Nova Scotia 250 Vesey Street, 23rd Floor New York, New York
10281 Attention: Peter Gartland Telephone No.: (212) 225-5115 Facsimile No.:
(212) 225-5274



 





 




 

 

S-3

 

 

      THE BANK OF NOVA SCOTIA,         as Administrative Agent                  
  By:           Name:           Title:                

 

The Bank of Nova Scotia









250 Vesey Street, 23rd Floor New York, New York 10281 Attention: Peter Gartland
Telephone No.: (212) 225-5115 Facsimile No.: (212) 225-5274



 





 




 

 

S-4

 

 

      THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,         as
Purchaser Agent for the Victory Purchaser Group                       By:      
    Name:             Title:                  

 



      THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,         as
Alternate Purchaser                       By:           Name:             Title:
   

 



      VICTORY RECEIVABLES CORPORATION,         as a Conduit Purchaser          
            By:           Name:             Title:    



 







 



 



 

S-5

 

 

      HSBC SECURITIES (USA), INC.,         as Purchaser Agent for the Regency
Purchaser Group                       By:           Name:             Title:    
             

 

      HSBC BANK USA, N.A.         as an Alternate Purchaser                    
  By:           Name:             Title:                  

 

      REGENCY ASSETS LIMITED         as a Conduit Purchaser                    
  By:           Name:             Title:                  



 





 



 



 

S-6

 

 



      MIZUHO CORPORATE BANK, LTD.,         as Purchaser Agent for the Working
Capital Group                       By:           Name: Bertram H. Tang        
  Title: Authorized Signatory                



 

 



      MIZUHO CORPORATE BANK, LTD.,         as an Alternate Purchaser            
          By:           Name: Bertram H. Tang           Title: Authorized
Signatory                

 

 



      WORKING CAPITAL MANAGEMENT CO., LP,         as a Conduit Purchaser        
              By:           Name: Shinichi Nochiide           Title:
Attorney-in-fact                



 





 



 



 

S-7

 

EXHIBIT I

DEFINITIONS

 

1.       Defined Terms. As used in the Agreement (including the Exhibits,
Schedules and Annexes), the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined).

 

“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.

 

“Administrative Agent Fee” has the meaning set forth in the Fee Letter for the
Liberty Street Purchaser Group.

 

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement, it being understood that a lien,
security interest or other charge or encumbrance, or any other type of
preferential arrangement, in favor of the Administrative Agent (on behalf of
itself, the Purchaser Agents and the Purchasers) shall not constitute an Adverse
Claim.

 

“Affected Person” has the meaning set forth in Section 1.7.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person; except that in the case
of each Conduit Purchaser, “Affiliate” shall mean the holder of its voting
securities or membership interest, as the case may be. A Person shall be deemed
to be “controlled” by any other Person if such other Person possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of such Person whether by contract or otherwise.

 

“Aggregate Capital” means, at any time, the aggregate amount of Capital of all
Purchasers outstanding at such time.

 

“Aggregate Yield” at any time, means the sum of the aggregate for each Purchaser
of the accrued and unpaid Yield with respect to each such Purchaser’s Capital at
such time.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Agreed Upon Procedures Report” means, the Agreed Upon Procedures Report, which
report shall cover the sample testing of procedures, data reports and
calculations for two (2) Fiscal Months and be in a form and substance reasonably
acceptable to the Administrative Agent (with the consent of the Purchaser
Agents).

 

“Alternate Base Rate” means, with respect to any Purchaser, for any day, a
fluctuating interest rate per annum as shall be in effect from time to time,
which rate shall be at all times equal to the higher of:

 

I-1

 

(a)       the rate of interest in effect for such day as publicly announced by
the related Purchaser Agent as its “reference rate.” Such “reference rate” is
set by the applicable Purchaser Agent based upon various factors including the
applicable Purchaser Agent’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate; and

 

(b)       0.50% per annum above the latest Federal Funds Rate.

 

If the calculation of the Alternate Base Rate results in an Alternate Base Rate
of less than zero (0), the Alternate Base Rate shall be deemed to be zero (0)
for all purposes hereunder.

 

“Alternate Purchaser” means each Person listed as such for a Conduit Purchaser
(or as the sole Purchaser if the related Purchaser Group has no Conduit
Purchaser), as set forth on the signature pages of this Agreement or in any
Assumption Agreement or Transfer Supplement.

 

“Alternate Rate” for any Settlement Period for any Capital (or portion thereof)
funded by any Purchaser other than through the issuance of Notes, means an
interest rate per annum equal to: (I) solely with respect to the Regency Conduit
Purchaser and the Regency Alternate Purchaser, either (a) the LMIR rate in
effect on each day of such Settlement Period or (b) if any of the circumstances
described in Section 1.10 exists, the Alternate Base Rate in effect on each such
day of such Settlement Period and (II) for any other Purchaser Group, either (a)
the Eurodollar Rate for such Settlement Period or (b) if:

 

(i)       any of the circumstances described in Section 1.10 exists, or

 

(ii)       a Settlement Period in which Yield is calculated at the CP Rate is
terminated as described in the definition of “Yield”,

 

then the Alternate Base Rate in effect (x) in the case of clause (i), on each
day of such Settlement Period or (y) in the case of clause (ii), following such
termination.

 

“Ancillary Documents” means the Wilmington Trust Service Agreement, the Services
and Indemnity Agreement and the Delaware Affiliated Finance Company License.

 

"Anti-Corruption Laws" means the United States Foreign Corrupt Practices Act of
1977, as amended, and the United Kingdom Bribery Act 2010, as amended.

 

“Assumption Agreement” means an agreement substantially in the form set forth in
Annex I.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

 

“Average Payment Term” means, for any Collection Period, the number of days
computed as of the last day of such Collection Period, as the weighted average
payment term for

 

I-2

 

the Pool Receivables (other than Foreign Obligor Receivables on and after the
Foreign Obligor Receivable Inclusion Date but prior to the Foreign Obligor
Receivable Eligibility Date) by the Servicer in accordance with its customary
practices and included in each Monthly Receivables Report.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.)

 

“Blocked Account” means a deposit account in the name of the Seller listed on
Schedule II and maintained at a bank or other financial institution acting as a
Blocked Account Bank pursuant to a Blocked Account Agreement for the purpose of
receiving Collections.

 

“Blocked Account Agreement” means an agreement, in substantially the form of
Annex C, between the Originator, the Seller, the Administrative Agent and a
Blocked Account Bank governing the terms of the related Blocked Accounts.

 

“Blocked Account Bank” means, at any time, any of the banks holding a Blocked
Account.

 

“Brazilian/ISS Judgment” means the commercial service tax assessed by the Sao
Paulo municipal tax authorities against Ingram Micro Brazil Ltda. in December
2007 in an initial amount of 55.1 million Brazilian real, as such assessment was
upheld by the Sao Paulo municipal taxpayer council May 26, 2009.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York or in the State of California
are authorized or required by law to remain closed; provided that, when used in
connection with the Eurodollar Rate or LMIR, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in dollar deposits in
the London interbank market.

 

“Capital” means with respect to any Purchaser, the amount paid to the Seller in
respect of the Receivables Interest by such Purchaser pursuant to Section 1.2,
as reduced from time to time by Collections distributed and applied on account
of such Capital pursuant to Section 1.4(d) and 1.4(f); provided, that if such
Capital shall have been reduced by any distribution and thereafter all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason, such Capital shall be increased by the amount of such rescinded or
returned distribution, as though it had not been made.

 

I-3

 

“Capitalized Lease Liabilities” of any Person means, at any time, any obligation
of such Person at such time to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) real and/or personal property, which
obligation is, or in accordance with GAAP (including Financial Accounting
Standard Board (“FASB”) Statement 13) is required to be, classified and
accounted for as a capital lease on a balance sheet of such Person at the time
incurred; and for purposes of this Agreement the amount of such obligation shall
be the capitalized amount thereof determined in accordance with such FASB
Statement 13.

 

“Change in Control” means (a) prior to a Qualified IPO, HNA Group shall cease
(i) to directly or indirectly be the largest holder of the capital stock of
Ingram having ordinary voting power or (ii) to be able to exercise effective
control (as defined in the second sentence of the definition of “Affiliate”)
over Ingram; (b) following a Qualified IPO, any Person or two or more Persons
(excluding HNA Group) acting in concert shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended (or any successor
regulation)) of capital stock of Ingram having more than 30% of the ordinary
voting power of all capital stock of Ingram then outstanding unless HNA Group
shall directly or indirectly own capital stock of Ingram representing a greater
percentage of the ordinary voting power of all capital stock of Ingram stock
then outstanding; or (c) following a Qualified IPO, at any time during any
period of 25 consecutive calendar months commencing on or after the Effective
Date, a majority of Board of Directors of Ingram shall no longer be composed of
individuals (i) who were members of such Board of Directors on the first day of
such period, (ii) whose election or nomination to such Board of Directors was
approved by individuals referred to in clause (c)(i) above constituting at the
time of such election or nomination at least a majority of such Board of
Directors, or (iii) whose election or nomination to such Board of Directors was
approved by individuals referred to in clause (c)(i) or (c)(ii) above
constituting at the time of such election or nomination at least a majority of
such Board of Directors.

 

“Closing Date” means April 26, 2010.

 

"Code" means the U.S. Internal Revenue Code of 1986, as amended and as in effect
from time to time, and any rules and regulations promulgated thereunder.

 

“Collection Period” means a Fiscal Month.

 

“Collections” means, with respect to any Pool Receivable, (a) all funds which
are received by the Originator, the Seller or the Servicer in payment of any
amounts owed in respect of such Pool Receivable (including purchase price,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Pool Receivable (including insurance payments and net proceeds
of the sale or other disposition of repossessed goods or other collateral or
property of the related Obligor or any other Person directly or indirectly
liable for the payment of such Pool Receivable and available to be applied
thereon), (b) all Deemed Collections thereof and (c) all other proceeds of such
Pool Receivable.

 

“Conduit Purchaser” means each special purpose entity that is a party to this
Agreement, as a Purchaser, or that becomes a party to this Agreement, as a
Purchaser pursuant to an Assumption Agreement, Transfer Supplement or otherwise.

 

I-4

 

“Consolidated Subsidiary” means any Subsidiary whose financial statements are
required in accordance with GAAP to be consolidated with the consolidated
financial statements delivered by Ingram from time to time in accordance with
Section 2(k) of Exhibit IV.

 

“Contingent Liability” means any agreement, undertaking or arrangement
(including any partnership, joint venture or similar arrangement) by which any
Person guarantees, endorses or otherwise becomes or is contingently liable (by
direct or indirect agreement, contingent or otherwise) to provide funds for
payment, to supply funds to, or otherwise to invest in, a debtor, or obligation
or any other liability of any other Person (other than by endorsements of
instruments in the course of collection), or guarantees the payment of dividends
or other distributions upon the shares of any other person, if the primary
purpose or intent thereof by the Person incurring the Contingent Liability is to
provide assurance to the obligee of such obligation of another Person that such
obligation of such other Person will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
obligation will be protected (in whole or in part) against loss in respect
thereof. The amount of any Person’s obligation under any Contingent Liability
shall be deemed to be the lower of (a) the outstanding principal or face amount
of the debt, obligation or other liability guaranteed thereby and (b) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Contingent Liability, unless such obligation and the
maximum amount for which such Person may be liable are not stated or
determinable, in which case the amount of such Contingent Liability shall be
such Person’s maximum reasonably anticipated liability in respect thereof as
determined by Ingram in good faith.

 

“Contra Account” means the Outstanding Balance of a Pool Receivable that is
offset by a corresponding account payable due from the Originator to the related
Obligor.

 

“Contract” means, with respect to any Pool Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Pool Receivable arises or that evidence such Pool Receivable or under
which an Obligor becomes or is obligated to make payment in respect of such Pool
Receivable.

 

“Contractual Dilution” means any change in the Outstanding Balance of a
Receivable resulting from, arising out of or in connection with any volume,
early-payment or other special or other discount, rebate or other similar
program specified in the applicable Contract.

 

“CP Rate” means, for any Conduit Purchaser and for any Settlement Period for any
Portion of Capital (a) the per annum rate equivalent to the weighted average
cost as determined by the applicable Purchaser Agent and which shall include
commissions and fees of placement agents and dealers, incremental carrying costs
incurred with respect to Notes of such Conduit Purchaser maturing on dates other
than those on which corresponding funds are received by such Conduit Purchaser,
other borrowings by such Conduit Purchaser (other than under any Program Support
Agreement) and any other costs associated with the issuance of Notes) of or
related to the issuance of Notes that are allocated, in whole or in part, by the
applicable Purchaser Agent to fund or maintain such Portion of Capital (and
which may be also allocated in part to the funding of other assets of such
Conduit Purchaser); provided, however, that if any component of such rate is a
discount rate, in calculating the “CP Rate” for such Portion of

 

I-5

 

Capital for such Settlement Period, the applicable Purchaser Agent shall for
such component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum; provided, further, that
notwithstanding anything in this Agreement or the other Transaction Documents to
the contrary, the Seller agrees that any amounts payable to a Conduit Purchaser
in respect of Yield for any Settlement Period with respect to any Portion of
Capital funded by such Conduit Purchaser at the CP Rate shall include an amount
equal to the portion of the face amount of the outstanding Notes issued to fund
or maintain such Portion of Capital that corresponds to the portion of the
proceeds of such Notes that was used to pay the interest component of maturing
Notes issued to fund or maintain such Portion of Capital, to the extent that
such Conduit Purchaser had not received payments of interest in respect of such
interest component on or prior to the maturity date of such maturing Notes (for
purposes of the foregoing, the “interest component” of Notes equals the excess
of the face amount thereof over the net proceeds received by such Conduit
Purchaser from the issuance of Notes, except that if such Notes are issued on an
interest-bearing basis its “interest component” will equal the amount of
interest accruing on such Notes through maturity) or (b) the rate designated as
the “CP Rate” for such Conduit Purchaser in an Assumption Agreement or Transfer
Supplement pursuant to which such Person becomes a party as a Conduit Purchaser
to this Agreement. If the calculation of the CP Rate results in a CP Rate of
less than zero (0), the CP Rate shall be deemed to be zero (0) for all purposes
hereunder.

 

“Credit Agreement” means the Credit Agreement, dated as of September 28, 2011
among Ingram, Ingram Micro Coordination Center BVBA, certain financial
institutions, Bank of America, N.A., BNP Paribas, The Royal Bank of Scotland plc
and Union Bank, N.A., as the co-syndication agents for the lenders, and The Bank
of Nova Scotia, as the administrative agent for the lenders.

 

“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Originator in effect on the date of this Agreement
and previously furnished to the Purchaser Agents and the Administrative Agent
and described in Schedule I, as modified in compliance with the Receivables Sale
Agreement and this Agreement.

 

“Days Sales Outstanding” means, for any Collection Period, the number of days
calculated as of the last day of such Collection Period equal to the product of
(a) 30.5 and (b) if the aggregate Outstanding Balance of Pool Receivables (other
than Foreign Obligor Receivables on and after the Foreign Obligor Receivable
Inclusion Date but prior to the Foreign Obligor Receivable Eligibility Date)
originated during such Collection Period is greater than the aggregate
Outstanding Balance of Pool Receivables (other than Foreign Obligor Receivables
on and after the Foreign Obligor Receivable Inclusion Date but prior to the
Foreign Obligor Receivable Eligibility Date) as of the last day of such
Collection Period, the amount obtained by dividing (i) the aggregate Outstanding
Balance of Pool Receivables (other than Foreign Obligor Receivables on and after
the Foreign Obligor Receivable Inclusion Date but prior to the Foreign Obligor
Receivable Eligibility Date) as of the last day of such Collection Period by
(ii) the aggregate Outstanding Balance of Pool Receivables (other than Foreign
Obligor Receivables on and after the Foreign Obligor Receivable Inclusion Date
but prior to the Foreign Obligor Receivable Eligibility Date) originated during
such Collection Period, otherwise the sum of (i) one (1) plus (ii) the amount
obtained by dividing (A)(1) the aggregate Outstanding Balance of Pool
Receivables (other than Foreign Obligor Receivables on and after the Foreign
Obligor

 

I-6

 

Receivable Inclusion Date but prior to the Foreign Obligor Receivable
Eligibility Date) as of the last day of such Collection Period minus (2) the
aggregate Outstanding Balance of Pool Receivables (other than Foreign Obligor
Receivables on and after the Foreign Obligor Receivable Inclusion Date but prior
to the Foreign Obligor Receivable Eligibility Date) originated during such
Collection Period by (B) the aggregate Outstanding Balance of Pool Receivables
(other than Foreign Obligor Receivables on and after the Foreign Obligor
Receivable Inclusion Date but prior to the Foreign Obligor Receivable
Eligibility Date) originated during the immediately preceding Collection Period.

 

“Debt” of any Person means and includes the sum of the following (without
duplication):

 

(a)       all obligations of such Person for borrowed money, all obligations
evidenced by bonds, debentures, notes, investment repurchase agreements or other
similar instruments, and all securities issued by such Person providing for
mandatory payments of money, whether or not contingent;

 

(b)       all obligations of such Person pursuant to revolving credit agreements
or similar arrangements to the extent then outstanding;

 

(c)       all obligations of such Person to pay the deferred purchase price of
property or services, except (i) trade accounts payable arising in the ordinary
course of business, (ii) other accounts payable arising in the ordinary course
of business in respect of such obligations the payment of which has been
deferred for a period of 270 days or less, (iii) other accounts payable arising
in the ordinary course of business none of which shall be, individually, in
excess of $200,000 (in the case of Ingram or any Subsidiary of Ingram other than
the Seller) or $0 (in the case of the Seller), and (iv) a lessee’s obligations
under leases of real or personal property not required to be capitalized under
FASB Statement 13;

 

(d)       all obligations of such Person as lessee under leases which shall have
been or should be, in accordance with GAAP, recorded as Capitalized Lease
Liabilities or Synthetic Leases;

 

(e)       all obligations of such Person to purchase securities (or other
property) which arise out of or in connection with the sale of the same or
substantially similar securities or property excluding any such sales or
exchanges for a period of less than forty-five (45) days;

 

(f)       all obligations, contingent or otherwise, with respect to the stated
amount of letters of credit, whether or not drawn, issued for the account of
such Person to support the Debt of any Person other than Ingram or a Subsidiary
of Ingram, and bankers’ acceptances issued for the account of such Person;

 

(g)       all Debt of others secured by a lien or encumbrance of any kind on any
asset of such Person, whether or not such Debt is assumed by such Person;
provided that the amount of any Debt attributed to any Person pursuant to this
clause (g) shall be limited, in each case, to the lesser of (i) the fair market
value of the assets of such

 

I-7

 

Person subject to such lien or encumbrance and (ii) the amount of the other
Person’s Debt secured by such lien or encumbrance; and

 

(h)       all guarantees, endorsements and other Contingent Liabilities of such
Person in respect of any of the foregoing;

 

provided that it is understood and agreed that, with respect to Ingram, the
following are not “Debt”:

 

(i)       obligations to pay the deferred purchase price for the acquisition of
any business (whether by way of merger, sale of stock or assets or otherwise),
to the extent that such obligations are contingent upon attaining performance
criteria such as earnings and such criteria shall not have been achieved;

 

(ii)       obligations to repurchase securities issued to employees pursuant to
any Pension Plan or other contract or arrangement relating to employment upon
the termination of their employment or other events;

 

(iii)       obligations to match contributions of employees under any Pension
Plan;

 

(iv)       guarantees of any Obligor or any of their respective Subsidiaries
that are guarantees of performance, reclamation or similar bonds or, in lieu of
such bonds, letters of credit used for such purposes issued in the ordinary
course of business for the benefit of any Subsidiary of Ingram, which would not
be included on the consolidated financial statements of any Obligor; and

 

(v)       Trade Payables.

 

“Debt Rating” means, for any Person, the S&P long-term issuer credit rating or
the Moody’s corporate family rating, as applicable, for such Person.

 

“Deemed Collections” is defined in Section 1.4(e).

 

“Default Rate” means for any date of determination, an interest rate per annum
equal to (i) 5.0% plus (ii) the Alternate Base Rate as in effect on such date.

 

“Default Ratio” means, for any Collection Period, the ratio (expressed as a
percentage and rounded upwards to the nearest 1/100 of 1%) calculated as of the
last day of such Collection Period equal to (i) the aggregate Outstanding
Balance of Pool Receivables (other than Foreign Obligor Receivables on and after
the Foreign Obligor Receivable Inclusion Date but prior to the Foreign Obligor
Receivable Eligibility Date) which have been written-off before becoming
sixty-one (61) days past due and Pool Receivables (other than Foreign Obligor
Receivables on and after the Foreign Obligor Receivable Inclusion Date but prior
to the Foreign Obligor Receivable Eligibility Date) which are sixty-one (61) to
ninety (90) days past due divided by (ii) the Outstanding Balance of Pool
Receivables (other than Foreign Obligor Receivables on and after the Foreign
Obligor Receivable Inclusion Date but prior to the Foreign Obligor Receivable
Eligibility Date) originated in the Collection Period ended four (4)

 

I-8

 

Collection Periods prior to the last day of the most recently ended Collection
Period if the Average Payment Term is less than sixty-one (61) days, otherwise
in the Collection Period ended five (5) Collection Periods prior to such day.

 

“Defaulted Receivable” means a Pool Receivable (other than Foreign Obligor
Receivables on and after the Foreign Obligor Receivable Inclusion Date but prior
to the Foreign Obligor Receivable Eligibility Date) as to which (a) any payment,
or part thereof remains unpaid for more than sixty (60) days after the original
due date for such payment, (b) the Obligor is subject to a bankruptcy or
insolvency proceeding, or (c) in accordance with the Credit and Collection
Policy, has been or should be written-off as uncollectible.

 

“Delaware Affiliated Finance Company License” means the license granted by the
State of Delaware to the Seller to conduct business in the State of Delaware as
an Affiliated Finance Company.

 

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded
upwards to the nearest l/100 of 1%) computed as of the last day of such
Collection Period by dividing (i) the aggregate Outstanding Balance of all Pool
Receivables (other than Foreign Obligor Receivables on and after the Foreign
Obligor Receivable Inclusion Date but prior to the Foreign Obligor Receivable
Eligibility Date) that were Delinquent Receivables as of such day by (ii) the
aggregate Outstanding Balance of all Eligible Receivables as of such day.

 

“Delinquent Receivable” means a Pool Receivable (other than Foreign Obligor
Receivables on and after the Foreign Obligor Receivable Inclusion Date but prior
to the Foreign Obligor Receivable Eligibility Date) as to which any payment, or
part thereof, remains unpaid for at least thirty (30) days from the original due
date for such payment and which is not a Defaulted Receivable.

 

“Dilution” means, for any Collection Period, an amount equal to the aggregate
reductions in the Outstanding Balance of Eligible Receivables as a result of any
Dilution Factors during such Collection Period.

 

“Dilution Factors” means (i) the failure by the Originator to deliver any
merchandise or provide any services or otherwise to perform under the underlying
Contract or bill of lading, (ii) any change in the terms of, or cancellation of,
a Contract or invoice or any other adjustment (including as a result of the
application of any special or other discounts or any reconciliations or as a
result of the return of any defective goods) by the Servicer which reduces the
amount payable by the Obligor on the related Pool Receivable, (iii) any setoff
by an Obligor in respect of any claim by such Obligor as to the amounts owed by
it on the related Pool Receivable, and (iv) any specific dispute (with respect
to which a credit is issued or the Obligor has asserted a specified reduction of
the related Pool Receivable) counterclaim or defense asserted by the Obligor of
the related Pool Receivable (except the discharge in bankruptcy of such
Obligor), in each case, other than any such factor which results in a change in
the Outstanding Balance of a Receivable constituting Contractual Dilution” at
the end of such definition.

 

I-9

 

“Dilution Horizon Ratio” means, for any Collection Period, a ratio (expressed as
a percentage and rounded upwards to the nearest 1/100th of 1%) computed as of
the last day of such Collection Period by dividing (i) the aggregate Outstanding
Balance of all Pool Receivables (other than Foreign Obligor Receivables on and
after the Foreign Obligor Receivable Inclusion Date but prior to the Foreign
Obligor Receivable Eligibility Date) originated during such Collection Period by
(ii) the Net Receivables Balance as of such day.

 

“Dilution Ratio” means, for any Collection Period, the ratio (expressed as a
percentage and rounded upwards to the nearest 1/100th of 1%) computed as of the
last day of such Collection Period by dividing (i) the Dilution as of the last
day of the most recently ended Collection Period by (ii) the aggregate
Outstanding Balance of all Pool Receivables (other than Foreign Obligor
Receivables on and after the Foreign Obligor Receivable Inclusion Date but prior
to the Foreign Obligor Receivable Eligibility Date) originated during the
previous Collection Period.

 

“Dilution Spike” means, as of the last day of any Collection Period, the highest
Dilution Ratio during the immediately preceding twelve Collection Periods ending
on such day.

 

“Discretionary Advance” means an unsecured discretionary advance made to a
Conduit Purchaser to repay maturing Notes.

 

“Distribution Account” means an account in the name of the Administrative Agent
the details of which are set forth below (or such other account designated in
writing by the Administrative Agent to the Seller and the Servicer):

 



Bank: The Bank of Nova Scotia ABA #: 026-002532 A/C #: 03487-16 Beneficiary: BNS
as Admin Agent for Ingram Funding Ref: Ingram Funding





 

“Dynamic Dilution Reserve Percentage” means, for any Collection Period, the
following calculated as of the last day of such Collection Period:

 

[(SF x ED) + ((DS - ED) x DS/ED)] x DHR + ECDP

 

where:

 

SF = the Stress Factor;

 

ED = the Expected Dilutions;

 

DS = the Dilution Spike;

 

DHR = the Dilution Horizon Ratio;

 

ECDP = the Expected Contractual Dilutions Percentage.

 

I-10

 

“Dynamic Loss Reserve Percentage” means, for any Collection Period, the product
calculated as of the last day of such Collection Period of (i) the highest
Sales-Based Default Ratio for the preceding twelve (12) Collection Periods
ending on such day, (ii) the Loss Horizon Ratio and (iii) the Stress Factor.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” has the meaning ascribed thereto in the Fourth Omnibus
Amendment.

 

"Eligible Foreign Jurisdiction" means any jurisdiction of organization of an
Obligor of a Foreign Obligor Receivable with a sovereign debt rating equal to or
greater than "BBB" by S&P and equal to or greater than "Baa2" by Moody's.

 

"Eligible Foreign Obligor Receivable" means, at any time, a Foreign Obligor
Receivable whose Obligor is organized under the laws of an Eligible Foreign
Jurisdiction.

 

“Eligible Receivable” means, at any time, a Pool Receivable:

 

(i)       the Obligor of which (A) prior to the Foreign Obligor Receivable
Eligibility Date, is a resident of one of the 50 states of the United States,
(B) is not an Affiliate of the Seller or the Originator, (C) is not a
Governmental Authority and (D) is not subject to any action of the type
described in clause (g) of Exhibit V;

 

(ii)       which is denominated and payable only in U.S. dollars in the United
States;

 

(iii)       which has a stated maturity and which stated maturity is not more
than ninety (90) days after the date on which such Receivable was originated;

 

(iv)       which arises in the ordinary course of the Originator’s business;

 

(v)       which arises under a Contract which is in full force and effect and
which is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms;

 

I-11

 

(vi)       which conforms with all applicable Laws in effect;

 

(vii)       which is not the subject of any asserted dispute, offset,
counterclaim, hold back, defense, Adverse Claim or other claim and which does
not arise from the sale of inventory by the Originator which is subject to any
Adverse Claim which has not been released;

 

(viii)       which complies with the requirements of the Credit and Collection
Policy and the payment and other terms of the Contract related to the Receivable
are consistent with customary terms for the Originator’s industry and type of
Pool Receivables;

 

(ix)       which arises from the completion of the sale and shipment of goods
(and such goods are not subject to a bill and hold arrangement) or from the
provision of services and for which an invoice for such goods or services has
been issued to the related Obligor;

 

(x)       (A) which is not subject to any contingent performance requirements of
the Originator and (B) which does not arise under a Contract that provides for
any obligations of the Originator after the creation of such Pool Receivable;
provided, however, that Receivables having an aggregate Outstanding Balance at
any time of up to 1% of the aggregate Outstanding Balance of all Pool
Receivables at such time and which are generated in the ordinary course of the
Originator’s “Logistics” business may qualify as Eligible Receivables
notwithstanding their failure to satisfy clause (B) hereof;

 

(xi)       which has not been modified or restructured since its creation,
except as permitted pursuant to Section 1.4(e) or Section 4.2(a);

 

(xii)       in which, immediately prior to the transfer thereof to the Seller,
the Originator owned, and immediately following the transfer thereof to the
Seller, the Seller owns good and marketable title, free and clear of any Adverse
Claim, and which is freely transferable and assignable by the Seller without the
consent of the Obligor;

 

(xiii)       for which the Administrative Agent (on behalf of itself and each of
the other Secured Parties) shall have a valid and enforceable first priority
perfected security interest therein and in the Related Security and Collections
with respect thereto, and in the other related Pool Assets, in each case free
and clear of any Adverse Claim;

 

(xiv)       which constitutes an account as defined in the UCC, and which is not
evidenced by an instrument or chattel paper;

 

(xv)       the Obligor of which is not the Obligor of Defaulted Receivables
having an aggregate Outstanding Balance which exceeds 25% of all such Obligor’s
Pool Receivables;

 

I-12

 

(xvi)       the Obligor of which is not a resident of a country subject to a
sanctions program identified on the list maintained by the U.S. Department of
the Treasury’s Office of Foreign Assets Control and available at:
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

 

(xvii)       solely for the purposes of this Agreement, which is an account
receivable representing all or part of the sales price of merchandise, insurance
or services within the meaning of Section 3(c)(5)(A) of the Investment Company
Act of 1940;

 

(xviii)       which is not a Defaulted Receivable;

 

(xix)       all right, title and interest to and in which has been validly
transferred by the Originator directly to the Seller under and in accordance
with the Receivables Sale Agreement;

 

(xx)       the sale of an undivided interest in which does not contravene or
conflict with any Law; and

 

(xxi)       which arises under a Contract that contains an obligation to pay a
sum certain of money.

 

Notwithstanding the foregoing, to the extent any portion of the Outstanding
Balance of a Pool Receivable exceeds the sum of any Dilution thereto and any
Contractual Dilution, such excess portion of the Outstanding Balance shall be
considered an Eligible Receivable subject to the satisfaction of the other
eligibility criteria described in clauses (i) through (xxi) above.

 

“Engagement Letter” means that certain letter agreement between Ingram and the
Administrative Agent dated March 8, 2010.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.

 

“ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller or Ingram, (b) a trade or business (whether
or not incorporated) under common control (within the meaning of Section 414(c)
of the Internal Revenue Code) with the Seller or Ingram, or (c) a member of the
same affiliated service group (within the meaning of

 

I-13

 

Section 414(m) of the Internal Revenue Code) as the Seller or Ingram, any
corporation described in clause (a) or any trade or business described in
clause (b).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means, for any Settlement Period, an interest rate per annum
(rounded upward to the nearest 1/100th of 1%) determined pursuant to the
following formula:

  



Eurodollar Rate = LIBO RATE   1.00 - Eurodollar Reserve Percentage.  



 



“Eurodollar Reserve Percentage” means, for any Settlement Period, the maximum
reserve percentage (expressed as a decimal, rounded upward to the nearest
1/100th of 1%) in effect on the date the LIBO Rate for such Settlement Period is
determined under regulations issued from time to time by the Federal Reserve
Board for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) having a term
comparable to such Settlement Period.

 

“Excluded Obligor” means, with respect to any Excluded Receivable, the Person
obligated to make payments in respect of such Excluded Receivable.

 

“Excluded Receivable” shall mean, as of any date of determination, any
indebtedness and payment obligations of any Person to the Originator arising
from a sale of merchandise or services by the Originator that has the attributes
listed on Schedule I to the Excluded Receivables Letter or is owing by a Person
(i) listed as an “Obligor” on Schedule I to the Excluded Receivables Letter,
(ii) that is not a resident of one of the 50 states of the United States, (iii)
that is an Affiliate of the Seller or the Originator, (iv) that is a
Governmental Authority or (v) requested from time to time by the Seller and
subject to (x) the prior written approval of the Administrative Agent and the
Majority Purchasers (such approval not to be unreasonably withheld or delayed)
and (y) the Rating Agency Condition. For the avoidance of doubt, any Obligor or
Receivable (other than an Obligor listed on Schedule I to the Excluded
Receivables Letter as a “Specified Excluded Receivable Obligor” or any
Receivables for which such Specified Excluded Receivable Obligor is the Obligor
thereunder) marked in the Records with a securitization customer manager code
shall be considered a Pool Receivable for all purposes hereunder whether or not
otherwise satisfying the conditions of this definition.

 

“Excluded Receivables Letter” means the letter agreement, dated as of
November 1, 2012 among the Seller, the Servicer, the Originator, the
Administrative Agent and the Purchaser Agents setting forth attributes of
certain Excluded Receivables.

 

“Expected Contractual Dilutions Percentage” means, for any Collection Period,
the percentage equivalent of a fraction (a) the numerator of which is the
average, over the three consecutive Collection Periods ending at the end of such
Collection Period, of the aggregate amount of Contractual Dilution arising in
the Pool Receivables (other than Foreign Obligor Receivables on and after the
Foreign Obligor Receivable Inclusion Date but prior to the Foreign

 

I-14

 

Obligor Receivable Eligibility Date) during each such Collection Period (whether
or not such Pool Receivables are then outstanding) and (b) the denominator of
which is the Net Receivables Balance.

 

“Expected Dilutions” means, as of the last day of any Collection Period, the
rolling average of the Dilution Ratios for the preceding twelve (12) Collection
Periods ending on such day.

 

“Family Stockholders” has the same meaning as in the Board Representation
Agreement dated as of November 6, 1996 between Ingram Micro Inc., and each
Person listed on the signature pages thereof.

 

"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any regulations or official
interpretations thereof, any agreement entered into pursuant to Section 1471(b)
of the Code, any intergovernmental agreements entered into in connection with
the implementation of such Sections of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any such intergovernmental
agreements.

 

“Federal Funds Rate” means, for each Purchaser Group, for any day, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day (or, if
such day is not a Business Day, the immediately preceding Business Day), as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for such day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fees” has the meaning set forth in Section 1.5.

 

“Fee Letter” has the meaning set forth in Section 1.5.

 

“Final Payout Date” means the date after the Termination Date on which no
Capital, Yield, Program Fees or other Fees in respect of the Receivables
Interest shall be outstanding and all amounts owed by the Seller to any
Purchaser, the Administrative Agent, any Purchaser Agent and any other
Indemnified Party or Affected Person shall have been paid in full in cash.

 

“Fiscal Month” means the relevant period as listed in Schedule X.

 

“Floor Plan Obligation” means, with respect to any Person, an obligation owed by
such Person arising out of arrangements whereby a third party makes payments for
the account of such Person directly or indirectly to a trade creditor of such
Person in respect of Trade Payables of such Person.

 

I-15

 

“Floor Plan Support Obligation” means any obligation, contingent or otherwise,
of any Person (the “Obligated Person”) in favor of another Person in respect of
Floor Plan Obligations held by the other Person that arise in connection with
sales of goods or services by the Obligated Person or its Affiliates.

 

“Foreign Obligor Receivable” means any indebtedness and payment obligations of
any Person to the Originator arising from the sale of merchandise or services by
the Originator, the Obligor of which is not a resident of (or, if applicable,
organized under the laws of) one of the fifty states of the United States.

 

“Foreign Obligor Receivable Eligibility Date” means the date, following the
Foreign Obligor Receivable Inclusion Date, on which the Seller and the Servicer
notify the Administrative Agent that Foreign Obligor Receivables shall
constitute Eligible Receivables.

 

“Foreign Obligor Receivable Inclusion Date” means the date, following the
written request of the Seller and Servicer therefor, on which the Administrative
Agent and the Purchaser Agents notify the Seller and the Servicer in writing
that Foreign Obligor Receivables shall cease to be Excluded Receivables.

 

“Foreign Obligor Receivables Percentage” means (a) at all times the Debt Ratings
of Ingram are lower than BB- by S&P and Ba3 by Moody’s, 0% and (b) at all other
times, 6.00%.

 

“Fourth Omnibus Amendment” means that certain Omnibus Amendment No. 4, dated as
of October 21, 2016, among, inter alia, the Seller, the Servicer, the
Administrative Agent and the various Purchaser Groups party thereto.

 

“GAAP” means at any time generally accepted accounting principles of the United
States as in effect at such time.

 

“GE Receivables Funding Agreement” means the Receivables Funding Agreement,
dated as of July 29, 2004, among the Seller, Ingram and General Electric Capital
Corporation.

 

“GE Sale Agreement” means the Receivables Sale Agreement, dated as of July 29,
2004, among each of the entities party thereto from time to time as originators,
Ingram and the Seller.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, any court, and any Person owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

 

“Group Maximum Purchase Amount” means with respect to any Purchaser Group the
aggregate of the Maximum Purchase Amounts of the Alternate Purchasers within
such Purchaser Group.

 

I-16

 

“Group Capital” means with respect to any Purchaser Group, the aggregate of all
Capital of the Purchasers within such Purchaser Group.

 

“HNA Group” means the collective reference to (i) HNA Group Co., Ltd, together
with its direct and indirect Subsidiaries and Affiliates including Tianjin
Tianhai Investment Company, Ltd. and its direct and indirect Subsidiaries and
Affiliates, (ii) any group (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Securities Exchange Act of 1934 as in effect on the Effective
Date) of which the Persons described in clause (i) are members; provided that,
without giving effect to the existence of such group or any other group, the
Persons described in clause (i) beneficially own Equity Interests representing
more than 50% of the total voting power of the Equity Interests held by such
group and (iii) any Person acting in the capacity of an underwriter (solely to
the extent that and for so long as such Person is acting in such capacity) in
connection with a public or private offering of capital stock of any Relevant
Parent Entity or Ingram but only to the extent of the shares of capital stock
that the HNA Group is required to purchase from such underwriter in connection
with such offering of capital stock.

 

“Increased Cost” has the meaning set forth in Section 1.7.

 

“Indemnified Amounts” has the meaning set forth in Section 3.1.

 

“Indemnified Party” has the meaning set forth in Section 3.1.

 

“Independent Director” means a natural person who, for the five-year period
prior to his or her appointment as Independent Director has not been, and during
the continuation of his or her service as Independent Director is not: (i) a
direct, indirect or beneficial stockholder, employee, director, member, manager,
partner, officer, affiliate or associate of the Originator, the Servicer, the
Seller or any of their respective Affiliates (other than his or her service as
an Independent Director of any such Person); (ii) a customer (other than as a
consumer) or supplier of the Originator, the Servicer, the Seller or any of
their respective Affiliates (other than his or her service as an Independent
Director of any such Person); or (iii) any member of the immediate family of a
Person described in (i) or (ii).

 

“Ingram” means Ingram Micro Inc., a Delaware corporation.

 

“Ingram Entity” has the meaning set forth in clause (l) of the covenants of the
Seller set forth in Exhibit IV.

 

“Insolvency Proceeding” means, with respect to any Person, (i) any case, action
or proceeding before any court or other Governmental Authority seeking to
declare it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, examinership, arrangement, adjustment, protection, relief or
composition of it or its debts, (ii) seeking the entry of an order for relief or
the appointment of a receiver, trustee, examiner, custodian or other similar
official for it or for any substantial part of its property, or (iii) any
general assignment for the benefit of creditors, composition, marshalling of
assets for creditors, or other, similar arrangement in respect of its creditors
generally or any substantial portion of its creditors; in each case, undertaken
under any Law relating to bankruptcy, insolvency or reorganization or relief of
debtors (including the Bankruptcy Code).

 

I-17

 

“Interim Receivables Report” means a report described in Section 2(a) of
Exhibit II.

 

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree, judgment, award or
similar item of or by a Governmental Authority.

 

“Legal Final Maturity Date” means the date which is 1 year after the Termination
Date.

 

“Liberty Street Alternate Purchaser” means the Alternate Purchaser in the
Liberty Street Purchaser Group as set forth on the signature pages to this
Agreement or the applicable Assumption Agreement or Transfer Supplement.

 

“Liberty Street Conduit Purchaser” means the Conduit Purchaser for the Liberty
Street Purchaser Group as set forth on the signature pages to this Agreement or
the applicable Assumption Agreement or Transfer Supplement.

 

“Liberty Street Purchaser Agent” means the Purchaser Agent for the Liberty
Street Purchaser Group as set forth on the signature pages to this Agreement or
the applicable Assumption Agreement or Transfer Supplement.

 

“Liberty Street Purchaser Group” means the Liberty Street Conduit Purchaser, the
Liberty Street Alternate Purchaser and the Liberty Street Purchaser Agent.

 

“Liberty Street Purchasers” means the Liberty Street Conduit Purchaser and the
Liberty Street Alternate Purchaser.

 

“LIBO Rate” means, with respect to any Purchaser Group and Settlement Period,
the rate per annum determined on the basis of the offered rate for deposits in
Dollars of amounts equal or comparable to the applicable Portion of Capital
offered for a term comparable to such Settlement Period, which rates appear on
page LIBOR01 on the Reuters Screen or any successor page effective as of 11:00
a.m., London time, two (2) LIBO Rate Business Days before the first day of such
Settlement Period, provided that if no such offered rates appear on such page,
the LIBO Rate for such Settlement Period will be the arithmetic average (rounded
upwards, if necessary, to the next higher 1/100th of 1%) of rates quoted by not
less than two (2) major banks in New York City, selected by the applicable
Purchaser Agent, at approximately 10:00 a.m., New York City time, two (2) LIBO
Rate Business Days prior to the first day of such Settlement Period, for
deposits in Dollars offered by leading European banks for a period comparable to
such Settlement Period in an amount comparable to the applicable Portion of
Capital. If the calculation of the LIBO Rate results in a LIBO Rate of less than
zero (0), the LIBO Rate shall be deemed to be zero (0) for all purposes
hereunder.

 

“LIBO Rate Business Day” means any day on which dealings in Dollar deposits are
carried on in the London interbank market.

 

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or

 

I-18

 

purchase assets from, a Conduit Purchaser in order to provide liquidity for such
Conduit Purchaser.

 

“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to a Conduit Purchaser pursuant to the terms of a
Liquidity Agreement; provided that such bank or financial institution has a
short term debt rating of at least “A-1” by S&P or “P-1” by Moody’s at the time
it becomes a Liquidity Provider hereunder, it being understood that an Alternate
Purchaser may also be a Liquidity Provider.

 

“Litigation” shall mean, with respect to any Person, any action, claim, lawsuit,
demand, investigation or proceeding pending or threatened against such Person
before any court, board, commission, agency or instrumentality of any federal,
state, local or foreign government or of any agency or subdivision thereof or
before any arbitrator or panel of arbitrators.

 

“LMIR” means for any day during any Settlement Period, the one-month Eurodollar
rate for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or
any other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits in
United States dollars, as of 11:00 a.m. (London time) on such day, or if such
day is not a Business Day, then the immediately preceding Business Day (or if
not so reported, then as determined by the Administrative Agent from another
recognized source for interbank quotation), in each case, changing when and as
such rate changes. If the calculation of LMIR results in LMIR of less than zero
(0), LMIR shall be deemed to be zero (0) for all purposes hereunder.

 

“Loss Horizon Ratio” means, for any Collection Period, a ratio (expressed as a
percentage rounded upwards to the nearest 1/100 of 1%) computed as of the last
day of such Collection Period by dividing (i) the aggregate Outstanding Balance
of all Pool Receivables (other than Foreign Obligor Receivables on and after the
Foreign Obligor Receivable Inclusion Date but prior to the Foreign Obligor
Receivable Eligibility Date) originated during the preceding five (5) Collection
Periods ending on such day if the Average Payment Term is less than sixty-one
(61) days, otherwise the preceding six (6) Collection Periods ending on such day
by (ii) the Net Receivables Balance as of such day.

 

“Loss-to-Liquidation Ratio” means, for any Collection Period, the ratio
(expressed as a percentage and rounded upward to the nearest 1/100th of 1%)
computed as of the last day of such Collection Period by dividing (i) the
aggregate Outstanding Balance of all Pool Receivables (other than Foreign
Obligor Receivables on and after the Foreign Obligor Receivable Inclusion Date
but prior to the Foreign Obligor Receivable Eligibility Date) which in
accordance with the Credit and Collection Policy were written off by the
Servicer as uncollectible during the Collection Period ending on such day by
(ii) the aggregate amount of Collections of Pool Receivables (other than Foreign
Obligor Receivables on and after the Foreign Obligor Receivable Inclusion Date
but prior to the Foreign Obligor Receivable Eligibility Date) actually received
during such period.

 

“Majority Purchasers” means, at any time, the Alternate Purchasers whose Maximum
Purchase Amounts aggregate to more than 50% of the aggregate of the Maximum
Purchase Amounts of all Alternate Purchasers; provided, however, that so long as
there are two

 

I-19

 

(2) or fewer Alternate Purchasers, then “Majority Purchasers” shall mean all
Alternate Purchasers.

 

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:

 

(i)       the ability of the Servicer, Originator or the Seller to perform its
obligations under this Agreement or any other Transaction Document (other than
the Ancillary Documents); or

 

(ii)       (A) the validity or enforceability of any Transaction Document (other
than the Ancillary Documents) or (B) the validity, enforceability or
collectibility of the Pool Assets, taken as a whole or any significant portion
thereof;

 

“Maximum Brazilian/ISS Judgment Amount” means the lesser of (i) $200,000,000 or
(ii) 250,000,000 Brazilian real.

 

“Maximum Purchase Amount” means, with respect to each Alternate Purchaser, the
maximum amount which such Purchaser is required to fund hereunder on account of
any Purchase, as set forth below its signature to this Agreement or in the
Assumption Agreement or other agreement pursuant to which it became a Purchaser,
as such amount may be modified in connection with any subsequent assignment
pursuant to Section 6.3(c) or in connection with a change in the Program Limit
pursuant to Section 1.1(b) or Section 1.2(e).

 

“Minimum Dilution Reserve Percentage” means, for any Collection Period, the
greater of (i) 5% and (ii) the product of (x) the average, over the twelve (12)
consecutive Collection Periods ending at the end of such Collection Period, of
the Dilution Ratio during each Collection Period times (y) the Dilution Horizon
Ratio.

 

“Minimum Loss Reserve Percentage” means 10%.

 

“Monthly Receivables Report” means a report, in substantially the form of
Annex D-1, furnished by the Servicer to the Administrative Agent and each
Purchaser Agent pursuant to Section 2(k)(iii)(B) of the covenants of the
Servicer set forth in Exhibit IV.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Receivables Balance” means at any time the aggregate Outstanding Balance of
Eligible Receivables reduced by the sum of (i) the aggregate amount by which the
Outstanding Balance of Eligible Receivables of each Obligor exceeds the product
of (A) the Normal Concentration Percentage for such Obligor and (B) the
Outstanding Balance of the Eligible Receivables; (ii) the aggregate amount by
which the Outstanding Balance of the Eligible Foreign Obligor Receivables
exceeds the product of (A) the Foreign Obligor Receivables Percentage and (B)
the Outstanding Balance of the Eligible Receivables; (iii) the aggregate amount
by which the Outstanding Balance of Eligible Foreign Obligor Receivables of each
individual Eligible Foreign Jurisdiction exceeds the product of (A) 2% and (B)
the Outstanding Balance of the Eligible Receivables; and (iv) the Other
Deductions at such time.

 

I-20

 

“Normal Concentration Percentage” means, (i) with respect to Obligors which have
senior unsecured debt ratings of “AA-” or higher by S&P or “Aa3” or higher by
Moody’s, 10%; (ii) with respect to Obligors not described in clause (i) above
and which have senior unsecured debt ratings of “A-1” or “A-” or higher by S&P
or “P-1” or “A3” or higher by Moody’s, 5%; (iii) with respect to Obligors not
described in clause (i) or (ii) and which have a senior unsecured debt rating of
“A-2” or “BBB-“ or higher by S&P and “P-2” or “Baa3” or higher by Moody’s, 3.5%;
and (iv) with respect to all other Obligors, 2%; provided that, in all cases, if
an Obligor’s payment obligation under a Contract is guaranteed by such Obligor’s
parent, the parent’s senior unsecured debt ratings (to the extent higher than
the senior unsecured debt ratings of the Obligor) shall be used. If an Obligor
has a senior unsecured credit rating from both S&P and Moody’s, the lower rating
will be used for the purposes of this definition; provided that if an Obligor
has a senior unsecured credit rating from only one of the agencies (either S&P
or Moody’s), such credit rating shall be used subject to the satisfaction of the
Rating Agency Condition with respect to the rating agency from which such
Obligor does not have a senior unsecured credit rating. With respect to any
Special Obligor, the Normal Concentration Percentage may be such other higher
percentage as agreed by the Administrative Agent in writing; provided such
higher percentage shall only be effective upon satisfaction of the Rating Agency
Condition with respect to S&P; provided, further, that the Administrative Agent
may for credit reasons reduce or cancel any other higher percentage for any
Special Obligor upon three (3) Business Days’ notice to the Servicer.

 

“Notes” means short-term promissory notes issued or to be issued by any Conduit
Purchaser to fund its investments in accounts receivable or other financial
assets.

 

“NRSRO” means any rating agency designated as a Nationally Recognized
Statistical Rating Organization by the SEC.

 

“Obligor” means, with respect to any Pool Receivable, the Person obligated to
make payments pursuant to the Contract relating to such Pool Receivable.

 

“Originator” means Ingram and each Subsidiary of Ingram which becomes a party to
the Receivables Sale Agreement as an Originator with the prior written consent
of the Administrative Agent and the Majority Purchasers (it being understood
that as of the Closing Date Ingram shall be the only Originator and references
herein to “the Originator” mean “all Originators”, “each Originator” or “any
Originator” as the context may require).

 

“Other Deductions” means the aggregate amount of all liabilities owed by the
Originator or any of its Affiliates to any Obligors, including security
deposits, Contra Accounts, unallocated credit memos, accrued rebates and other
similar items.

 

“Outstanding Balance” of any Pool Receivable at any time means the then
outstanding principal balance thereof, excluding any late payment charges,
delinquency charges or extension or collection fees.

 

“Participant” has the meaning set forth in Section 6.3(b).

 

“Pension Plan” means a “pension plan” as such term is defined in section 3(2) of
ERISA, which is subject to Title IV of ERISA (other than any “multiemployer
plan” in section

 

I-21

 

4001(a)(3) of ERISA), and to which the Originator or any ERISA Affiliate may
have any liability, including any liability by reason of having been a
substantial employer within the meaning of 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contracting sponsor
under section 4069 of ERISA.

 

“Percentage” means, for each Alternate Purchaser in a Purchaser Group, such
Alternate Purchaser’s Maximum Purchase Amount divided by the total of all
Maximum Purchase Amounts of all Alternate Purchasers in such Purchaser Group.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Pool Assets” has the meaning set forth in Section 1.2(d).

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Portion of Capital” means, with respect to any Purchaser and its related
Capital, the portion of such Capital being funded or maintained by such
Purchaser by reference to a particular interest rate basis.

 

“Program Fee” with respect to each Purchaser Group, has the meaning set forth in
the applicable Fee Letter.

 

“Program Limit” means $675,000,000 as such amount may be (i) reduced pursuant to
Section 1.1(b) or (ii) increased pursuant to Section 1.2(e). References to the
unused portion of the Program Limit shall mean, at any time, the Program Limit
minus the then outstanding Aggregate Capital.

 

“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for (a)
the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which any Conduit
Purchaser is obligated to reimburse the applicable Program Support Provider for
any drawings thereunder, (c) the sale by any Conduit Purchaser to any Program
Support Provider of the Receivables Interest (or portions thereof) maintained by
such Conduit Purchaser or (d) the making of loans or other extensions of credit
to any Conduit Purchaser in connection with such Conduit Purchaser’s
securitization program together with any letter of credit, surety bond or other
instrument issued thereunder but excluding any discretionary advance facility
provided by the applicable Purchaser Agent.

 

“Program Support Provider” means and includes with respect to each Conduit
Purchaser, any Alternate Purchaser, any Liquidity Provider and any other Person
(other than any customer of such Conduit Purchaser) now or hereafter extending
credit or having a commitment to extend credit to or for the account of, or to
make purchases from, such Conduit Purchaser pursuant to any Program Support
Agreement.

 

I-22

 

“Property” means (i) any property or asset of any kind, real, personal or mixed,
tangible or intangible, wherever situated and (ii) any right, title or interest
in or to any such property or asset.

 

“Protiviti” means Protiviti Inc.

 

“Purchase” has the meaning set forth in Section 1.1(a).

 

“Purchase Date” means the date on which a Purchase or a Reinvestment is made
pursuant to this Agreement.

 

“Purchase Notice” has the meaning set forth in Section 1.2(a).

 

“Purchase Price” has the meaning set forth in Section 2.2 of the Receivables
Sale Agreement.

 

“Purchase Termination Event” has the meaning set forth in Section 6.1 of the
Receivables Sale Agreement.

 

“Purchaser” means each Conduit Purchaser and/or each Alternate Purchaser, as
applicable.

 

“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to this Agreement or any other Person who becomes a party to
this Agreement as a Purchaser Agent pursuant to an Assumption Agreement or a
Transfer Supplement.

 

“Purchaser Group” means for each Conduit Purchaser, such Conduit Purchaser, its
related Alternate Purchasers, its related Purchaser Agent and its related
Liquidity Providers.

 

“Purchasing Alternate Purchaser” has the meaning set forth in Section 6.3(c).

 

“Qualified IPO” means the issuance by Ingram or any Relevant Parent Entity of
its common Equity Interests in an underwritten primary public offering (other
than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act (whether alone or in connection with a secondary public
offering) and from which Ingram or such Relevant Parent Entity shall have
realized gross proceeds of at least $100,000,000 and such Equity Interests are
listed on a nationally-recognized stock exchange in the United States.

 

“Ratable Share” means, for each Purchaser Group, the percentage equivalent of a
fraction, the numerator of which equals the sum of the Maximum Purchase Amounts
of the Alternate Purchasers which are members of such Purchaser Group and the
denominator of which equals the sum of the Maximum Purchase Amounts of all
Alternate Purchasers in all Purchaser Groups at such time.

 

“Rating Agency” means, with respect to any Purchaser Group, any or all of S&P
and/or Moody’s which rates the Notes issued by the Conduit Purchaser in such
Purchaser Group.

 

I-23

 

“Rating Agency Condition” means, with respect to any event or occurrence, the
applicable Purchaser Agent shall have provided prior written notice thereof to
each Rating Agency and each such Rating Agency shall not have downgraded or
withdrawn the then-current rating on the Notes of the related Conduit Purchaser.

 

“Ratings-Based Percentage” means, for any Collection Period, the following:

 

(i)       0% if the Debt Ratings of Ingram are then “BB” or “Ba2” or above;

 

(ii)       5% if the Debt Ratings of Ingram are then “BB-” or “Ba3”;

 

(iii)       15% if the Debt Ratings of Ingram are then “B+” or “B1”; or

 

(iv)       25% if the Debt Ratings of Ingram are then “B” or “B2” or less or
unrated;

 

provided, however, that (i) if Ingram has a split rating, the applicable rating
will be the lower of the two and (ii) if Ingram is rated by either S&P or
Moody’s (but not both), the applicable rating shall be the rating of the
remaining rating agency and (iii) if Ingram is not rated by either S&P or
Moody’s, the applicable percentage shall be the one set forth in clause (iv)
above.

 

“Receivable” means any indebtedness and other obligations (whether or not earned
by performance) (other than an Excluded Receivable) owed to the Originator or
the Seller, as assignee of the Originator, or any right of the Seller or the
Originator to payment from or on behalf of an Obligor whether constituting an
account, chattel paper or general intangible, arising in connection with
merchandise that have been or are to be sold or otherwise disposed of, or
services rendered or to be rendered by the Originator, and includes the
obligation to pay any finance charges, fees and other charges with respect
thereto. Indebtedness and other obligations arising from any one transaction,
including indebtedness and other obligations represented by an individual
invoice or agreement, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other obligations arising from any other
transaction.

 

“Receivables Interest” means, at any time, the undivided percentage ownership
interest in (i) each and every Pool Receivable now existing or hereafter
arising, other than any Pool Receivable that arises on or after the Final Payout
Date, (ii) all Related Security with respect to such Pool Receivables, and (iii)
all Collections with respect to, and other proceeds of, such Pool Receivables
and Related Security. Such undivided percentage interest shall be computed as

 

AC+ RR



NRB

 

I-24

 

where:

 

AC = the Aggregate Capital at the time of computation. RR = the Required Reserve
at the time of computation. NRB = the Net Receivables Balance at the time of
computation.

 

The Receivables Interest shall be determined from time to time pursuant to the
provisions of Section 1.3.

 

“Receivables Pool” means, at any time, all of the then outstanding Receivables
contributed to the capital of, or purchased or otherwise acquired by the Seller
pursuant to the Receivables Sale Agreement or the GE Sale Agreement on or prior
to the Final Payout Date.

 

“Receivables Sale Agreement” means that certain Receivables Sale Agreement dated
as of April 26, 2010 between the Seller and the Originator.

 

“Records” means, all Contracts and other documents, books, records and other
information (including computer programs, tapes, disks, punch cards, data
processing software and related property and rights) relating to the Pool
Receivables, any Related Security therefor and (to the extent related to the
Pool Assets) the related Obligors.

 

“Regency Alternate Purchaser” means the Alternate Purchaser in the Regency
Purchaser Group as set forth on the signature pages to this Agreement or the
applicable Assumption Agreement or Transfer Supplement.

 

“Regency Conduit Purchaser” means the Conduit Purchaser for the Regency
Purchaser Group as set forth on the signature pages to this Agreement or the
applicable Assumption Agreement or Transfer Supplement.

 

“Regency Purchaser Agent” means the Purchaser Agent for the Regency Purchaser
Group as set forth on the signature pages to this Agreement or the applicable
Assumption Agreement or Transfer Supplement.

 

“Regency Purchaser Group” means the Regency Conduit Purchaser, the Regency
Alternate Purchaser and the Regency Purchaser Agent.

 

“Register” has the meaning set forth in Section 6.3(j).

 

“Regulatory Change” has the meaning set forth in Section 1.7.

 

“Reinvestment” has the meaning set forth in Section 1.4(b)(ii).

 

“Related Security” means with respect to any Pool Receivable:

 

(i)       all of the Seller’s and the Originator’s interest in any goods
(including returned goods), and documentation or title evidencing the shipment
or

 

I-25

 

storage of any goods (including returned goods), relating to any sale giving
rise to such Pool Receivable;

 

(ii)       all security interests or liens and property subject thereto from
time to time purporting to secure payment of such Pool Receivable, whether
pursuant to the Contract related to such Pool Receivable or otherwise, together
with all UCC financing statements or similar filings relating thereto;

 

(iii)       all of the Seller’s and the Originator’s rights, interests and
claims under the Contracts relating to such Pool Receivable, and all guaranties,
letters of credit, indemnities, insurance and other agreements (including the
related Contract) or arrangements of whatever character from time to time
supporting or securing payment of such Pool Receivable or otherwise relating to
such Pool Receivable, whether pursuant to the Contract related to such Pool
Receivable or otherwise; and

 

(iv)       all of the Seller’s rights, interests and claims (but none of its
obligations) under the Receivables Sale Agreement and the other Transaction
Documents.

 

“Relevant Parent Entity” means any Person of which Ingram becomes a Subsidiary.

 

“Required Capital Amount” means, as of any date of determination, an amount
equal to the greater of (i) $10,000 and (ii) 3% of the Program Limit as of such
date.

 

“Required Purchasers” means, at any time, any Alternate Purchaser if there are
two (2) or fewer Purchaser Groups or the Majority Purchasers if there are three
or more Purchaser Groups.

 

"Required Reserve" means, for any Collection Period, an amount equal to (a) the
Net Receivables Balance as of the last day of such Collection Period multiplied
by (b) the greater of (i) the sum of (w) the Minimum Loss Reserve Percentage and
(x) the Minimum Dilution Reserve Percentage and (y) the Yield and Fee Percentage
and (z) the Ratings-Based Percentage and (ii) the sum of (w) the Dynamic Loss
Reserve Percentage and (x) the Dynamic Dilution Reserve Percentage and (y) the
Yield and Fee Percentage and (z) the Ratings-Based Percentage.

 

“Sales-Based Default Ratio” means, as of the last day of each Collection Period,
the three (3) month rolling average of the Default Ratio.

 

“Sanctions” means any sanctions administered or enforced by the U.S. Department
of the Treasury’s Office of Foreign Assets Control, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or French governmental authorities.

 

“SEC” means the Securities and Exchange Commission.

 

I-26

 

“Secured Parties” means each of the Purchasers, Purchaser Agents, Affected
Persons, Indemnified Parties and the Administrative Agent.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Seller” has the meaning set forth in the preamble to the Agreement.

 

“Servicer” has the meaning set forth in the preamble to the Agreement.

 

“Services and Indemnity Agreement” means the Services and Indemnity Agreement
dated as of July 22, 2004 between Frank B. Bilotta, Global Securitization
Services, LLC, Ingram Funding Inc. and Ingram Micro Inc.

 

“Servicing Fee” means the fee referred to in Section 4.6.

 

“Servicing Fee Rate” means 1.00% per annum.

 

“Settlement Date” means the 15th day of every calendar month, or if such day is
not a Business Day, the next succeeding Business Day.

 

“Settlement Period” means each period from and including a Settlement Date to
but not including the following Settlement Date.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
Debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur Debts beyond such Person’s ability to
pay as such Debts mature, taking into account the timing of and amounts of cash
to be reserved by it and the timing of and amounts of cash payable in respect of
such Debts; and (d) such Person is not engaged in a business or transaction, and
is not about to engage in a business or transaction, for which such Person’s
property would constitute an unreasonably small capital. For purposes of this
definition, the amount of contingent liabilities (such as Litigation, guaranties
and pension plan liabilities) at any time shall be computed as the amount that,
in light of all the facts and circumstances existing at the time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“Special Obligor” means an Obligor designated in the letter agreement, dated as
of November 1, 2012, among the Seller, the Servicer, the Originator, the
Administrative Agent and each Purchaser, as may be amended or supplemented from
time to time as set forth therein as a “Special Obligor.

 

I-27

 

“Specified Excluded Receivables” means any Excluded Receivable which is owing by
a Person listed on Schedule I to the Excluded Receivables Letter as a “Specified
Excluded Receivable Obligor”.

 

“Stress Factor” means 2.25.

 

“Sub-Servicer” has the meaning set forth in Section 4.1(d).

 

“Subordinated Note” means the subordinated note in substantially the form
attached to the Receivables Sale Agreement as Annex A executed and delivered by
the Seller in favor of the Originator in connection with the Receivables Sale
Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation, company,
partnership or other entity of which more than fifty percent (50%) of the
outstanding shares or other ownership interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors of, or other
persons performing similar functions for, such corporation, company, partnership
or other entity (irrespective of whether at the time shares or other ownership
interests of any other class or classes of such corporation, company,
partnership or other entity shall or might have voting power upon the occurrence
of any contingency) is at the time directly or indirectly owned by such Person,
by such Person and one or more Subsidiaries of such Person, or by one or more
Subsidiaries of such Person.

 

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

 

“Termination Date” means the earliest of (i) the Business Day which the Seller
so designates by notice to the Administrative Agent at least ten (10) Business
Days in advance, (ii) April 13, 2018, (iii) the date declared by the
Administrative Agent or which automatically occurs pursuant to Section 2.2 and
(iv) the date the Program Limit reduces to zero pursuant to Section 1.1(b).

 

“Termination Day” means with respect to this Agreement (i) each day on which the
conditions set forth in Section 2 of Exhibit II are not satisfied and (ii) each
day which occurs on or after the Termination Date.

 

“Termination Event” has the meaning specified in Exhibit V.

 

“Termination Fee” means, for each Purchaser and any Settlement Period during
which a Termination Day occurs, the amount, if any, by which (i) the additional
Yield (calculated without taking into account any Termination Fee) which would
have accrued during such Settlement Period on the reductions of Capital relating
to such Purchaser and such Settlement Period had such reductions remained as
Capital, exceeds (ii) the income, if any, received by such Purchaser from such
Purchaser’s investing the proceeds of such reductions of Capital, as determined
by the Purchaser Agent for each Purchaser Group, which determination shall be
binding and conclusive for all purposes, absent manifest error.

 

I-28

 

“Trade Payables” means, with respect to any Person, (a) any accounts payable or
any other indebtedness or monetary obligation to trade creditors created,
assumed or guaranteed by such Person or any of its Subsidiaries arising in the
ordinary course of business in connection with the acquisition of goods or
services or (b) such Person's Floor Plan Obligations and Floor Plan Support
Obligations.

 

“Transaction Documents” means this Agreement, the Blocked Account Agreements,
the Wilmington Trust Service Agreement, the Services and Indemnity Agreement,
the Delaware Affiliated Finance Company License, the Liquidity Agreements, the
Fee Letters, the Receivables Sale Agreement, the Subordinated Note and all other
certificates, instruments, UCC financing statements, reports, notices,
agreements and documents executed or delivered under or in connection with the
Agreement.

 

“Transfer Supplement” has the meaning set forth in Section 6.3(c).

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“Unmatured Termination Event” means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Termination Event.

 

"Volcker Rule" means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Wilmington Trust Service Agreement” means the agreement dated as of February
16, 1993 between Delaware Corporate Management, Inc. and Ingram Funding Inc.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield” means with respect to any Purchaser:

 

(i)       for the Portion of Capital for any Settlement Period with respect to
such Purchaser to the extent such Portion of Capital is funded through the
issuance of Notes,

 

CPR x C x ED + TF
360

 

(ii)       for the Portion of Capital of the Receivables Interest for any
Settlement Period with respect to such Purchaser to the extent such Portion of
Capital is not funded through the issuance of Notes,

 

AR x C x ED + TF
Year

 

I-29

 

where:

 

AR= the Alternate Rate for such Portion of Capital for such Settlement Period
with respect to such Purchaser

 

C= the Capital with respect to such Portion of Capital for such Settlement
Period with respect to such Purchaser

 

CPR= with respect to any Purchaser (other than the Purchasers of the Regency
Purchaser Group) the CP Rate for the Portion of Capital for such Settlement
Period with respect to such Purchaser, and with respect to the Purchasers of the
Regency Purchaser Group, the Alternate Rate for the Portion of Capital for such
Settlement Period with respect to such Purchaser

 

ED= the actual number of days during such Settlement Period

 

TF= the Termination Fee, if any, for the Portion of Capital for such Settlement
Period with respect to such Purchaser;

 

Year= if such Portion of Capital is funded based on the Alternate Base Rate, 365
or 366 days, as applicable, and otherwise 360 days

 

provided that no provision of this Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable Law;
and provided, further, that Yield for the Portion of Capital shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason. Any Settlement Period in respect of which the Yield is computed by
reference to the CP Rate may be terminated at the election of, and upon notice
thereof to the Seller by, the Purchaser Agent for the related Conduit Purchaser
at any time, in which case the Portion of Capital allocated to such terminated
Settlement Period shall be allocated to a new Settlement Period commencing on
(and including) the date of such termination and ending on (but excluding) the
next following Settlement Date, and shall accrue Yield at the Alternate Rate.
During the existence of a Termination Event or if the Termination Date is
declared by the Administrative Agent or automatically occurs pursuant to Section
2.2, the “Yield” for all Settlement Periods and all Portions of Capital shall be
determined by substituting the Default Rate for the Alternate Rate and the CP
Rate, as applicable.

 

“Yield and Fee Percentage” means, for any Collection Period, the percentage
equal to the product of (a) a fraction (i) the numerator of which is the sum of
(A) the Default Rate and (B) the Servicing Fee Rate and (ii) the denominator of
which is 365, (b) the highest Days Sales Outstanding (in days) for the three
most recent Collection Periods ending on such day and (c) the Stress Factor.

 

2.       Other Terms. For purposes of this Agreement and the Transaction
Documents (other than the Ancillary Documents), unless the context otherwise
requires:

 

I-30

 

(a)       accounting terms not otherwise defined herein, and accounting terms
partly defined herein to the extent not defined, shall have the respective
meanings given to them under, and shall be construed in accordance with, GAAP,
and the calculation of financial covenants and other accounting ratios pursuant
to clause (j) and (k) of Exhibit V shall be performed in accordance with GAAP in
a manner consistent with the requirements of the Credit Agreement as attached
hereto as Annex K or as the same may be amended from time to time with the
consent of the Administrative Agent and the Majority Purchasers;

 

(b)       terms used in Article 9 of the UCC as in effect in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9;

 

(c)       references to any amount as on deposit or outstanding on any
particular date means such amount at the close of business on such day;

 

(d)       the words “hereof,” “herein” and “hereunder” and words of similar
import refer to this Agreement (or the certificate or other document in which
they are used) as a whole and not to any particular provision of this Agreement
(or such certificate or document);

 

(e)       references to any Section, Annex, Schedule or Exhibit are references
to Sections, Annexes, Schedules and Exhibits in or to this Agreement (or the
certificate or other document in which the reference is made) and references to
any paragraph, subsection, clause or other subdivision within any Section or
definition refer to such paragraph, subsection, clause or other subdivision of
such Section or definition;

 

(f)       the term “including” means “including without limitation”;

 

(g)       references to any Law refer to that Law as amended from time to time
and include any successor Law;

 

(h)       references to any agreement refer to that agreement as from time to
time amended or supplemented or as the terms of such agreement are waived or
modified in accordance with its terms;

 

(i)       references to any Person include that Person’s successors and
permitted assigns; and

 

(j)       references to any time when a Termination Event or Unmatured
Termination Event “exists” or to the “existence” of a Termination Event or
Unmatured Termination Event means any time when a Termination Event or Unmatured
Termination Event exists or to the existence of a Termination Event or Unmatured
Termination Event unless waived by the Administrative Agent and the Majority
Purchasers.

 

I-31

 

EXHIBIT II

 

CONDITIONS OF PURCHASES

 

1.       Conditions Precedent to Initial Purchase. The initial Purchase after
effectiveness of this Agreement is subject to the following conditions precedent
that the Administrative Agent and each Purchaser Agent shall have received on or
before the date of such Purchase, each in form and substance (including the date
thereof) satisfactory to the Administrative Agent and each Purchaser Agent:

 

(a)       A counterpart of this Agreement and the other Transaction Documents
duly executed and delivered by the parties thereto.

 

(b)       Certified copies of (i) the resolutions of the board of directors of
the Seller authorizing the execution, delivery, and performance by the Seller of
this Agreement and the other Transaction Documents (other than the Ancillary
Documents) to which it will be a party, (ii) all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement and the other Transaction Documents (other than the Ancillary
Documents) to which it will be a party and (iii) the certificate of
incorporation and by-laws of the Seller.

 

(c)       A certificate of the Secretary or Assistant Secretary of the Seller
certifying the names and true signatures of the officers of the Seller
authorized to sign this Agreement and the other Transaction Documents (other
than the Ancillary Documents) to which it will be a party. Until the
Administrative Agent receives a subsequent incumbency certificate from the
Seller in form and substance satisfactory to the Administrative Agent, the
Administrative Agent shall be entitled to rely on the last such certificate
delivered to it by the Seller.

 

(d)       Certified copies of (i) the resolutions of the board of directors (or
its designated committee) of the Seller and Servicer authorizing the execution,
delivery, and performance by the Seller and Servicer of this Agreement and the
other Transaction Documents (other than the Ancillary Documents) to which it
will be a party, (ii) all documents evidencing other necessary corporate and
shareholder action and governmental approvals, if any, with respect to this
Agreement and the other Transaction Documents (other than the Ancillary
Documents) to which it will be a party and (iii) the certificate of
incorporation and by-laws of the Seller and Originator.

 

(e)       A certificate of the Secretary or Assistant Secretary of the
Originator certifying the names and true signatures of the officers of the
Originator authorized to sign this Agreement and the other Transaction Documents
(other than the Ancillary Documents) to which it will be a party. Until the
Administrative Agent receives a subsequent incumbency certificate from the
Originator in form and substance satisfactory to the Administrative Agent, the
Administrative Agent shall be entitled to rely on the last such certificate
delivered to it by the Originator.

 

II-1

 

(f)       Acknowledgment copies, or time stamped receipt copies of proper
financing statements, duly filed on or before the date of such initial Purchase
under the UCC of all jurisdictions that the Administrative Agent and each
Purchaser Agent may deem necessary or desirable in order to perfect (with a
first priority) the interests of the Administrative Agent (on behalf of itself,
the Purchaser Agents and the Purchasers) contemplated by the Agreement and to
perfect (with a first priority) the interests of the Seller as contemplated by
the Receivables Sale Agreement.

 

(g)       Acknowledgment copies, or time stamped receipt copies of proper
terminations of financing statements, if any, necessary to release all security
interests and other rights of any Person (other than the Seller and the
Administrative Agent) in the Pool Receivables, Contracts or Related Security
previously granted by the Originator or the Seller.

 

(h)       Completed UCC search reports, dated on or shortly before the date of
such initial Purchase, listing all effective financing statements filed in the
jurisdiction referred to in clause (f) above that name the Seller or the
Originator as debtor, together with copies of such financing statements, and
similar search reports with respect to judgment liens, federal tax liens and
liens of the Pension Benefit Guaranty Corporation in such jurisdictions as the
Administrative Agent or any Purchaser Agent may request, showing no such liens
on any of the Pool Assets, Pool Receivables, Contracts or Related Security.

 

(i)       Copies of executed Blocked Account Agreements with the Blocked Account
Banks.

 

(j)       A favorable opinion of Lily Yan Arevalo, corporate counsel for the
Originator and the Seller, addressed to the Administrative Agent, each
Purchaser, each Purchaser Agent and each Alternate Purchaser substantially in
the form of Annex E and as to such other matters as the Administrative Agent may
reasonably request.

 

(k)       A favorable opinion of Davis Polk & Wardwell, counsel for the
Originator and the Seller, addressed to the Administrative Agent, each
Purchaser, each Purchaser Agent and each Alternate Purchaser substantially in
the form of Annex F and as to such other matters as the Administrative Agent may
reasonably request.

 

(l)       A favorable opinion of Davis Polk & Wardwell, counsel for the Seller
and the Originator, addressed to the Administrative Agent, each Purchaser, each
Purchaser Agent and each Alternate Purchaser substantially in the form of Annex
G and as to such other matters as the Administrative Agent may reasonably
request.

 

(m)       A favorable opinion of Morris, Nichols, Arsht & Tunnell, special
Delaware counsel for the Originator and the Seller, addressed to the
Administrative Agent, each Purchaser, each Purchaser Agent and each Alternate
Purchaser

 

II-2

 

substantially in the form of Annex H and as to such other matters as the
Administrative Agent may reasonably request.

 

(n)       Satisfactory results of a review by the Purchasers of the Seller’s and
the Originator’s collection, operating and reporting systems, Credit and
Collection Policy, historical receivables data and accounts, including
satisfactory results of a review of the Seller’s and the Originator’s operating
locations and satisfactory review of the Eligible Receivables in existence on
the date of the initial Purchase under this Agreement.

 

(o)       Monthly Receivables Report representing the performance of the
portfolio of Pool Receivables for the month prior to the initial Purchase.

 

(p)       Evidence of payment by the Seller of all accrued and unpaid fees
(including those contemplated by the Fee Letter), costs and expenses to the
extent then due and payable on the date thereof, together with Attorney Costs of
the Administrative Agent to the extent invoiced prior to or on such date, plus
such additional amounts of Attorney Costs as shall constitute the Administrative
Agent’s reasonable estimate of Attorney Costs incurred or to be incurred by it
through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Seller and the
Administrative Agent); including any such costs, fees and expenses arising under
or referenced in Section 6.4, the Fee Letter and the Engagement Letter.

 

(q)       Good standing certificates with respect to the Seller issued by the
Secretaries of the States of Delaware and California.

 

(r)       Good standing certificates with respect to the Originator issued by
the Secretaries of the States of Delaware and California.

 

(s)       An executed Receivables Sale Agreement.

 

(t)       Letters from each of the rating agencies then rating the Notes of each
Conduit Purchaser confirming the rating of its Notes after giving effect to the
transactions contemplated by this Agreement.

 

(u)       Receipt and satisfactory review of the final Protiviti audit report.

 

(v)       Evidence that the “Liens” created (and as defined) under the GE
Receivables Funding Agreement have been released in full, all outstanding
“Advances” (as defined in the GE Receivables Funding Agreement) have been paid
in full and all obligations of the Seller and the Servicer thereunder have been
terminated.

 

2.       Conditions Precedent to All Purchases and Reinvestments. Each Purchase
(including the initial Purchase after effectiveness of this Agreement) and each
Reinvestment shall be subject to the further conditions precedent that:

 

II-3

 

(a)       in the case of each Purchase, the Servicer shall have delivered to the
Administrative Agent and each Purchaser Agent on or prior to such Purchase, in
form and substance satisfactory to the Administrative Agent, a completed Interim
Receivables Report as of the Business Day immediately preceding the date of such
Purchase.

 

(b)       on the date of such Purchase or Reinvestment the following statements
shall be true (and acceptance of the proceeds of such Purchase or Reinvestment
shall be deemed a representation and warranty by the Seller that such statements
are then true):

 

(i)       the representations and warranties contained in Exhibit III are true
and correct on and as of the date of such Purchase or Reinvestment as though
made on and as of such date (unless such representations and warranties speak
only as of a prior date in which case such representations and warranties shall
be true and correct as of such prior date);

 

(ii)       the representations and warranties of the Originator in the
Receivables Sale Agreement are true and correct on and as of the date of such
Purchase or Reinvestment as though made on and as of such date (unless such
representations and warranties speak only as of a prior date in which case such
representations and warranties shall be true and correct as of such prior date);

 

(iii)       no event has occurred and is continuing, or would result from such
Purchase or Reinvestment, that constitutes a Termination Event or an Unmatured
Termination Event;

 

(iv)       the Aggregate Capital, after giving effect to any such Purchase or
Reinvestment shall not be greater than the Program Limit, and the Receivables
Interest shall not exceed 100%; and

 

(v)       the Termination Date has not occurred.

 

(c)       the Receivables Sale Agreement is in full force and effect and the
Originator has not designated the “Termination Date” under the Receivables Sale
Agreement by notice to the Seller.

 

II-4

 

EXHIBIT III

 

REPRESENTATIONS AND WARRANTIES

 

1.       Representations and Warranties of Seller. The Seller represents and
warrants, as of the Closing Date and as of each date on which a Purchase or a
Reinvestment is made (unless such representations and warranties speak only as
of a prior date in which case such representations and warranties shall be true
and correct as of such prior date), to the Administrative Agent, each Purchaser
Agent and each Purchaser as follows:

 

(a)       Organization and Good Standing. The Seller is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware, its organizational number is 2322236, and is duly qualified to do
business, and is in good standing, as a foreign corporation in every
jurisdiction where the nature of its business requires it to be so qualified
except where the failure to so qualify could not reasonably be expected to
result in a Material Adverse Effect.

 

(b)       Power and Authority; Due Authorization; Contravention. The execution,
delivery and performance by the Seller of this Agreement and each other
Transaction Document to which it is a party, including the Seller’s use of the
proceeds of Purchases and Reinvestments and the creation and perfection of all
security interests provided for herein and therein, (i) are within the Seller’s
corporate powers, (ii) have been duly authorized by all necessary corporate and
shareholder action, (iii) do not contravene or result in a default under or
conflict with (1) the Seller’s certificate of incorporation or by-laws, (2) any
Law applicable to the Seller, (3) any contractual restriction binding on or
affecting the Seller or its property or (4) any order, writ, judgment, award,
injunction or decree binding on or affecting the Seller or its property, and
(iv) do not result in or require the creation of any Adverse Claim upon or with
respect to any of its properties. This Agreement and the other Transaction
Documents to which it is a party have been duly executed and delivered by the
Seller.

 

(c)       Governmental Approvals. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority is required for
the due execution, delivery and performance by the Seller of this Agreement or
any other Transaction Document to which it is a party, or for the perfection of
the Administrative Agent’s (on behalf of the Purchasers) interests under the
Transaction Documents or for the perfection of the Seller’s interests under the
Receivables Sale Agreement, except for (i) the filing of the financing
statements referred to in Section 1(f) of Exhibit II and (ii) those that have
been made or obtained and are in full force and effect.

 

(d)       Binding Obligations. Each of this Agreement and each other Transaction
Document to which it is a party constitutes the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
terms, subject to (i) applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally from time to time

 

III-1

 

in effect and (ii) general principles of equity (whether enforcement is sought
by a proceeding in equity or at law).

 

(e)       No Proceedings. There is no pending or, to the knowledge of the
Seller, threatened action or proceeding affecting the Seller or any of its
Subsidiaries before any Governmental Authority or arbitrator which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
seeks to prevent the transfer, sale, pledge or contribution of any Pool
Receivable or the consummation of the transactions contemplated by the
Transaction Documents.

 

(f)       Securities Act. No proceeds of any Purchase or Reinvestment will be
used to acquire any equity security of a class which is registered pursuant to
Section 12 of the Securities Exchange Act of 1934.

 

(g)       Quality of Title. The Seller is the legal and beneficial owner of the
Pool Receivables, the Related Security and related Collections free and clear of
any Adverse Claim; upon each Purchase or Reinvestment, the Administrative Agent
(on behalf of the Purchasers) shall acquire a valid and enforceable perfected
security interest in each Pool Receivable then existing or thereafter arising
and in the Related Security (to the extent such interest may be perfected by the
filing of the financing statements referred to in Section 1(f) of Exhibit II),
Collections, Blocked Accounts and amounts on deposit therein and other proceeds,
with respect thereto, free and clear of any Adverse Claim; the Agreement creates
a security interest in favor of the Administrative Agent (on behalf of itself
and the other Secured Parties) in the items described in Section 1.2(d), and the
Administrative Agent (on behalf of itself and the other Secured Parties) has a
first priority perfected security interest in such items, free and clear of any
Adverse Claims. No effective financing statement or other instrument similar in
effect naming the Seller or the Originator as debtor covering any Contract or
any Pool Receivable or the Related Security or Collections with respect thereto
or any Blocked Account is on file in any recording office, except those filed in
favor of the Administrative Agent or the Seller relating to this Agreement or
the Receivables Sale Agreement.

 

(h)       Accurate Reports. (i) Except as provided in clause (ii) below, each
Interim Receivables Report and each Monthly Receivables Report (if prepared by
the Seller or one of its Affiliates, or to the extent that information contained
therein is supplied by the Seller or an Affiliate), and any information,
exhibit, financial statement, document, book, data, record or report furnished
or to be furnished at any time by or on behalf of the Seller to the
Administrative Agent in connection with this Agreement is or will be, when taken
as a whole, accurate in all material respects as of its date or (except as
otherwise disclosed to the Administrative Agent at such time) as of the date so
furnished, and of any time of determination, all such information theretofore
furnished by or on behalf of the Seller to the Administrative Agent in
connection with this Agreement when taken as a whole does not then contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading

 

III-2

 

(ii)        (A) no representation is made as to any financial projections or
other forward-looking information other than that it is and will be based upon
assumptions and information believed by the Seller to be reasonable and (B)
information furnished with express written disclaimers with regard to the
accuracy of that information, is and shall be subject to those disclaimers.

 

(i)       Offices of Seller. Except as permitted by Section 1(b) of Exhibit IV,
the principal place of business and chief executive office (as such terms are
used in the UCC) of the Seller and the office where the Seller keeps its records
concerning the Pool Receivables are located at the address referred to in
Section 1(b) set forth in Exhibit IV and such address has not changed within the
past five years. The jurisdiction of organization of the Seller is the State
referred to in such Section 1(b) and Seller is organized only in a single
jurisdiction.

 

(j)       Offices of Originator. Except as permitted by Section 1(b) of
Exhibit IV, the principal place of business and chief executive office (as such
terms are used in the UCC) of the Originator are located at the address set
forth on Schedule V.

 

(k)       Blocked Accounts. Except as provided in Section1(i) of Exhibit IV,
Schedule II lists all banks and other financial institutions at which the Seller
maintains any Blocked Accounts, and such schedule correctly identifies the name,
address and telephone number of each depository, the name in which each Blocked
Account is held, and the complete account number therefor. The Seller (or the
Servicer on its behalf) has delivered to the Administrative Agent a fully
executed agreement pursuant to which each Blocked Account Bank (with respect to
each Blocked Account) has agreed to comply with all instructions originated by
the Administrative Agent directing the disposition of funds in such Blocked
Account without further consent by the Seller, the Servicer or the Originator.
No Blocked Account is in the name of any Person other than the Seller or the
Administrative Agent, and the Seller has not consented to any Blocked Account
Bank following the instructions of any Person other than the Administrative
Agent or the Seller.

 

(l)       No Violation. The Seller is not in violation of any order of any
court, arbitrator or Governmental Authority.

 

(m)       No Interest in Purchasers. The Seller has no direct or indirect
ownership or other financial interest in any of the Purchasers.

 

(n)       Margin Regulations. The Seller is not engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of “purchasing” or “carrying” any “margin security,” as such terms are defined
in Regulation U of the Federal Reserve Board as now and from time to time
hereafter in effect. No part of the proceeds of the Purchases or Reinvestments
made hereunder will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the

 

III-3

 

provisions of the Regulations of the Federal Reserve Board, including Regulation
U or Regulation X.

 

(o)       Eligible Receivable. Each Receivable included as an Eligible
Receivable in the calculation of the Net Receivables Balance, is an Eligible
Receivable at the time so included.

 

(p)       No Termination Event or Unmatured Termination Event. No event has
occurred and is continuing which constitutes a Termination Event or Unmatured
Termination Event unless waived in writing by the Administrative Agent and the
Majority Purchasers.

 

(q)       [Reserved]

 

(r)       Credit and Collection Policy. The Originator has complied in all
material respects with the Credit and Collection Policy with regard to each Pool
Receivable and such policies have not changed since the Closing Date, unless (i)
such change would not and could not reasonably be expected to, individually or
in the aggregate, materially adversely affect the validity, enforceability or
collectibility of any portion of the Pool Receivables or materially adversely
affect the interests, rights or remedies of any Secured Party under this
Agreement or any other Transaction Document or with respect to any portion of
the Pool Receivables or (ii) the Administrative Agent consented to such change
in accordance with clause (g) of Section 1 of Exhibit IV.

 

(s)       [Reserved]

 

(t)       Names. The Seller’s complete company name is set forth in the preamble
to the Agreement, and the Seller does not use and has not during the last six
years used any other company name, corporate name, trade name, doing business
name or fictitious name, except as set forth on Schedule III and except for
names first used after the date of this Agreement and set forth in a notice
delivered to the Administrative Agent pursuant to clause (r)(ii) of Section 1 of
Exhibit IV.

 

(u)       Receivables Transfer. Prior to a transfer pursuant to the Receivables
Sale Agreement, the Originator shall be the legal and beneficial owner of the
Pool Receivables, the Related Security and related Collections sold by the
Originator to the Seller pursuant to the Receivables Sale Agreement free and
clear of any Adverse Claim (it being understood that inventory included in the
Related Security which is sold by the Originator may have been subject to an
Adverse Claim prior to the time of its release upon the sale of such inventory
by the Originator) and the Receivables Sale Agreement is effective to, and
shall, transfer to the Seller (and the Seller shall acquire) from the Originator
all right, title and interest of the Originator in each such Pool Receivable,
Related Security and Collections with respect thereto free and clear of any
Adverse Claim.

 

(v)       Payments to Applicable Originators. The Originator is not entering
into the Receivables Sale Agreement with the intent (whether constructive or
actual)

 

III-4

 

to hinder, delay or defraud its present creditors and with respect to each Pool
Receivable sold by the Originator to the Seller, the Seller shall have paid or
promised to pay to the Originator at the time of such sale reasonably equivalent
value in consideration of the transfer of such Pool Receivable and such transfer
was not made for or on account of an antecedent debt. No transfer by the
Originator under the Receivables Sale Agreement is or may be voidable under any
section of the Bankruptcy Code.

 

(w)       Ownership of the Seller. The Originator, directly or indirectly, owns
100% of the outstanding voting securities of the Seller.

 

(x)       Tangible Net Worth of Seller. As of the date hereof, the Seller has a
tangible net worth, as determined in accordance with GAAP, of at least the
Required Capital Amount, and after giving effect to the Purchases or
Reinvestments to be made on such date and to the application of the proceeds
therefrom, the Seller is and will be Solvent.

 

(y)       Investment Company. The Seller is not (i) a "covered fund" under the
Volcker Rule, (ii) an "investment company," or a company "controlled" by an
"investment company," within the meaning of the Investment Company Act of 1940
or (iii) an EEA Financial Institution. In determining that the Seller is not an
investment company, the Seller is relying on the exemption from the definition
of "investment company" set forth in Section 3(b)(3) of the Investment Company
Act of 1940.

 

(z)       No Material Adverse Effect. No event has occurred and is continuing
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

(aa) Legal Opinions. The factual assumptions relating to the Seller set forth in
the opinion(s) rendered by Davis, Polk & Wardwell LLP on the Closing Date,
pursuant to Section 1(l) of Exhibit II and relating to true sale and
non-consolidation matters, and in the officer’s certificates referred to in such
opinion(s), are true and correct in all material respects.

 

(bb) Receivables Interest. The Receivables Interest does not exceed 100%.

 

(cc) No Prior Business Activity. The Seller has not engaged in any business
activity before the date hereof (other than pursuant to the GE Receivables
Funding Agreement and predecessor receivables funding or sale agreements).

 

(dd) Ventures and Subsidiaries; Outstanding Debt. The Seller has no
Subsidiaries, and is not engaged in any joint venture or partnership with any
other Person. After giving effect to (i) the execution and delivery of this
Agreement and the other Transaction Documents and (ii) termination and payment
in full of the obligations under GE Receivables Funding Agreement, the Seller
has no Debt other than as permitted by Section 1(p) of Exhibit IV. Other than
the restrictions created by

 

III-5

 

the Transaction Documents, the Seller is not subject to any corporate
restriction that could reasonably be expected to have a Material Adverse Effect.

 

(ee) Taxes. The Seller has filed or caused to be filed all tax returns and
reports (Federal, state or local) required by Law to be filed by it and has paid
or caused to be paid or made adequate provision for all taxes and governmental
charges due and owing and all assessments received by it except to the extent
that any failure to file or nonpayment (i) is being contested in good faith or
(ii) could not reasonably be expected to result in a Material Adverse Effect.

 

(ff) Assignment of Interest in Transaction Documents. The Seller’s interests in,
to and under the Receivables Sale Agreement and the other Transaction Documents
have been collaterally assigned by the Seller to the Administrative Agent.

 

(gg) Sanctions and Anti-Bribery, Anti-Corruption and Anti-Money Laundering. (i)
None of the Seller or, to the knowledge of the Seller, any director, officer,
employee or agent of the Seller is a Person that is, or is owned or controlled
by Persons that are: (x) the target of any Sanctions, or (y) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions, currently, Crimea, Cuba, Iran, North Korea, Sudan and
Syria.

 

(ii)       The Seller, and to the Seller’s knowledge, the Seller’s directors,
officers, agents and employees, are in compliance with all applicable
anti-bribery, anti-corruption and anti-money laundering laws, regulations and
rules in any applicable jurisdiction, in all material respects, and the Seller
has instituted and maintains risk-based policies and procedures designed to
prevent violation of such laws, regulations and rules.

 

2.       Representations and Warranties of the Servicer. The Servicer represents
and warrants, as of the Closing Date and as of each date on which a Purchase or
a Reinvestment is made (unless such representations and warranties speak only as
of a prior date in which case such representations and warranties shall be true
and correct as of such prior date), to the Administrative Agent, each Purchaser
Agent and each Purchaser as follows:

 

(a)       Organization and Good Standing. The Servicer is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware, and is duly qualified to do business, and is in good standing, as a
foreign corporation in every jurisdiction where the nature of its business
requires it to be so qualified except where the failure to qualify could not
reasonably be expected to result in a Material Adverse Effect.

 

(b)       Power and Authority; Due Authorization; Contravention. The execution,
delivery and performance by the Servicer of this Agreement and the other
Transaction Documents to which it is a party (i) are within the Servicer’s
corporate powers, (ii) have been duly authorized by all necessary corporate and
shareholder action, (iii) do not contravene or result in a default under or
conflict with (1) the Servicer’s charter or by-laws, (2) any Law applicable to
the Servicer, (3) any

 

III-6

 

contractual restriction binding on or affecting the Servicer or its property or
(4) any order, writ, judgment, award, injunction or decree binding on or
affecting the Servicer or its property, and (iv) do not result in or require the
creation of any Adverse Claim upon or with respect to any of its properties.
This Agreement and the other Transaction Documents to which it is a party have
been duly executed and delivered by the Servicer.

 

(c)       Governmental Approvals. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority is required for
the due execution, delivery and performance by the Servicer of this Agreement or
any other Transaction Document to which it is a party except those that have
been obtained and are in full force and effect.

 

(d)       Binding Obligations. Each of this Agreement and the other Transaction
Documents to which it is a party constitutes the legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its terms, subject (i) to applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally from time to time in effect and (ii) to general principles of equity
(whether enforcement is sought by a proceeding in equity or at law).

 

(e)       Financial Statements. The consolidated balance sheets of the Servicer
as of January 2, 2010, and the related statements of income and retained
earnings of the Servicer for the fiscal year then ended, copies of which have
been furnished to the Administrative Agent and each Purchaser Agent, fairly
present the financial condition of the Servicer and its Subsidiaries as at such
date and the results of the operations of the Servicer and its Subsidiaries for
the period ended on such date, all in accordance with GAAP consistently applied
(except as otherwise noted therein).

 

(f)       No Proceedings. There is no pending or, to the knowledge of the
Servicer, threatened action or proceeding affecting the Servicer or any of its
Subsidiaries before any Governmental Authority or arbitrator which could
reasonably be expected to have a Material Adverse Effect.

 

(g)       Accurate Reports. (i) Except as provided in clause (ii) below, each
Interim Receivables Report and each Monthly Receivables Report (if prepared by
the Servicer or one of its Affiliates, or to the extent that information
contained therein is supplied by the Servicer or an Affiliate), and any
information, exhibit, financial statement, document, book, data, record or
report furnished or to be furnished at any time by or on behalf of the Servicer
to the Administrative Agent in connection with this Agreement is or will be,
when taken as a whole, accurate in all material respects as of its date or
(except as otherwise disclosed to the Administrative Agent at such time) as of
the date so furnished, and no such item, when taken as a whole, contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary in order to make the statements contained therein, in
the light of the circumstances under which they were made, not misleading.

 

III-7

 

(ii)       (A) no representation is made as to any financial projections or
other forward-looking information other than that it is and will be based upon
assumptions and information believed by the Servicer to be reasonable and (B)
information furnished with express written disclaimers with regard to the
accuracy of that information, is and shall be subject to those disclaimers.

 

(h)       No Violation. The Servicer is not in violation of any order of any
court, arbitrator or Governmental Authority where such violation could
reasonably be expected to result in a Material Adverse Effect.

 

(i)       [Reserved]

 

(j)       Credit and Collection Policy. The Servicer has complied in all
material respects with the Credit and Collection Policy with regard to each Pool
Receivable and such Credit and Collection Policy has not changed since the
Closing Date, unless (i) such change would not and could not reasonably be
expected to, individually or in the aggregate, materially adversely effect the
validity, enforceability or collectibility of any portion of the Pool
Receivables, or materially adversely affect the interests, rights or remedies of
any Secured Party under this Agreement or any other Transaction Document or with
respect to any portion of the Pool Receivables or (ii) the Administrative Agent
consented to such change in accordance with Section 2(m) of Exhibit IV.

 

(k)       [Reserved]

 

(l)       Eligible Receivable. Each Receivable included as an Eligible
Receivable in the calculation of the Net Receivables Balance, is an Eligible
Receivable at the time so included.

 

(m)       No Termination Event or Unmatured Termination Event. No event has
occurred and is continuing which constitutes a Termination Event or Unmatured
Termination Event, unless waived in writing by the Administrative Agent and the
Majority Purchasers.

 

(n)       Investment Company. The Servicer is not (i) an “investment company,”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940 or (ii) an EEA Financial Institution.

 

(o)       Legal Opinions. The factual assumptions relating to the Servicer set
forth in the opinion(s) rendered by Davis, Polk & Wardwell LLP on the Closing
Date, pursuant to Section 1(l) of Exhibit II and relating to true sale and
non-consolidation matters, and in the officer’s certificates referred to in such
opinion(s), are true and correct in all material respects.

 

(p)       Records. The Servicer has access to all Records necessary to service
the Pool Receivables.

 

III-8

 

(q)       Sanctions and Anti-Bribery, Anti-Corruption and Anti-Money Laundering.
(i) None of the Servicer, any of its Subsidiaries or, to the knowledge of the
Servicer, any director, officer, employee or agent of the Servicer or any of its
Subsidiaries is a Person that is, or is owned or controlled by Persons that are:
(x) the target of any Sanctions, or (y) located, organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions,
currently, Crimea, Cuba, Iran, North Korea, Sudan and Syria.

 

(ii)       The Servicer and its Subsidiaries, and to the Servicer’s knowledge,
the Servicer’s directors, officers, agents and employees, are in compliance with
all applicable anti-bribery, anti-corruption and anti-money laundering laws,
regulations and rules in any applicable jurisdiction, in all material respects,
and the Servicer has instituted and maintains risk-based policies and procedures
designed to prevent violation of such laws, regulations and rules.

 

III-9

 

EXHIBIT IV

 

COVENANTS

 

1.       Covenants of the Seller. Until the Final Payout Date:

 

(a)       Compliance with Laws, Etc. The Seller shall comply in all respects
with all Laws applicable to it and the Pool Receivables, and preserve and
maintain its organizational existence, rights, franchises, qualifications, and
privileges except to the extent that the failure so to comply with such Laws or
the failure so to preserve and maintain such existence, rights, franchises,
qualifications, and privileges would not and could not reasonably be expected to
have a Material Adverse Effect.

 

(b)       Offices, Records and Books of Account; Etc. The Seller (i) shall keep
its principal place of business and chief executive office (as such terms are
used in the UCC) and keep its state of organization at the State set forth in
Section 1(a) of Exhibit III or, upon at least thirty (30) days’ prior written
notice of a proposed change to the Administrative Agent, at any other locations
in jurisdictions where all actions reasonably requested by the Administrative
Agent to protect and perfect the interest of the Administrative Agent (on behalf
of itself, the Purchaser Agents and the Purchasers) in the Pool Receivables and
the other Pool Assets have been taken and completed and (ii) shall provide the
Administrative Agent with at least thirty (30) days’ written notice prior to
making any change in the Seller’s name or making any other change in the
Seller’s identity or corporate structure (including through a merger) which
could render any UCC financing statement filed in connection with this Agreement
“seriously misleading” as such term is used in the UCC; each notice to the
Administrative Agent pursuant to this sentence shall set forth the applicable
change and the effective date thereof. The Seller will also file and maintain in
effect all filings, and take all such other actions, as may be necessary to
protect the validity and perfection of its ownership interest in the Pool
Receivables. The Seller also will maintain and implement or will cause to be
maintained and implemented administrative and operating procedures (including an
ability to recreate records evidencing Pool Receivables and related Contracts in
the event of the destruction of the originals thereof), and keep and maintain
all documents, books, records, computer tapes and disks and other information
reasonably necessary or advisable for the collection of all Pool Receivables
(including, records adequate to permit the daily identification of each Pool
Receivable and all Collections of and adjustments to each existing Pool
Receivable).

 

(c)       Performance and Compliance with Contracts and Credit and Collection
Policy. The Seller shall, at its expense, timely and fully perform and comply in
all material respects with all provisions, covenants and other promises required
to be observed by it under the Contracts related to the Pool Receivables, and
timely and fully comply in all material respects with the Credit and Collection
Policy with regard to each Pool Receivable and the related Contract.

 

IV-1

 

(d)       Security Interest, Etc. The Seller shall, at its expense, take all
action necessary or reasonably requested by the Administrative Agent to
establish and maintain, in favor of the Administrative Agent (on behalf of
itself and the other Secured Parties), a first priority perfected security
interest in the Pool Assets, in each case free and clear of any Adverse Claim
including, taking such action to perfect, protect or more fully evidence the
interest of the Administrative Agent (on behalf of itself, the Purchaser Agents
and the Purchasers) under the Agreement as the Administrative Agent may
reasonably request.

 

(e)       Sales, Liens, Etc. The Seller shall not sell, transfer, convey, assign
(by operation of law or otherwise) or otherwise dispose of, or assign any right
to receive income in respect of, any Pool Receivable or Related Security except
as otherwise expressly permitted by this Agreement or any other Transaction
Document or create or suffer to exist (i) any Adverse Claim upon or with respect
to, any or all of its right, title or interest in, to or under, any Pool Asset,
or assign any right to receive income in respect of any items contemplated by
this clause (e) or (ii) any Adverse Claim on or with respect to its other
properties or assets (whether now owned or hereafter acquired). Notwithstanding
the foregoing, the Seller may, with the prior written consent of the
Administrative Agent, sell all (but not less than all) of the Pool Receivables
of any Obligor, free and clear of any Adverse Claims of the Administrative Agent
and the Purchasers therein, to any Person to the extent that (i) the purchase
price therefor is at least equal to the lesser of (x) the Outstanding Balance
thereof and (y) the purchase price at which the Seller purchased such Pool
Receivables and (ii) before and after giving effect to such sale, the
Receivables Interest does not exceed 100%. Upon a sale contemplated by this
clause (e), the Administrative Agent shall (at the Seller’s expense) execute or
authorize the filing of termination or release documents reasonably requested by
the Seller with respect to such sold Pool Receivables.

 

(f)       Extension or Amendment of Pool Receivables. Except with respect to
actions by the Servicer that are permitted as provided in Section 4.2, the
Seller shall not approve any action by the Servicer which would extend the
maturity or adjust the Outstanding Balance or otherwise modify the terms of any
Pool Receivable, or amend, modify or waive any term or condition of any related
Contract.

 

(g)       Change in Business or Credit and Collection Policy. The Seller shall
not (i) make any change in the character of its business or (ii) make any change
in the Credit and Collection Policy, unless (x) such change would not and could
not reasonably be expected to, individually or in the aggregate, materially
adversely effect the validity, enforceability or collectibility of any portion
of the Pool Assets or otherwise, individually or in the aggregate, materially
adversely affect the interests, rights or remedies of any Secured Party under
this Agreement or any other Transaction Document or with respect to any portion
of the Pool Assets or (y) the Administrative Agent consented to such change in
writing (such consent not to be unreasonably withheld).

 

IV-2

 

(h)       Audits. (i) The Seller shall, from time to time during its regular
business hours as reasonably requested by the Administrative Agent, permit the
Administrative Agent, or its agents or representatives (at the Seller’s expense
once each year or if a Termination Event or an Unmatured Termination Event
exists), (A) to examine and make copies of and abstracts from all books, records
and documents (including computer tapes and disks) in the possession or under
the control of the Seller relating to Pool Receivables and the Related Security,
including the related Contracts, and (B) to visit the offices and properties of
the Seller for the purpose of examining such materials described in
clause (i)(A) above, and to discuss matters relating to Pool Receivables and the
Related Security or the Seller’s performance hereunder or under the Contracts
with any of the officers of the Seller or the Servicer, employees of the
Servicer having senior servicing positions, or agents or contractors of the
Seller (other than the Servicer) having knowledge of such matters; and (ii)
without limiting the provisions of clause (i) above, from time to time during
regular business hours as reasonably requested by the Administrative Agent,
permit certified public accountants or other auditors acceptable to the
Administrative Agent to conduct (at the Seller’s expense (not to exceed $200,000
per year when added to expenses incurred or reimbursed by the Servicer pursuant
to Section 2(f) of this Exhibit IV and Section 5.1(h) of the Receivables Sale
Agreement so long as no Termination Event or Unmatured Termination Event exists,
otherwise such expenses shall not be so limited) once each year or if required
when a Termination Event or Unmatured Termination Event exists) a review of its
books and records with respect to the Pool Receivables. Subject to the
limitations specified in the immediately preceding sentences, the Administrative
Agent, or its agents and representatives, may (and the Administrative Agent (or
such other Person who may be designated from time to time by the Required
Purchasers) shall, upon the request of the Required Purchasers) conduct a review
of the type described hereinabove whenever the Required Purchasers or the
Administrative Agent, as the case may be, in its and their reasonable judgment,
deem such review appropriate.

 

(i)       Change in Blocked Account Banks, Blocked Accounts and Payment
Instructions to Obligors. The Seller shall not add or terminate any bank as a
Blocked Account Bank or any account as a Blocked Account (or any related post
office box) from those listed in Schedule II to the Agreement, or make any
change in its instructions to Obligors regarding payments to be made to the
Seller or the Originator or payments to be made to any Blocked Account (or
related post office box), unless the Administrative Agent shall have consented
prior thereto in writing and the Administrative Agent shall have received copies
of all agreements and documents (including Blocked Account Agreements) that it
may request in connection therewith. Notwithstanding the foregoing, the Seller
may from time to time add Blocked Accounts at a domestic office of any
commercial bank that has a short term debt rating of at least “A-1” by S&P or
“P-1” by Moody’s and is reasonably acceptable to the Administrative Agent and
the Servicer (such consent not to be unreasonably withheld) so long as in
connection therewith the Seller (or the Servicer on its behalf) delivers to the
Administrative Agent a fully executed Blocked Account Agreement with such
commercial bank.

 

IV-3

 

(j)       Deposits to Blocked Accounts. The Seller shall (i) instruct or cause
to be instructed all Obligors (other than Excluded Obligors) to make payments of
all Pool Receivables to one or more Blocked Accounts directly or to post office
boxes or lock-boxes to which only Blocked Account Banks have access (and shall
instruct the Blocked Account Banks to cause all items and amounts relating to
such Pool Receivables received in such post office boxes or lock-boxes to be
removed and deposited into a Blocked Account on a daily basis), (ii) deposit, or
cause to be deposited, any Collections of Pool Receivables received by it into a
Blocked Account not later than one (1) Business Day after receipt thereof, (iii)
instruct or cause to be instructed all Excluded Obligors to make payments to
accounts other than to a Blocked Account and (iv) remove or cause to be removed
any funds other than Collections of Pool Receivables deposited in a Blocked
Account no later than one (1) Business Day after deposit therein (except in the
case of Collections of Specified Excluded Receivables and for the period of
ninety (90) days after the Closing Date, in which case no later than five (5)
Business Days after deposit therein). Each Blocked Account shall at all times be
subject to a Blocked Account Agreement.

 

(k)       Marking of Records. At its expense, the Seller shall mark or cause the
Servicer to mark the master data processing records with a systems message
relating to Pool Receivables and related Contracts, including with a legend, as
mutually agreed upon, evidencing the security interest of the Administrative
Agent (on behalf of itself and the other Secured Parties) with regard to such
Pool Receivables and related Contracts and directing all inquiries to the
Originator’s treasurer or manager of general credit for further details.

 

(l)       Separateness. The Seller hereby acknowledges that the Purchasers are
entering into the transactions contemplated by the Agreement in reliance upon
the Seller’s identity as a separate legal entity from the Originator or any
Ingram Entity (as defined below). Therefore, from and after the date of
execution and delivery of this Agreement, the Seller shall take all reasonable
steps including all steps that the Administrative Agent or a Purchaser Agent may
from time to time reasonably request to maintain the Seller’s identity as a
separate legal entity and to make it manifest to third parties that the Seller
is an entity with assets and liabilities distinct from those of the Originator,
its Affiliates (other than the Seller) (each of the Originator, its Affiliates
(other than the Seller) shall be referred to herein as a “Ingram Entity”), and
not just a division of any Ingram Entity. Without limiting the generality of the
foregoing and in addition to and consistent with the covenant set forth in
clause (a) above, the Seller shall:

 

(i)       compensate all consultants and agents directly or indirectly through
reimbursement by Ingram, from the Seller’s bank accounts, for services provided
to the Seller by such consultants and agents and, to the extent any consultant
or agent of the Seller is also a consultant or agent of any Ingram Entity,
allocate the compensation of such employee, consultant or agent between the
Seller and such Ingram Entity on a basis which reflects the services rendered to
the Seller and such Ingram Entity;

 

IV-4

 

(ii)       maintain office space separate and apart from the offices of the
Originator or any other Ingram Entity through which the Seller’s business will
be conducted;

 

(iii)       allocate all overhead expenses (including telephone and other
utility charges) which are not reflected in the Servicing Fee for items shared
between the Seller and any Ingram Entity on the basis of actual use to the
extent practicable and, to the extent such allocation is not practicable, on a
basis reasonably related to actual use or the value of services rendered;

 

(iv)       (A) at least one member of the board of directors of the Seller shall
at all times be an Independent Director reasonably acceptable to the
Administrative Agent (such acceptability of any Independent Director appointed
after the date hereof must be evidenced in writing signed by the Administrative
Agent; provided that any Independent Director that is employed by Global
Securitization Services, LLC for the purpose of providing director services to
special purpose entities and that meets the other requirements of an Independent
Director set forth herein shall be deemed acceptable to the Administrative
Agent) and (B) none of the Seller, the Servicer, the Originator, any of the
Seller’s directors or officers or any of their respective Affiliates shall
remove any Independent Director or replace any Independent Director (other than
a replacement by an individual employed by Global Securitization Services, LLC
for the purpose of providing director services to special purpose entities and
who otherwise meets the other requirements of an Independent Director set forth
herein), in each case without the prior written consent of the Administrative
Agent and the Majority Purchasers (not to be unreasonably withheld);

 

(v)       ensure that all corporate actions are duly authorized;

 

(vi)       maintain the Seller’s books and records separate from those of any
Ingram Entity;

 

(vii)       prepare its financial statements separately from those of other
Ingram Entities, not make statements or disclosures, prepare any financial
statements or in any other respect account for or treat the transactions
contemplated by the Receivables Sale Agreement (including for accounting and
reporting purposes) in any manner other than (i) with respect to each Purchase
of each Pool Receivable and other Related Security effected pursuant to the
Receivables Sale Agreement, as a true sale and absolute assignment of the title
to and sole record and beneficial ownership interest of the Pool Receivables and
other Related Security by the Originators to the Seller and (ii) with respect to
each contribution of Pool Receivables and other Related Security thereunder, as
an increase in the stated capital of the Seller; provided, however, that this
clause (vii) shall not apply for any tax or tax accounting purposes.;

 

(viii)       except as herein specifically otherwise provided, not commingle
funds or other assets of the Seller with those of any Ingram Entity and not

 

IV-5

 

maintain bank accounts or other depository accounts to which any Ingram Entity
is an account party, into which any Ingram Entity makes deposits or from which
any Ingram Entity has the power to make withdrawals;

 

(ix)       not permit any Ingram Entity to pay any of the Seller’s
administrative costs and` expenses (except pursuant to allocation arrangements
that comply with the requirements of subclause (i) and (iii) of this
clause (l));

 

(x)       [Reserved];

 

(xi)       comply in all material respects with the factual assumptions relating
to the Seller set forth in the opinion(s) rendered by Davis, Polk & Wardwell LLP
on the Closing Date, pursuant to Section 1(l) of Exhibit II relating to true
sale and non-consolidation matters;

 

(xii)       compensate its Independent Director in accordance with the Services
and Indemnity Agreement;

 

(xiii)       not amend its certificate of incorporation or by-laws without the
prior written consent of the Administrative Agent such consent not to be
unreasonably withheld or delayed;

 

(xiv)       ensure that no Independent Director shall at any time serve as a
trustee in bankruptcy for the Seller, the Servicer, the Originator or any of
their respective Affiliates; and

 

(xv)       provide in its certificate of incorporation or by-laws that the
directors of the Seller shall not approve, or take any other action to cause the
filing of, a voluntary bankruptcy petition with respect to the Seller unless
each Independent Director shall approve the taking of such action in writing
prior to the taking of such action.

 

(m)       Net Worth. At all times, the Seller will have a tangible net worth of
at least the Required Capital Amount as determined in accordance with GAAP.

 

(n)       Consideration. With respect to each Receivable sold by the Originator
to the Seller, the Seller will pay to the Originator reasonably equivalent value
in consideration of the transfer of such Receivable.

 

(o)       Other Agreements. The Seller will not (i) enter into or be a party to
any agreement or instrument other than this Agreement, the Receivables Sale
Agreement, the Wilmington Trust Service Agreement, the Services and Indemnity
Agreement, the Delaware Affiliated Finance Company License and other documents
or instruments contemplated thereby or (ii) amend, modify or waive any provision
in any thereof, or give any approval or consent or permission provided for in
any thereof (other than as permitted in Section 6.1).

 

IV-6

 

(p)       No Other Business, Merger or Debt. The Seller will not (i) engage in
any business or enterprise or enter into any transaction other than as
contemplated by the Transaction Documents, (ii) consolidate or merge with or
into, or sell, lease or transfer all or substantially all of its assets to, any
other Person or (iii) form or create any Subsidiary. Except as required by law
or as a result of operation of law, the Seller shall not create, incur, assume
or permit to exist any Debt, other than (A) Debt of the Borrower to any Affected
Party, Indemnified Person, the Servicer or any other Person under or expressly
permitted by the Transaction Documents, (B) Debt arising under the Subordinated
Note, (C) Debt arising under the Wilmington Trust Service Agreement, the
Services and Indemnity Agreement or the Delaware Affiliated Finance Company
License, (D) endorser liability in connection with the endorsement of negotiable
instruments for deposit or collection in the ordinary course of business, and
(E) liabilities or obligations for services supplied or furnished to the Seller
in an amount not to exceed $100,000 at any time outstanding.

 

(q)       Certificate of Incorporation and By-Laws. The Seller will not amend
its certificate of incorporation or by-laws other than in compliance with the
terms hereof.

 

(r)       Reporting Requirements. The Seller will provide to the Administrative
Agent and each Purchaser Agent the following:

 

(i)       as soon as possible and in any event within two (2) Business Days
after becoming aware of the occurrence of each Termination Event or Unmatured
Termination Event, a statement of a financial officer of the Seller setting
forth details of such Termination Event or Unmatured Termination Event and the
action that the Seller has taken and proposes to take with respect thereto;

 

(ii)       at least thirty (30) days prior to any change in the Seller’s name or
any other change requiring the amendment of UCC financing statements, a notice
setting forth such changes and the effective date thereof;

 

(iii)       for the first three (3) quarters of each fiscal year of the Seller,
unaudited quarterly within sixty (60) days of the end of the related quarter and
audited annual financial statements of the Seller within ninety (90) days of the
end of the Seller’s fiscal year; provided that the requirement to provide
audited annual financial statements will be waived if (A) the Seller provides
the Administrative Agent and the Purchaser Agents with its unaudited
non-consolidated financial statements, prepared in conformity with GAAP (subject
to the absence of footnotes and year-end adjustments), which financial
statements shall include, at a minimum, the non-consolidated balance sheet and a
statement of income of the Seller and (B) the Seller is included in the
consolidated financial statements of Ingram required to be delivered pursuant to
Section 2(k) of this Exhibit IV;

 

IV-7

 

(iv)       promptly after the Seller obtains knowledge thereof, notice of any
Litigation which may exist at any time between the Seller and any Governmental
Authority or relating to any Transaction Document;

 

(v)       promptly and in any event within five (5) Business Days after the
occurrence thereof, notice of any event which is reasonably likely to have a
Material Adverse Effect; and

 

(vi)       promptly after receipt thereof, any notices the Seller receives from
the Originator or the Servicer under the Receivables Sale Agreement.

 

(s)       Payment, Performance and Discharge of Obligations.

 

(i)       Subject to clause (ii) below, the Seller shall pay, perform and
discharge or cause to be paid, performed and discharged promptly all charges and
claims payable by it before any thereof shall become past due.

 

(ii)       The Seller may in good faith contest, by appropriate proceedings, the
validity or amount of any charges or claims described in clause (i) above;
provided, that adequate reserves with respect to such contest are maintained on
the books of the Seller, in accordance with GAAP.

 

(t)       Limited Payments. The Seller will not make any cash payment to or
otherwise transfer any funds to any of its Affiliates except for (i) payments of
the purchase price under the Receivables Sale Agreement, (ii) repayments of
amounts owed under the Subordinated Note in accordance with the terms thereof,
(iii) distributions, which are declared by the Seller’s board of directors in
accordance with all Laws relating to corporate formalities, (iv) the Servicing
Fee or (v) the return of funds other than Collections of Pool Receivables
deposited in Blocked Accounts; provided that the Seller shall not make any such
payment under this subsection (t) at any time with the funds which are required
to be set aside for the benefit of, or otherwise to be distributed to, a
Purchaser, a Purchaser Agent, the Administrative Agent or any other Indemnified
Party or Affected Person pursuant to Section 1.4(b) or Section 1.4(d); provided
further, that the Seller shall not make any payment under this subsection (t)
(other than the Servicing Fee) if after giving effect to such payment a
Termination Event or Unmatured Termination Event would exist or otherwise result
therefrom.

 

(u)       [Reserved]

 

(v)       Negative Pledge of Subordinated Notes. Create, or permit to be
created, any Adverse Claims with respect to the Subordinated Note (including any
payment or distribution in connection therewith), unless the holder(s) of such
Adverse Claim(s) shall have entered into an intercreditor agreement with the
Administrative Agent, each Purchaser Agent and each Purchaser in form and
substance satisfactory to the Administrative Agent, and each Purchaser Agent.

 

IV-8

 

(w)       Sanctions. The Seller will not, directly or indirectly, use the
proceeds of Purchases or Reinvestments, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person, or in any
country or territory that, at the time of such funding, is, or whose government
is, the subject of Sanctions, except to the extent permissible for a Person
required to comply with Sanctions, or (ii) in any other manner that would result
in a violation of Sanctions or Anti-Corruption Laws by any Person (including any
Person participating in the Purchases or Reinvestments, whether as underwriter,
advisor, investor or otherwise).

 

2.       Covenants of the Servicer. Until the Final Payout Date:

 

(a)       Compliance with Laws, Etc. The Servicer shall comply in all respects
with all applicable Laws, and preserve and maintain its corporate existence,
rights, franchises, qualifications, and privileges except to the extent that the
failure so to comply with such Laws or the failure so to preserve and maintain
such existence, rights, franchises, qualifications, and privileges could not
reasonably be expected to have a Material Adverse Effect.

 

(b)       Records. The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all Records necessary or advisable for
the collection of all Pool Receivables (including records adequate to permit the
daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).

 

(c)       Performance and Compliance with Contracts and Credit and Collection
Policy. The Servicer shall, at its expense, timely and fully perform and comply
in all material respects with all provisions, covenants and other promises
required to be observed by the Servicer under the Contracts related to the Pool
Receivables, and timely and fully comply in all material respects with the
Credit and Collection Policy with regard to each Pool Receivable and the related
Contract.

 

(d)       Security Interest, Etc. The Servicer shall, at its expense, take all
action necessary or reasonably requested by the Administrative Agent to
establish and maintain a first priority perfected security interest in the Pool
Assets, in each case free and clear of any Adverse Claim, in favor of the
Administrative Agent (on behalf of itself and the other Secured Parties),
including taking such action to perfect, protect or more fully evidence the
interest of the Administrative Agent (on behalf of itself and the other Secured
Parties) under this Agreement as a Purchaser Agent or the Administrative Agent,
may reasonably request.

 

(e)       Extension or Amendment of Pool Receivables. Except as provided in
Section 4.2, the Servicer shall not extend the maturity or adjust the
Outstanding Balance or otherwise modify the terms of any Pool Receivable, or
amend, modify or waive any term or condition of any related Contract.

 

IV-9

 

(f)       Audits. (i) The Servicer shall, from time to time during its regular
business hours as reasonably requested by the Administrative Agent, permit the
Administrative Agent, or its agents or representatives, (at the Servicer’s
expense once each year and at any time when a Termination Event or Unmatured
Termination Event exists) (A) to examine and make copies of and abstracts from
all books, records and documents (including, computer tapes and disks) in the
possession or under the control of the Servicer relating to Pool Receivables and
the Related Security, including, the related Contracts, and (B) to visit the
offices and properties of the Servicer for the purpose of examining such
materials described in clause (i)(A) above, and to discuss matters relating to
Pool Receivables and the Related Security or the Servicer’s performance
hereunder or under the Contracts with any of the officers of the Seller or the
Servicer, employees of the Servicer having senior servicing positions, or agents
or contractors of the Servicer having knowledge of such matters; and (ii)
without limiting the provisions of clause (i) above, from time to time during
regular business hours as reasonably requested by the Administrative Agent,
permit certified public accountants or other auditors acceptable to the
Administrative Agent to conduct (at the Servicer’s expense (not to exceed
$200,000 per year when added to expenses incurred or reimbursed by the Seller
pursuant to Section 1(h) of this Exhibit IV and Section 5.1(h) of the
Receivables Sale Agreement so long as no Termination Event or Unmatured
Termination Event exists, otherwise such expenses shall not be so limited) once
each year or if a Termination Event or Unmatured Termination Event has occurred)
a review of its books and records with respect to the Pool Receivables. Subject
to the limitations specified in the immediately preceding sentences, the
Administrative Agent, or its agents and representatives, may (and the
Administrative Agent (or such other Person who may be designated from time to
time by the Required Purchasers) shall, upon the request of the Required
Purchasers) conduct a review of the type described hereinabove whenever the
Required Purchasers or the Administrative Agent, as the case may be, in its and
their reasonable judgment, deem such review appropriate.

 

(g)       Change in Blocked Account Banks, Blocked Accounts and Payment
Instructions to Obligors. The Servicer shall not add or terminate any bank as a
Blocked Account Bank or any account as a Blocked Account (or any related post
office box) from those listed in Schedule II to the Agreement, or make any
change in its instructions to Obligors regarding payments to be made to the
Servicer or the Originator or payments to be made to any Blocked Account (or
related post office box), unless the Administrative Agent shall have consented
prior thereto in writing and the Administrative Agent shall have received copies
of all agreements and documents (including Blocked Account Agreements) that it
may request in connection therewith. Notwithstanding the foregoing, the Servicer
may from time to time add Blocked Accounts at a domestic office of any
commercial bank that has a short term debt rating of at least “A-1” by S&P or
“P-1” by Moody’s and is reasonably acceptable to the Administrative Agent and
the Seller (such consent not to be unreasonably withheld) so long as in
connection therewith the Servicer delivers to the Administrative Agent a fully
executed Blocked Account Agreement with such commercial bank.

 

IV-10

 

(h)       Deposits to Blocked Accounts. The Servicer shall (i) instruct all
Obligors (other than Excluded Obligors) to make payments of all Pool Receivables
to one or more Blocked Accounts or to post office boxes or lock-boxes to which
only Blocked Account Banks have access (and shall instruct the Blocked Account
Banks to cause all items and amounts relating to such Pool Receivables received
in such post office boxes or lock-boxes to be removed and deposited into a
Blocked Account on a daily basis), (ii) deposit, or cause to be deposited, any
Collections of Pool Receivables received by it into Blocked Accounts not later
than one (1) Business Day after receipt thereof. Each Blocked Account shall at
all times be subject to a Blocked Account Agreement, (iii) instruct or cause to
be instructed all Excluded Obligors to make payments other than to a Blocked
Account and (iv) remove or cause to be removed any funds other than Collections
of Pool Receivables deposited in a Blocked Account no later than one (1)
Business Day after deposit therein (except in the case of Collections of
Specified Excluded Receivables and for the period of ninety (90) days after the
Closing Date, in which case no later than five (5) Business Days after deposit
therein). Each Blocked Account shall at all times be subject to a Blocked
Account Agreement.

 

(i)       Marking of Records. At its expense, the Servicer shall mark the master
data processing records with a systems message relating to Pool Receivables and
related Contracts, including with a legend, as mutually agreed upon, evidencing
the security interest of the Administrative Agent (on behalf of itself and the
other Secured Parties) with regard to such Pool Receivables and related
Contracts in accordance with this Agreement.

 

(j)       Merger, Sale of Assets. The Servicer shall not:

 

(i)       be a party to any merger or consolidation, except that, so long as no
Termination Event has occurred or would occur immediately after giving effect
thereto or would result therefrom, the Servicer may merge with any other Person,
provided that the Servicer is the survivor of such merger; or

 

(ii)       sell, lease, transfer or otherwise dispose of assets constituting all
or substantially all of the assets of such Originator and its consolidated
Subsidiaries (taken as a whole) other than the assignments and transfers
contemplated by the Transaction Documents, to another Person, or liquidate or
dissolve.

 

(k)       Reporting Requirements. The Servicer will provide to the
Administrative Agent and each Purchaser Agent (in multiple copies, if requested
by the Administrative Agent or such Purchaser Agent) the following:

 

(i)       promptly after filing, copies of each Form 10-K, Form 10-Q, and Form
8-K (or any respective successor forms) filed with the SEC (or any successor
authority) or any national securities exchange and to the extent not disclosed
in such Forms 10-K, Forms 10-Q, and Forms 8-K (or respective successor forms)
for the applicable period, copies of the following financial statements,
reports, notices and information: (A) within ninety (90) days after the

 

IV-11

 

end of Ingram’s fiscal year, a copy of the annual audit report of Ingram and its
Consolidated Subsidiaries and (B) within sixty (60) days after the end of each
of the first three fiscal periods, a copy of the unaudited consolidated
financial statements of Ingram and its Consolidated Subsidiaries; provided that
Ingram shall be deemed to have provided all such forms, financial statements or
reports on the date on which such forms, financial statements or reports are
posted (or a link thereto is provided) on Ingram’s website on the Internet at
http://www.ingrammicro.com/ or the SEC’s website on the Internet at
www.sec.gov/edgar/searchedgar/webusers.htm;

 

(ii)       promptly after the filing thereof, copies of any registration
statements (other than the exhibits thereto and excluding any registration
statement on Form S-8 and any other registration statement relating exclusively
to stock, bonus, option, 401(k) and other similar plans for officers, directors,
and employees of Ingram or any of its Subsidiaries); provided that Ingram shall
be deemed to have provided all such registration statements on the date on which
such registration statements are posted (or a link thereto is provided) on
Ingram’s website on the Internet at http://www.ingrammicro.com/ or the SEC’s
website on the Internet at www.sec.gov/edgar/searchedgar/webusers.htm;

 

(iii)       (A) on the Business Day immediately preceding each Purchase Date
(other than in connection with a Reinvestment) or in any event on the second
Business Day of every calendar week if Ingram’s Debt Rating falls to or below
“BB+” by S&P or “Ba2” by Moody’s, an Interim Receivables Report for the period
from and excluding the last reporting day of the most recent Interim Receivables
Report or Monthly Receivables Report through but including the Business Day
immediately preceding the date of such Interim Receivables Report, (B) on the
10th of every month (or the next succeeding Business Day if such day is not a
Business Day), a Monthly Receivables Report for the immediately preceding
Collection Period, and (C) on every Business Day, if a Termination Event has
occurred or if Ingram’s Debt Rating falls to or below “BB-” by S&P or “Ba3” by
Moody’s, an Interim Receivables Report unless the Aggregate Capital, Aggregate
Yield, all Program Fees and other Fees and any other amounts then due and
payable by the Seller and the Servicer to each Purchaser Group, the
Administrative Agent or any other Indemnified Party or Affected Person
hereunder, have been paid in full. Each delivery of a Monthly Receivables Report
and Interim Receivables Report shall be deemed a certification by the Servicer
and the Seller that at the time of such delivery no event has occurred or is
continuing which constitutes a Termination Event or an Unmatured Termination
Event (other than an Unmatured Termination Event which is described as such in
such report or a prior written notice delivered to the Administrative Agent);

 

(iv)       as soon as possible and in any event within two (2) Business Days
after becoming aware of the occurrence of a Termination Event or an Unmatured
Termination Event, a statement of a financial officer or the general counsel of
the Servicer setting forth details of such Termination Event or Unmatured

 

IV-12

 

Termination Event and the action that the Servicer has taken and proposes to
take with respect thereto;

 

(v)       promptly (and in any case within two (2) Business Days) upon becoming
aware of the institution of any steps by the Servicer or any other Person to
terminate any Pension Plan other than pursuant to Section 4041(b) of ERISA, or
the failure to make a required contribution to any Pension Plan if such failure
is sufficient to give rise to a lien under Section 430(k) of the Code or Section
303(k) of ERISA, or the taking of any action with respect to a Pension Plan
which could result in the requirement that the Servicer or any ERISA Affiliate
furnish a bond or other security to the Pension Benefit Guaranty Corporation or
such Pension Plan, or the occurrence of any other event with respect to any
Pension Plan which, in any such case, results in, or would reasonably be
expected to result in, a Material Adverse Effect, notice thereof and copies of
all documentation relating thereto;

 

(vi)       such other information respecting the Pool Receivables or the
condition or operations, financial or otherwise, of the Servicer or any of its
Affiliates as the Administrative Agent or a Purchaser Agent may from time to
time reasonably request with respect to the transactions contemplated under the
Transaction Documents, the Pool Receivables or the condition, operations,
financial or otherwise of the Servicer, the Sub-Servicer, the Seller, Ingram or
any other Originator;

 

(vii)       from time to time as reasonably requested by the Purchasers, and at
the sole expense of the Servicer, an Agreed Upon Procedures Report performed by
Protiviti or such other accountant to which the Administrative Agent (with the
consent of the Purchasers, such consent not be unreasonably withheld) has
provided its prior written consent;

 

(viii)       promptly after the occurrence thereof, notice of any event which is
reasonably likely to have a Material Adverse Effect; and

 

(ix)       contemporaneously with the Seller’s delivery of its financial
statements pursuant to clause (r)(iii) of Exhibit IV, a compliance certificate
signed by the Servicer’s chief financial officer, treasurer or other financial
officer showing a calculation of the financial covenants described in clause (j)
of Exhibit V and such other information respecting the Pool Receivables or the
condition or operations, financial or otherwise, of the Seller, the Servicer,
any Sub-Servicer or the Originator as the Administrative Agent or a Purchaser
Agent may from time to time reasonably request.

 

(l)       Separateness. The Servicer shall comply in all material respects with
the factual assumptions relating to the Servicer set forth in the in the
opinion(s) rendered by Davis, Polk & Wardwell LLP on the Closing Date, pursuant
to Section 1(l) of Exhibit II relating to true sale and non-consolidation
matters.

 

IV-13

 

(m)       Change in Business or Credit and Collection Policy. The Servicer shall
not (i) make any material change in the character of its business or (ii) make
any change in the Credit and Collection Policy, unless (x) such change would not
and could not reasonably be expected to, individually or in the aggregate,
materially adversely affect the validity, enforceability or collectibility of
any portion of the Pool Receivables or materially adversely affect the
interests, rights or remedies of any Secured Party under this Agreement or any
other Transaction Document or with respect to any portion of the Pool
Receivables or (y) the Administrative Agent consented to such change in writing
(such consent not to be unreasonably withheld).

 

(n)       Inventory Repurchase and Floorplan Agreements. The Servicer hereby
agrees that it shall deliver or cause to be delivered to the Administrative
Agent, no later than 90 days after the date hereof (or such later date as may be
agreed by the Administrative Agent) a certified copy of each material inventory
repurchase or floorplan agreement to which the Servicer is a party or is bound
by.

 

IV-14

 

EXHIBIT V

TERMINATION EVENTS

 

Each of the following shall be a “Termination Event”:

 

(a)       The Seller, the Servicer or the Originator shall fail to remit when
required any payment of Capital (which for the Originator means amounts payable
in connection with Deemed Collections under the Receivables Sale Agreement)
required under this Agreement or any other Transaction Document and such failure
to make such payment shall continue for one (1) Business Day; or

 

(b)       The Seller, the Servicer or the Originator shall fail to remit when
required any payment of Yield, Fees or any other payment (other than payment of
Capital) required under this Agreement or any other Transaction Document and
such failure to make such payment shall continue for five (5) Business Days; or

 

(c)       (i) Any representation or warranty made or deemed made by the
Originator, the Seller or the Servicer pursuant to clauses (a), (g), (k), (u),
(v), (x) and (aa) of Section 1 of Exhibit III or clause (o) of Section 2 of
Exhibit III shall prove to have been incorrect or untrue in any respect when
made or deemed made; (ii) any representation or warranty made or deemed made by
the Originator, the Seller or the Servicer (or any of their respective officers)
pursuant to clauses (h) and (o) of Section 1 of Exhibit III or clauses (g) and
(l) of Section 2 of Exhibit III or any information or report delivered by the
Seller or the Servicer pursuant to this Agreement shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered (or to the extent such representation and warranty shall be qualified
by materiality or by reference to a “material adverse effect” standard, such
representation or warranty shall be untrue in any respect), unless such
representation or warranty is capable of being remedied and the Originator, the
Seller or the Servicer, as applicable, shall have remedied such incorrect or
untrue representation and warranty within one (1) Business Day after becoming
aware of such failure; or (iii) any other representation or warranty made or
deemed made by the Originator, the Seller or the Servicer under or in connection
with this Agreement or a Transaction Document to which they are a party shall
prove to have been incorrect or untrue in any material respect when made or
deemed made (or to the extent such representation and warranty shall be
qualified by materiality or by reference to a “material adverse effect”
standard, such representation or warranty shall be untrue in any respect),
unless such representation or warranty is capable of being remedied and the
Originator, the Seller or the Servicer, as applicable, shall have remedied such
incorrect or untrue representation and warranty within five (5) Business Days;
provided that a Termination Event shall not occur in connection with a breach of
any of the representations referred to in Section 1.4(e)(ii) and Sections 1(h)
and 2(g) of Exhibit III (solely to the extent any such breach would also give
rise to a Deemed Collection pursuant to Section 1.4(e)(ii)) if either (i) the
aggregate of the Receivables Interest does not exceed 100% after a recalculation
of the Receivables Interests excluding the related Receivable or Receivables
from the Net Receivables Balance or

 

V-1

 

(ii) the aggregate of the Receivables Interest does not exceed 100% after
recalculation of the Receivables Interest excluding such Receivable or
Receivables from the Net Receivable Balance and the payments required to be made
hereunder in connection with such exclusion have been made; or

 

(d)       (i) The Servicer or the Seller shall fail to perform or observe any
other term, covenant or agreement contained in clauses (a), (b), (d), (e),
(g)(i), (i), (o)(ii), (p), (q), (r)(i), (t) or (w) of Section 1 of Exhibit IV
and clauses (a), (d), (g) or (k)(iv) of Section 2 of Exhibit IV; (ii) the
Servicer or the Seller shall fail to perform or observe any term, covenant or
agreement contained in clause (j)(i) of Section 1 of Exhibit IV and clause
(h)(i) of Section 2 of Exhibit IV, unless the aggregate Outstanding Balance of
Pool Receivables (other than Foreign Obligor Receivables on and after the
Foreign Obligor Receivable Inclusion Date but prior to the Foreign Obligor
Receivable Eligibility Date) of the affected Obligor is less than $5,000,000 and
the Servicer or the Seller, as applicable, shall remedy such failure within two
(2) Business Days after becoming aware of such failure; (iii) the Servicer or
the Seller shall fail to perform or observe any term, covenant or agreement
contained in clause (j)(ii) of Section 1 of Exhibit IV and clause (h)(ii) of
Section 2 of Exhibit IV, unless the aggregate amount of Collections not
deposited in accordance therewith is less than $5,000,000 and the Servicer or
the Seller, as applicable, shall remedy such failure within two (2) Business
Days after becoming aware of such failure; (iv) the Servicer or the Seller shall
fail to perform or observe any term, covenant or agreement contained in the last
sentence of Section 1.4(a), Section 4.2(b), clause (j)(iv) of Section 1 of
Exhibit IV and clause (h)(iv) of Section 2 of Exhibit IV, unless the Servicer or
the Seller shall remedy such failure within the earlier of (A) two (2) Business
Days after becoming aware of such failure and (B) five (5) Business Days after
such failure has occurred; (v) the Servicer shall fail to deliver an Interim
Receivables Report when due daily pursuant to clause (k)(iii)(C) of Section 2 of
Exhibit IV and such failure shall remain unremedied for one (1) Business Day
(limited to one such failure per Collection Period); (vi) the Servicer shall
fail to deliver any report pursuant to clause (k)(iii)(A) or (k)(iii)(B) of
Section 2 of Exhibit IV and such failure shall remain unremedied for one (1)
Business Day; (vii) the Servicer or the Seller shall fail to perform or observe
any other term, covenant or agreement contained in clause (c) of Section 1 of
Exhibit IV and clause (c) of Section 2 of Exhibit IV and such failure shall
remain unremedied for three (3) Business Days; and (viii) the Servicer or the
Seller shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Transaction Document to which it is a
party on its part to be performed or observed and any such failure shall remain
unremedied for ten (10) days after receiving notice or becoming aware of such
failure; or

 

(e)       A default shall occur in respect of any Debt of the Servicer or
Originator in excess of $100,000,000, and such Debt shall be declared to be (or
shall automatically become) due and payable, or required to be prepaid,
redeemed, purchased or defeased, or an offer to repay, redeem, purchase or
defease such Debt shall be required to be made, in each case before the stated
maturity thereof; or

 

V-2

 

(f)       This Agreement or any Purchase or any Reinvestment pursuant to this
Agreement shall for any reason (other than pursuant to the terms hereof) cease
to create, or the Receivables Interest shall for any reason cease to be a valid
and perfected first priority security interest in favor of the Administrative
Agent (on behalf of itself and the other Secured Parties) to the extent of the
Receivables Interest, or security interest, in any portion of the Pool Assets,
free and clear of any Adverse Claim (other than as a result of the filing by the
Administrative Agent, any Purchaser Agent or any Purchaser of UCC-3 termination
statement with respect to the Pool Assets); or

 

(g)       The Seller, the Servicer or the Originator or any of their
Subsidiaries shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any Insolvency Proceeding
shall be instituted by or against the Seller, the Servicer or the Originator or
any of their Subsidiaries and, in the case of an involuntary Insolvency
Proceeding with respect to the Servicer or the Originator, such event shall not
be dismissed, bonded or discharged for sixty (60) days; or

 

(h)       At any time (i) the average of the Default Ratios of the three most
recently ended Collection Periods shall exceed 2.00% or (ii) the average of the
Dilution Ratios of the three most recently ended Collection Periods shall exceed
7.50% or (iii) the average of the Delinquency Ratios of the three most recently
ended Collection Periods shall exceed 3.00% or (iv) the average of the
Loss-to-Liquidation Ratios of the three most recently ended Collection Periods
shall exceed 0.75%; or

 

(i)       The Receivables Interest shall exceed l00% and such circumstance shall
not have been remedied within one (1) Business Day; or

 

(j)       Any of the following shall occur;

 

(i)       The ratio of (A) “Consolidated EBITDA” for any period of four
consecutive “Fiscal Periods” to (B) “Consolidated Interest Charges” for such
period shall be less than 4.0 to 1.0 (in each case as defined in the Credit
Agreement as attached hereto as Annex K or as the same may be amended from time
to time with the consent of the Administrative Agent and the Majority
Purchasers);

 

(ii)       The “Leverage Ratio” (as defined in the Credit Agreement as attached
hereto as Annex K or as the same may be amended from time to time with the
consent of the Administrative Agent and the Majority Purchasers) shall exceed
3.80 to 1.0;

 

(iii)       The ratio of “Consolidated Liabilities” to “Consolidated Assets” of
Ingram on the last day of any “Fiscal Period” shall be greater than or equal to
0.8 (in each case as defined in the Credit Agreement as attached hereto as Annex
K or as the same may be amended from time to time with the consent of the
Administrative Agent and the Majority Purchasers); and

 

V-3

 

(iv)       The “Consolidated Stockholders’ Equity” of Ingram on the last day of
any “Fiscal Period” (in each case as defined in the Credit Agreement as attached
hereto as Annex K or as the same may be amended from time to time with the
consent of the Administrative Agent and the Majority Purchasers) shall be less
than $2,000,000,000;

 

provided, that for purposes of calculating the preceding ratios the contribution
of any Subsidiary of Ingram acquired (to the extent the acquisition is treated
for accounting purposes as a purchase) during those four Fiscal Periods to
Consolidated EBITDA shall be calculated on a pro forma basis as if it had been a
Subsidiary of Ingram during all of those four Fiscal Periods; or

 

(k)       (i) A final judgment or order for the payment of money (other than the
Brazilian/ISS Judgment) (to the extent not bonded or covered by insurance to the
reasonable satisfaction of the Administrative Agent) in an aggregate amount
greater than the lesser of (A) 7.25% of the “Consolidated Tangible Net Worth”
(as defined in the Credit Agreement as attached hereto as Annex K and as the
same may be amended from time to time with the consent of the Administrative
Agent and the Majority Purchasers) of Ingram at the end of the most recently
ended fiscal quarter and (B) $100,000,000, shall be rendered against Ingram
and/or any of its Subsidiaries as a group or (ii) the Brazilian/ISS Judgment
shall be rendered in an amount in excess of the Maximum Brazilian/ISS Judgment
Amount, and, in each case, either (x) the same shall remain undischarged for a
period of thirty (30) consecutive days during which execution shall not be
effectively stayed (including by reason of pending appeal or otherwise) or (y)
any action shall be legally taken by a judgment creditor to levy upon assets or
properties of Ingram and/or any of its Subsidiaries as a group to enforce any
such judgment and no stay of enforcement (including by reason of pending appeal
or otherwise) shall be in effect; or

 

(l)       At any time, there shall be an occurrence of a Servicer Resignation
Event as defined in Section 4.1(c); or

 

(m)       A Change in Control shall occur; or

 

(n)       The Seller shall at any time cease to be a direct or indirect
wholly-owned Subsidiary of the Originator; or

 

(o)       A federal tax notice of a lien shall have been filed against the
Seller or attaching to any of the Pool Assets or any portion thereof unless
there shall have been delivered to the Administrative Agent proof of release of
such lien; or

 

(p)       (i) Institution of any steps by the Originator or any other Person to
terminate a Pension Plan if, as a result of such termination, the Originator or
any ERISA Affiliate could be required to make a contribution in excess of
$100,000,000 (or the equivalent thereof in any other currency), to such Pension
Plan; or could reasonably expect to incur a liability or obligation in excess of
$100,000,000 (or the equivalent thereof in any other currency), to such Pension
Plan; or

 

V-4

 

(ii) A contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a lien under Section 430(k) of the Code or 303(k) of ERISA.

 

(q)       The average Days Sales Outstanding for the three most recently ended
Collection Periods shall exceed sixty-five (65) days; or

 

(r)       A default shall occur in respect of any Debt of the Seller in excess
of $100,000; or

 

(s)       A final judgment or order for the payment of money (to the extent not
bonded or covered by insurance to the reasonable satisfaction of the
Administrative Agent) shall be rendered against the Seller in an aggregate
amount greater than $100,000; or

 

(t)       The amount of Capital and Yield owed by Seller in respect of the
Receivables Interest shall not have been paid in full by the Legal Final
Maturity Date; or

 

(u)       A Purchase Termination Event shall have occurred and be continuing.

 

V-5

 

EXHIBIT VI

SUPPLEMENTAL PERFECTION REPRESENTATIONS,
WARRANTIES AND COVENANTS

 

In addition to the representations, warranties and covenants contained in
Exhibit III and Exhibit IV hereof, the Seller and the Servicer, as applicable,
hereby makes the following additional representations, warranties and covenants:

 

1.       Pool Receivables; Blocked Accounts.

 

(a)       The Pool Receivables constitute “accounts” within the meaning of the
UCC.

 

(b)       Each Blocked Account constitutes a “deposit account” within the
meaning of the UCC.

 

2.       Creation of Security Interest. The Seller owns and has good and
marketable title to the Pool Receivables and Blocked Accounts (and the related
post office boxes or lock-boxes), free and clear of any Adverse Claim. The
Agreement creates a valid and continuing security interest (as defined in the
UCC) in the Pool Receivables and the Blocked Accounts (and the related post
office boxes or lock-boxes) in favor of the Administrative Agent (on behalf of
itself and the other Secured Parties), which security interest is prior to all
other Adverse Claims and is enforceable as such as against any creditors of and
purchasers from the Seller.

 

3.       Perfection.

 

(a)       The Seller has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable Law and entered into Blocked Account Agreements in order to perfect
the sale of the Pool Receivables from the Originator to the Seller pursuant to
the Receivables Sale Agreement and the security interest granted by the Seller
to the Administrative Agent (on behalf of itself and the other Secured Parties)
in the Pool Receivables hereunder.

 

(b)       With respect to all Blocked Accounts (and all related post office
boxes or lock-boxes), the Seller has delivered to the Administrative Agent (on
behalf of itself, the Purchaser Agents and the Purchasers), a fully executed
Blocked Account Agreement pursuant to which the applicable Blocked Account Bank
has agreed, following the occurrence of certain events specified therein, to
comply with all instructions given by the Administrative Agent with respect to
all funds on deposit in such Blocked Account (and all funds sent to the
respective post office box), without further consent by the Seller or the
Servicer.

 

4.       Priority.

 

(a)       Other than the transfer of the Pool Receivables by the Originator to
the Seller pursuant to the Receivables Sale Agreement and the grant of security
interest by the Seller to the Administrative Agent (on behalf of itself and the
other Secured

 

VI-1

 

Parties) in the Pool Receivables and Blocked Accounts (and the related post
office box) hereunder, neither the Seller nor the Originator has pledged,
assigned, sold, conveyed, or otherwise granted a security interest in any of the
Pool Receivables, Related Security, Collections or Blocked Accounts (and the
related post office box) to any other Person.

 

(b)       Neither the Seller nor the Originator has authorized, or is aware of,
any filing of any financing statement against the Seller or the Originator that
include a description of collateral covering the Pool Receivables, Related
Security, Collections or all other collateral pledged to the Administrative
Agent (on behalf of the Purchasers) pursuant to the Transaction Documents, other
than any financing statement filed pursuant to the Receivables Sale Agreement
and this Agreement or financing statements that have been validly terminated
prior to the date hereof.

 

(c)       The Seller is not aware of any judgment, ERISA or tax lien filings
against the Seller or against the Originator which could attach to the
Receivables of the Originator.

 

(d)       None of the Blocked Accounts (and the related post office boxes or
lock-boxes) are in the name of any Person other than the Seller or the
Administrative Agent. Neither the Seller, the Servicer or the Originator has
consented to any Blocked Account Bank’s complying with instructions of any
person other than the Administrative Agent.

 

5.       Survival of Supplemental Representations. Notwithstanding any other
provision of this Agreement or any other Transaction Document, the
representations contained in this Exhibit VI shall be continuing, and remain in
full force and effect until such time as the Aggregate Capital, Aggregate Yield,
all Program Fees and other Fees and any other amounts payable by the Seller, the
Originator and the Servicer to each Secured Party under the Transaction
Documents, have been paid in full and all other obligations of the Seller under
this Agreement or any other Transaction Documents (other than the Ancillary
Documents) have been fully performed.

 

6.       No Waiver. The parties to this Agreement: (i) shall not, without
obtaining a written confirmation of the then-current rating of the Notes of each
Conduit Purchaser by the Rating Agencies, waive any of the representations set
forth in this Exhibit VI; (ii) shall provide the Rating Agencies with prompt
written notice of any breach of any representations set forth in this Exhibit
VI, and (iii) shall not, without obtaining a written confirmation of the
then-current rating of the Notes of each Conduit Purchaser by the Rating
Agencies (as determined after any adjustment or withdrawal of the ratings
following notice of such breach) waive a breach of any of the representations
set forth in this Exhibit VI.

 

7.       Seller or Servicer to Maintain Perfection and Priority. The Seller or
the Servicer shall, from time to time take such action, or execute and deliver
such instruments (other than filing financing statements) as may be necessary or
such actions as are reasonably requested by the Administrative Agent or a
Purchaser Agent) to maintain and perfect, as a first-priority interest, the
Administrative Agent’s (on behalf of itself and the other Secured Parties)
security

 

VI-2

 

interest in the Pool Receivables, Related Security and Collections and all other
collateral pledged to the Administrative Agent (on behalf of itself and the
other Secured Parties) pursuant to the Transaction Documents. The Seller or the
Servicer shall, from time to time and within the time limits established by Law,
prepare and present to the Administrative Agent for the Administrative Agent’s
authorization and approval all financing statements, amendments, continuations
or initial financing statements in lieu of a continuation statement, or other
filings necessary to continue, maintain and perfect the Administrative Agent’s
(on behalf of itself and the other Secured Parties) security interest in the
Pool Receivables, Related Security and Collections, and all other collateral
pledged to the Administrative Agent (on behalf of itself and the other Secured
Parties) pursuant to the Transaction Documents as a first-priority interest. The
Administrative Agent’s approval of such filings shall authorize the Seller or
the Servicer to file such financing statements under the UCC without the
signature of the Seller, the Originator or the Administrative Agent where
allowed by applicable Law. Notwithstanding anything else in the Transaction
Documents to the contrary, none of the Seller, the Servicer or the Originator,
shall have any authority to file a termination, partial termination, release,
partial release or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements, without the prior written consent
of the Administrative Agent and the Majority Purchaser.

 

8.       Reaffirmation of Representations and Warranties. On the date of each
Purchase or Reinvestment hereunder, the Seller and the Servicer, by accepting
the proceeds of such Purchase or Reinvestment, shall be deemed to have certified
that all representations and warranties of the Seller and the Servicer, as
applicable, described in this Exhibit VI, as from time to time amended in
accordance with the terms hereof, are correct on and as of such day as though
made on and as of such day, except for representations and warranties which
apply as to an earlier date (in which case such representations and warranties
shall be true and correct as of such date).

 

VI-3

 

SCHEDULE I

 

CREDIT AND COLLECTION POLICY

 

As delivered to the Administrative Agent on April 26, 2010.

 

 

 

SCHEDULE II

BLOCKED ACCOUNT BANKS AND BLOCKED ACCOUNTS

 

Blocked Account Bank

 

Bank of America, N.A.



Blocked Account Support



Building D



Mail Code: CA4-704-06-37



Concord, CA 94520-2425

 

Blocked Account

 

Account Number: 9429282435

 

Lockboxes

 

Blocked Account Number Blocked Account Name Blocked Account Address 415034
Ingram Funding Inc.

P.O. Box 415034



Boston, MA 02241-5034



403590 Ingram Funding Inc.

P.O. Box 403590



Atlanta, GA 30384-3590



90341 Ingram Funding Inc.

90341 Collection Center Drive



Chicago, IL 60693



90350 Ingram Funding Inc.

90350 Collection Center Drive



Chicago, IL 60693



70087 Ingram Funding Inc.

File # 70087



Los Angeles, CA 90074-0087 



 

 

 

SCHEDULE III

TRADE NAMES

 

Ingram Funding Inc.

 

 

 

SCHEDULE IV

SPECIAL CONCENTRATION PERCENTAGES

 

None.

 

 

 

SCHEDULE V

OFFICES OF ORIGINATOR

 

3351 Michelson Drive, Suite 100



Irvine, CA 92612-0697

 

 

 

SCHEDULE VI

 

PURCHASER’S ACCOUNTS

 

LIBERTY STREET FUNDING LLC

 



Bank: The Bank of Nova Scotia - New York Agency ABA #: 026 – 002532 A/C#: 2158 –
13 Beneficiary: Liberty Street Funding LLC Ref: Ingram Funding



 

Victory Receivables Corporation

 



Bank: Bank of Tokyo-Mitsubishi UFJ, NY Branch ABA #: 026-009-632 A/C#:
310-051-428 Account Name: VRC Ref: Ingram Micro



 

REGENCY ASSETS LIMITED

 



Bank: HSBC Bank USA, New York SWIFT: MRMDUS33 ABA #: 021001088 Account Name: NY
Loan Agency A/C#: 713011777 Ref: Ingram Funding Inc.



 

WORKING CAPITAL MANAGEMENT CO., LP

 



Bank: Mizuho Bank, Ltd. / Mizuho Bank (USA) ABA #: 026004307 Account Name:
Working Capital Management Co., L.P. Account Number: H10-740-403018 Attn: David
Krafchik Telephone Number: 212-282-4998



 

 

 

SCHEDULE VII

 

SELLER’S ACCOUNTS

 



Name of Destination Bank:   Citizens Bank       ABA Number of Destination Bank:
  031-101-143       Account Name for Wire Transfers:   Ingram Funding Inc.      
Account Number for Wire:   8202534451       Other Instructions:   N/A      
Reference:   Ingram       Attention:   Nicole Brown                  




 

 

 

SCHEDULE VIII

 

[Intentionally Omitted]

 

.

 

 

 

SCHEDULE IX

 

INGRAM COMPETITORS

 

Tech Data Corporation



Synnex Corporation



Avnet, Inc.



Arrow Electronics, Inc.



Bell Microproducts Inc.



Westcon Group, Inc.



D&H Distributing Co.



ADI Electronics Inc.



Archbrook Laguna LLC



Petra Electronic Manufacturing, Inc.



ScanSource, Inc.



BlueStar Inc.



Digital China Holdings Limited



Redington Limited



Express Data Systems Inc



Intcomex Inc.



Esprinet S.p.A.



ALSO



Actebis

 

 



in each case, including its Subsidiaries and Affiliates

 

 

 

SCHEDULE X

 

FISCAL MONTHS

 

Fiscal Month-End Dates for Yrs. 2015, 2016, 2017 and 2018

 

[x-1.gif]

 

Schedule X-1

 

ANNEX A
to Receivables Purchase Agreement

 

FORM OF PURCHASE NOTICE

 

Dated as of [________ __, 201_]

 

The Bank of Nova Scotia, as Administrative Agent



250 Vesey Street, 23rd Floor



New York, New York 10281


 

[Each Purchaser Agent]





Ladies and Gentlemen:

 

Reference is hereby made to the Receivables Purchase Agreement, dated as of
April 26, 2010 (as amended, restated, supplemented or otherwise modified through
the date hereof, the “Receivables Purchase Agreement”), among Ingram Funding
Inc. (“Seller”), Ingram Micro Inc., as Servicer, the various Purchasers and
Purchaser Agents from time to time party thereto, and The Bank of Nova Scotia,
as Administrative Agent for each Purchaser Group (in such capacity, the
“Administrative Agent”). Capitalized terms used in this Purchase Notice and not
otherwise defined herein shall have the meanings assigned thereto in the
Receivables Purchase Agreement.

 

This letter constitutes a Purchase Notice pursuant to Section 1.2(a) of the
Receivables Purchase Agreement. Seller desires to sell an undivided percentage
ownership interest in a pool of receivables on ___________, [201_], for a
purchase price of $____________.2 Subsequent to this Purchase, and after giving
effect to the increase in the Aggregate Capital, the Receivables Interest will
be ___________%.

 

Seller hereby represents and warrants as of the date hereof, and as of the date
of Purchase, as follows:

 

(i) the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are true and correct on and as the date of such
Purchase as though made on and of such date (except for representations and
warranties which apply as to an earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date);

 

(ii) no event has occurred and is continuing, or would result from such
Purchase, that constitutes a Termination Event or an Unmatured Termination
Event;

 

(iii) the Aggregate Capital, after giving effect to such Purchase shall not be
greater than the Program Limit, and the Receivables Interest shall not exceed
100%; and

 

_______________ 

2 Such amount shall not be less than $250,000. 

 

Annex A-1



 

 

(iv) the Termination Date has not occurred.

 

 

 

Annex A-2

 

 

IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be
executed by its duly authorized officer as of the date first above written.

 



      INGRAM FUNDING INC.                                 By:          
Name Printed:             Title:                  



 



 

 

 

 

Annex A-3

 

 

ANNEX B



 

to Receivables Purchase Agreement

 

FORM OF PAYDOWN NOTICE

 

Dated as of [_____________ __, 201_]

 

Ingram Micro Inc.



3351 Michelson Drive, Suite 100



Irvine, CA 92612-0697

 

The Bank of Nova Scotia, as Administrative Agent



250 Vesey Street, 23rd Floor



New York, New York 10281

 

[Each other Purchaser Agent]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Receivables Purchase Agreement, dated as of
April 26, 2010 (as amended, restated, supplemented or otherwise modified through
the date hereof, the “Receivables Purchase Agreement”), among Ingram Funding
Inc., as Seller, Ingram Micro Inc., as Servicer, the various Purchasers and
Purchaser Agents from time to time party thereto, and The Bank of Nova Scotia,
as Administrative Agent for each Purchaser Group. Capitalized terms used in this
paydown notice and not otherwise defined herein shall have the meanings assigned
thereto in the Receivables Purchase Agreement.

 

This letter constitutes a paydown notice pursuant to Section 1.4(f)(i) of the
Receivables Purchase Agreement. The Seller desires to reduce the Aggregate
Capital [commencing on ____________, 201_3 by the application of $___________ of
Collections]4 [on ____________, 201__ by payment of $___________ in cash]5.

 

 

_______________

3 Notice must be given at least one (1) Business Day prior to the date of such
reduction for any reduction of the Aggregate Capital.

4 Use for a reduction through application of Collections pursuant to Section
1.4(f)(ii) of the Receivables Purchase Agreement.

5 Use for a reduction by a one-time payment of cash pursuant to Section
1.4(f)(iii) of the Receivables Purchase Agreement. 

 

 

 

Annex B-1



 

 

IN WITNESS WHEREOF, the undersigned has caused this paydown notice to be
executed by its duly authorized officer as of the date first above written.

 



      INGRAM FUNDING INC.                                 By:           Name:  
          Title:                  





 

 

Annex B-2





 

 

ANNEX C

 

FORM OF BLOCKED ACCOUNT AGREEMENT

 

Attached

 

 

 

 

Annex C-1





 

 

ANNEX D-1
to Receivables Purchase Agreement

 

FORM OF MONTHLY RECEIVABLES REPORT

 

Attached

 

 

 

 

 



Annex D-1-1



 

 

ANNEX D-2
to Receivables Purchase Agreement

 

FORM OF INTERIM RECEIVABLES REPORT

 

Attached

 

 

 



 



Annex D-2-1 

 

 

ANNEX E
to Receivables Purchase Agreement

 

FORM OF GENERAL CORPORATE OPINION

 

[See the opinion delivered on April 26, 2010]

 

 

 

 

 

 

Annex E-1

 

 

ANNEX F
to Receivables Purchase Agreement

 

FORM OF ENFORCEABILITY AND CHOICE OF LAW OPINION

 

[See the opinion delivered on April 26, 2010]

 

 

 

 

 

 

 

Annex F-1 

 

 

ANNEX G
to Receivables Purchase Agreement

 

FORM OF TRUE SALE OPINION

 

AND

 

NONCONSOLIDATION OPINION

 

[See the opinion delivered on April 26, 2010]

 

 

 

 

 

 

Annex G-1

 

 

ANNEX H
to Receivables Purchase Agreement

 

FORM OF PERFECTION AND PRIORITY OPINION

 

[See the opinion delivered on April 26, 2010]

 

 

 

 

 

Annex H-1

 

 

ANNEX I
Receivables Purchase Agreement

 

FORM OF ASSUMPTION AGREEMENT

 

Dated as of [__________ __, 201[_]

 

THIS ASSUMPTION AGREEMENT (this “AGREEMENT”), dated as of [______ __, 201[_], is
among Ingram Funding Inc. (the “Seller”), [________], as purchaser (the “[_____]
Conduit Purchaser”), [________], as the related Alternate Purchaser (the
“[______] Alternate Purchaser” and together with the Conduit Purchaser, the
“[_____] Purchasers”), and [________], as agent for the [_____] Purchasers (the
“[______] Purchaser Agent” and together with the [_____] Purchasers, the
“[_______] Purchaser Group”).

 

BACKGROUND

 

The Seller and various others are parties to that certain Receivables Purchase
Agreement dated as of April 26, 2010 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Receivables Purchase
Agreement”). Capitalized terms used and not otherwise defined herein have the
respective meaning assigned to such terms in the Receivables Purchase Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1. This letter constitutes an Assumption Agreement pursuant to Section
1.2(e) of the Receivables Purchase Agreement. The Seller desires [the [_____]
Purchasers] [the [______] Alternate Purchaser] to [become Purchasers under]
[increase its existing Maximum Purchase Amount under] the Receivables Purchase
Agreement and upon the terms and subject to the conditions set forth in the
Receivables Purchase Agreement, [the [________] Purchasers] [the [________]
Alternate Purchaser] agree[s] to [become Purchasers thereunder] [increase its
Maximum Purchase Amount to an amount equal to the amount set forth as the
“Maximum Purchase Amount” under its signature of such [______] Alternate
Purchaser hereto].

 

Seller hereby represents and warrants to the [________] Purchasers as of the
date hereof, as follows:

 

(i) the representations and warranties of the Seller contained in Exhibit III of
the Receivables Purchase Agreement are true and correct on and as of the date of
the date hereof as though made on and as of such date (except for
representations and warranties which apply as to an earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date);

 

(ii) no event has occurred and is continuing that constitutes a Termination
Event or an Unmatured Termination Event;

 

(iii) the Aggregate Capital, is not greater than the Program Limit, and the
Receivables Interest does not exceed 100%; and

 

 

 

 

Annex I-1

 

 

(iv) the Termination Date has not occurred.

 

SECTION 2. Upon execution and delivery of this Agreement by the Seller and [each
member of the [______] Purchaser Group], satisfaction of the other conditions
specified in Section 1.2(e) of the Receivables Purchase Agreement (including the
written consent of the Administrative Agent) and receipt by the Administrative
Agent and the Seller of counterparts of this Agreement (whether by facsimile or
otherwise) executed by each of the parties hereto, [the [_____] Purchasers shall
become a party to, and have the rights and obligations of Purchasers under, the
Receivables Purchase Agreement with a Maximum Purchase Amount in an amount equal
to the amount set forth as the “Maximum Purchase Amount” under the signature of
the [_______] Alternate Purchaser hereto] [the [_____] Alternate Purchaser shall
increase its Maximum Purchase Amount to the amount set forth as the “Maximum
Purchase Amount” under its signature hereto].

 

SECTION 3. Each of the parties hereto agrees, for the benefit of the holders of
the privately or publicly placed indebtedness for borrowed money of (i) any
Conduit Purchaser (other than the Regency Conduit Purchaser), not, prior to the
date that is one (1) year and one (1) day after the payment in full of all
privately or publicly placed indebtedness for borrowed money of any such Conduit
Purchaser outstanding, to acquiesce, petition or otherwise, directly or
indirectly, invoke, or cause any Conduit Purchaser to invoke an Insolvency
Proceeding by or against any such Conduit Purchaser and (ii) the Regency Conduit
Purchaser, not, prior to the date which is two (2) years and one (1) day after
the payment in full of all privately or publicly placed indebtedness for
borrowed money of the Regency Conduit Purchaser outstanding, to (x) acquiesce,
petition or otherwise, directly or indirectly, invoke, or cause any Conduit
Purchaser to invoke an Insolvency Proceeding by or against the Regency Conduit
Purchaser or (y) have any right to take any steps for the purpose of obtaining
payments of any amounts payable to it under the Receivables Purchase Agreement
by the Regency Conduit Purchaser. The provisions of this Section 3 shall survive
the termination of the Receivables Purchase Agreement.

 

SECTION 4. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE VALIDITY
OR PERFECTION OF A SECURITY INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

 

SECTION 5. This Agreement may not be amended, supplemented or waived except
pursuant to a writing signed by the party to be charged. This Agreement may be
executed in counterparts, and by the different parties on different
counterparts, each of which when so executed shall constitute an original, but
all together shall constitute one and the same agreement.

 

SECTION 6. The provisions of Section 6.5(b) and 6.15 of the Receivables Purchase
Agreement shall apply to this Agreement as if set out in full herein.

 

(continued on following page)

 

 

 

 

 

Annex I-2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 



      _______], as a Conduit Purchaser                                 By:      
    Name Printed:             Title:                           [Address]        
     

 





      [___________], as an Alternate Purchaser                                
By:           Name Printed:             Title:                          
[Address]            [Maximum Purchase Amount]  

 







      [_____________], as Purchaser Agent for [_________]                      
          By:           Name Printed:             Title:                        
  [Address]                  

 

 

 

 

 

 



Annex I-3

Receivables Purchase Agreement

Form of Assumption Agreement

 



 

 

INGRAM FUNDING INC., as Seller

 

By:____________________________



Name Printed:____________________



Title:___________________________

 

Consented and Agreed:

 

THE BANK OF NOVA SCOTIA, as Administrative Agent

 

By:____________________________



Name Printed:___________________
Title:___________________________

 

By:____________________________



Name Printed:___________________
Title:___________________________

 





Address: The Bank of Nova Scotia, as Administrative Agent 250 Vesey Street, 23rd
Floor  New York, New York 10281



 

 

 

 

 

 

 

 

 



Annex I-4

Receivables Purchase Agreement

Form of Assumption Agreement





 

 

ANNEX J
to Receivables Purchase Agreement

 

FORM OF TRANSFER SUPPLEMENT



 

Dated as of [_______ __, 20__]

 

Section 1.

 



Maximum Purchase Amount assigned: $_________ Assignor’s remaining Maximum
Purchase Amount: $_________ Capital allocable to Maximum Purchase Amount
assigned: $_________ Assignor’s remaining Capital: $_________ Yield (if any)
allocable to   Capital assigned: $_________ Yield(if any) allocable to
Assignor’s   remaining Capital: $_________

 



Section 2.

 

Effective Date of this Transfer Supplement: [__________]

 

Upon execution and delivery of this Transfer Supplement by the Assignor and
Assignee specified below and the satisfaction of the other conditions to
assignment specified in Section 6.3(c) of the Receivables Purchase Agreement (as
defined below), from and after the effective date specified above, the Assignee
shall become a party to, and have the rights and obligations of an Alternate
Purchaser under, the Receivables Purchase Agreement, dated as of April 26, 2010
(as amended, restated, supplemented or otherwise modified through the date
hereof, the “Receivables Purchase Agreement”), among Ingram Funding Inc., as
Seller, Ingram Micro Inc., as initial Servicer, the various Purchasers and
Purchaser Agents from time to time party thereto, and The Bank of Nova Scotia,
as Administrative Agent for each Purchaser Group with a Maximum Purchase Amount
in an amount equal to the amount set forth opposite “Maximum Purchase Amount
assigned” above.

 

 

 

 

 



Annex J-1

Form of Transfer Supplement



 

 

      ASSIGNOR: [_________], as a Selling Alternate Purchaser                  
              By:           Name:             Title:                  

      ASSIGNEE: [________], as a Purchasing Alternate Purchaser                
                By:           Name Printed:             Title:                  
        [Address:]                           [Account Information:]  

 



 

Accepted as of date first above written:

 

[___________], as related Purchaser Agent

 

 

By:______________________________



 Name:_________________________



 Title:__________________________

 

 

THE BANK OF NOVA SCOTIA,
as Administrative Agent



By:______________________________



 Name:_________________________



 Title:__________________________



 

 

 

 

Annex J-2

Form of Transfer Supplement

 

 

 



By:______________________________



 Name:_________________________



 Title:__________________________

 

250 Vesey Street, 23rd Floor



New York, New York 10281

 





 

[Accepted as of the date first above written]1

 

INGRAM FUNDING INC.

 



By:______________________________



 Name:_________________________



 Title:__________________________

 

 

 

 

 

 

 

_______________

 1 Consent only required prior to the occurrence of a Termination Event (such
consent not to be unreasonably withheld).

 

 

 

 

 



Annex J-3

Form of Transfer Supplement



 

 

ANNEX K
to Receivables Purchase Agreement

 

CREDIT AGREEMENT

 

[Attached]



 

 

 

 

Annex K-1

Form of Transfer Supplement

 

 

SCHEDULE A

 

 

Purchaser Group Maximum Purchase Amount Liberty Street $300,000,000 PNC
$125,000,000 Victory $125,000,000 Working Capital $125,000,000

 





 

 





 

 



Schedule A-1

Form of Transfer Supplement







 